Exhibit 10.3

 

EXECUTION VERSION

 

 

 

AMENDMENT AND RESTATEMENT AGREEMENT

 

 

dated 29 August 2008

 

 

for

 

deukalion einhundertvierundzwanzigste vermÖgensverwaltungs - gmbh

 

 

arranged by

merchant banking, skandinaviska enskilda banken ab (publ) and nordea bank
finland plC

 

 

with

 

 

merchant banking, skandinaviska enskilda banken ab (publ)

acting as Agent

 

 

RELATING TO A FACILITY AGREEMENT DATED

 

17 June 2008

 

 

[g174211kf01i001.gif]

 

Ref: NHAX/GEM

 

Linklaters LLP

 

--------------------------------------------------------------------------------


 

CONTENTS

 

CLAUSE

 

 

PAGE

 

 

 

 

1.

Definitions and interpretation

 

1

2.

Conditions precedent

 

2

3.

Representations

 

2

4.

Amendment

 

2

5.

Transaction expenses

 

2

6.

Miscellaneous

 

2

7.

Governing law

 

3

 

 

 

 

THE SCHEDULES

 

 

SCHEDULE

 

 

PAGE

 

 

 

SCHEDULE 1 The Original Obligors

 

4

SCHEDULE 2 Conditions precedent

 

5

SCHEDULE 3 Form of Amended Agreement

 

7

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated                August 2008 and made between:

 

(1)                            DEUKALION EINHUNDERTVIERUNDZWANZIGSTE
VERMÖGENSVERWALTUNGS - GMBH, a limited liability company incorporated under the
laws of Germany (Gesellschaft mit beschränkter Haftung) and registered with the
commercial register (Handelsregister) of the local court (Amtsgericht) of
Frankfurt am Main under the registration number HR B8 05 60 (the “Company”);

 

(2)                            THE SUBSIDIARIES of the Company listed in
Schedule 1 as original borrowers (together with the Company, the “Original
Borrowers”);

 

(3)                            THE SUBSIDIARIES of the Company listed in
Schedule 1 as original guarantors (together with the Company, the “Original
Guarantors”);

 

(4)                            MERCHANT BANKING, SKANDINAVISKA ENSKILDA BANKEN
AB (PUBL) as agent of the other Finance Parties (the “Agent”).

 

IT IS AGREED as follows:

 

1.                                 Definitions and interpretation

 

1.1                           Definitions

 

In this Agreement:

 

“Amended Agreement” means the Original Facility Agreement, as amended and
restated in the form set out in Schedule 3 (Form of Amended Agreement).

 

“Effective Date” means the date of this Agreement.

 

“Original Facility Agreement” means the €330,000,000 facility agreement dated 17
June 2008 between the Company, certain Subsidiaries of the Company as borrowers
and guarantors, the Agent, the Arranger named in it and the Lenders named in it.

 

“Party” means a party to this Agreement.

 

1.2                           Incorporation of defined terms

 

(a)                            Unless a contrary indication appears, terms
defined in the Original Facility Agreement have the same meaning in this
Agreement.

 

(b)                           The principles of construction set out in the
Original Facility Agreement shall have effect as if set out in this Agreement.

 

1.3                           Third Party Rights

 

A person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or to enjoy the benefit of any term of this
Agreement.

 

1.4                           Designation

 

In accordance with the Original Facility Agreement, each of the Company and the
Agent designate this Agreement as a Finance Document.

 

1

--------------------------------------------------------------------------------


 

2.                                 Conditions SUBSEQUENT

 

The Company shall deliver to the Agent all the documents and other evidence
listed in Schedule 2 (Conditions subsequent) in form and substance satisfactory
to the Agent by no later than the initial Utilisation Date. Any failure by the
Company to fulfil these conditions shall be a breach of the Amended Agreement.

 

3.                                 Representations

 

Each Obligor makes the Repeating Representations, and the representations and
warranties in Clause 22.5 (Validity and admissibility in evidence), 22.7
(Deduction of Tax) and 22.8 (No filing or stamp taxes) of the Original Facility
Agreement, by reference to the facts and circumstances then existing:

 

(a)                                   on the date of this Agreement; and

 

(b)                                  on the Effective Date,

 

but as if references in Clause 22 (Representations) of the Original Facility
Agreement to “the Finance Documents” include this Agreement and, on the
Effective Date, the Amended Agreement.

 

4.                                 Amendment

 

4.1                           Amendment

 

With effect from the Effective Date the Original Facility Agreement shall be
amended and restated in the form set out in Schedule 3 (Form of Amended
Agreement).

 

4.2                           Continuing obligations

 

The provisions of the Original Facility Agreement and the other Finance
Documents (including the guarantee and indemnity of each Guarantor) shall, save
as amended by this Agreement, continue in full force and effect.

 

5.                                 Transaction expenses

 

The Company shall within three Business Days of demand reimburse the Agent for
the amount of all costs and expenses (including legal fees) reasonably incurred
by the Agent in connection with the negotiation, preparation, printing and
execution of this Agreement and any other documents referred to in this
Agreement.

 

6.                                 Miscellaneous

 

6.1                           Incorporation of terms

 

The provisions of Clause 35 (Notices) and Clause 42 (Enforcement) of the
Original Facility Agreement shall be incorporated into this Agreement as if set
out in full in this Agreement and as if references in those clauses to “this
Agreement” are references to this Agreement.

 

6.2                           Counterparts

 

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

2

--------------------------------------------------------------------------------


 

7.                                 Governing law

 

This Agreement is governed by English law.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

THE ORIGINAL OBLIGORS

 

Name of Original Borrower

 

Registration number (or equivalent, if any)

 

 

 

SACHTLEBEN CHEMIE GMBH

 

HR B 1 96 69

 

 

 

FINNISH HOLDCO

 

2196924-0

 

 

 

KEMIRA PIGMENTS OY

 

0948159-2

 

Name of Original Guarantor

 

Registration number (or equivalent, if any)

 

 

 

SACHTLEBEN CHEMIE GMBH

 

HR B 1 96 69

 

 

 

FINNISH HOLDCO

 

2196924-0

 

 

 

KEMIRA PIGMENTS OY

 

0948159-2

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

CONDITIONS SUBSEQUENT

 

1.                                 Obligors

 

(a)                            A certified (beglaubigt) copy of the
constitutional documents (Satzung or Gesellschaftsvertrag) of each Obligor
incorporated in Germany.

 

(b)                           A certified copy of the constitutional documents
of each Obligor incorporated in Finland, being a copy of an extract from the
Finnish Trade Register and articles of association of recent date not dated
earlier than 14 days prior to the Original Facility Agreement.

 

(c)                            A certified (beglaubigt) excerpt from the
commercial register (Handelsregister) of each Obligor incorporated in Germany of
recent date not dated earlier than 14 days prior to the Original Facility
Agreement.

 

(d)                           A copy of a resolution of the shareholders of each
Obligor incorporated in Germany:

 

(i)                                      approving the terms of, and the
transactions contemplated by, this Agreement and resolving that it execute this
Agreement; and

 

(ii)                                   instructing the managing director(s) of
each Obligor to execute this Agreement.

 

(e)                            A copy of a resolution of the board of directors
of each Obligor incorporated in a jurisdiction other than Germany:

 

(i)                                      approving the terms of, and the
transactions contemplated by, this Agreement and resolving that it execute this
Agreement; and

 

(ii)                                   authorising a specified person or persons
to execute this Agreement on its behalf.

 

(f)                              A copy of a resolution signed by all the
holders of the issued shares in each Guarantor incorporated in a jurisdiction
other than Germany, approving the terms of, and the transactions contemplated
by, this Agreement.

 

(g)                           A specimen of the signature of each person
authorised by the resolutions referred to in paragraphs (d) and (e) above.

 

(h)                           A certificate of an authorised signatory of the
relevant Obligor certifying that each copy document relating to it specified in
this Schedule 2 is correct, complete and in full force and effect as at a date
no earlier than the initial Utilisation Date.

 

2.                                 Legal opinions

 

(a)                            A legal opinion of Linklaters LLP, legal advisers
to the Agent in England, substantially in the form distributed to the Lenders
prior to signing this Agreement.

 

(b)                           A legal opinion of Clifford Chance LLP, legal
advisers to the Obligors in Germany, on due incorporation and capacity of the
Obligors, incorporated in Germany, substantially in the form distributed to the
Lenders prior to signing this Agreement.

 

(c)                            A legal opinion of Hannes Snellman Attorneys at
Law Ltd, legal advisers to the Arranger and the Agent in Finland, substantially
in the form distributed to the Lenders prior to signing this Agreement.

 

5

--------------------------------------------------------------------------------


 

3.                                 Other documents and evidence

 

(a)                            A copy of any other Authorisation or other
document, opinion or assurance which the Agent considers to be necessary or
desirable (if it has notified the Company accordingly) in connection with the
entry into and performance of the transaction contemplated by this Agreement or
for the validity and enforceability of this Agreement.

 

(b)                           Evidence that the costs and expenses then due from
the Company pursuant to Clause 5 (Transaction expenses) have been paid.

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

FORM OF AMENDED AGREEMENT

 

7

--------------------------------------------------------------------------------


 

FINAL VERSION

 

 

€330,000,000

 

FACILITY AGREEMENT

 

Dated 17 June 2008
as amended and restated on    August 2008

 

 

for

 

 

DEUKALION EINHUNDERTVIERUNDZWANZIGSTE VERMÖGENSVERWALTUNGS - GmbH

 

 

arranged by

MERCHANT BANKING, SKANDINAVISKA ENSKILDA BANKEN AB (PUBL) AND NORDEA BANK
FINLAND PLC

 

 

with

 

 

MERCHANT BANKING, SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

acting as Agent

 

and

 

MERCHANT BANKING, SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

acting as Security Agent

 

and

 

MERCHANT BANKING, SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

acting as Issuing Bank

 

[g174211kf03i001.gif]

 

Ref: NHAX/GEM

 

Linklaters LLP

 

8

--------------------------------------------------------------------------------


 

CONTENTS

 

CLAUSE

 

PAGE

 

 

 

SECTION 1

 

 

INTERPRETATION

 

 

1.

Definitions and interpretation

 

1

SECTION 2

 

 

The Facilities

 

 

2.

The Facilities

 

31

3.

Purpose

 

31

4.

Conditions of Utilisation

 

31

SECTION 3

 

 

UTILISATION

 

 

5.

Utilisation - Loans

 

34

6.

Utilisation - Letters of Credit and Bank Guarantees

 

35

7.

Letters of Credit and Bank Guarantees

 

38

8.

Optional Currencies

 

42

9.

Ancillary Facilities

 

43

SECTION 4

 

 

REPAYMENT, PREPAYMENT AND CANCELLATION

 

 

10.

Repayment

 

47

11.

Prepayment and cancellation

 

48

SECTION 5

 

 

COSTS OF UTILISATION

 

 

12.

Interest

 

55

13.

Interest Periods

 

57

14.

Changes to the calculation of interest

 

58

15.

Fees

 

59

SECTION 6

 

 

ADDITIONAL PAYMENT OBLIGATIONS

 

 

16.

Tax gross up and indemnities

 

61

17.

Increased costs

 

65

18.

Other indemnities

 

66

19.

Mitigation by the Lenders

 

67

20.

Costs and expenses

 

67

SECTION 7

 

 

guarantee

 

 

21.

Guarantee and indemnity

 

69

SECTION 8

 

 

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

 

22.

Representations

 

75

23.

Information undertakings

 

79

24.

Financial covenants

 

82

25.

General undertakings

 

88

26.

Events of Default

 

93

 

9

--------------------------------------------------------------------------------


 

SECTION 9

 

 

CHANGES TO PARTIES

 

 

27.

Changes to the Lenders

 

98

28.

Changes to the Obligors

 

101

SECTION 10

 

 

THE FINANCE PARTIES

 

 

29.

Role of the Agent, the Security Agent and the Arranger

 

105

30.

Parallel Debt

 

110

31.

Conduct of business by the Finance Parties

 

111

32.

Sharing among the Finance Parties

 

111

SECTION 11

 

 

ADMINISTRATION

 

 

33.

Payment mechanics

 

114

34.

Set-off

 

117

35.

Notices

 

117

36.

Calculations and certificates

 

119

37.

Partial invalidity

 

119

38.

Remedies and waivers

 

119

39.

Amendments and waivers

 

119

40.

Counterparts

 

120

SECTION 12

 

 

GOVERNING LAW AND ENFORCEMENT

 

 

41.

Governing law

 

121

42.

Enforcement

 

121

 

THE SCHEDULES

 

SCHEDULE

 

PAGE

 

 

 

Schedule 1 The Original Parties

 

122

Schedule 2 Conditions precedent

 

124

Schedule 3 Requests

 

129

Schedule 4 Mandatory Cost formulae

 

133

Schedule 5 Form of Transfer Certificate

 

136

Schedule 6 Form of Accession Letter

 

138

Schedule 7 Security Agency Provisions

 

139

Schedule 8 Form of Compliance Certificate

 

144

Schedule 9 Existing Security

 

146

Schedule 10 Timetables

 

148

Schedule 11 Form of Letter of Credit

 

151

Schedule 12 Form of Bank Guarantee

 

155

Schedule 13 Form of Resignation Letter

 

158

 

10

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated 17 June 2008 as amended and restated on August 2008 and
made between:

 

(5)         DEUKALION EINHUNDERTVIERUNDZWANZIGSTE VERMÖGENSVERWALTUNGS - GMBH, a
limited liability company incorporated under the laws of Germany (Gesellschaft
mit beschränkter Haftung) and registered with the commercial register
(Handelsregister) of the local court (Amtsgericht) of Frankfurt am Main under
the registration number HR B8 05 60 (the “Company”);

 

(6)         THE SUBSIDIARIES of the Company listed in Part I of Schedule 4 as
original borrowers (together with the Company, the “Original Borrowers”);

 

(7)         THE SUBSIDIARIES of the Company listed in Part I of Schedule 4 as
original guarantors (together with the Company, the “Original Guarantors”);

 

(8)         MERCHANT BANKING, SKANDINAVISKA ENSKILDA BANKEN AB (PUBL) and NORDEA
BANK FINLAND PLC as mandated lead arrangers (whether acting individually or
together the “Arranger”);

 

(9)         THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 4 as
lenders (the “Original Lenders”);

 

(10)       MERCHANT BANKING, SKANDINAVISKA ENSKILDA BANKEN AB (PUBL) as agent of
the other Finance Parties (the “Agent”);

 

(11)       MERCHANT BANKING, SKANDINAVISKA ENSKILDA BANKEN AB (PUBL) as security
agent for the Finance Parties (the “Security Agent”); and

 

(12)       MERCHANT BANKING, SKANDINAVISKA ENSKILDA BANKEN AB (PUBL) as issuer
of letters of credit and bank guarantees (the “Issuing Bank”).

 

IT IS AGREED as follows:

 

SECTION 1

 

INTERPRETATION

 

8.           Definitions and interpretation

 

8.1        Definitions

 

In this Agreement:

 

“Acceleration Date” means the date (if any) on which the Agent gives a notice
under Clause 26.16 (Acceleration).

 

“Accession Letter” means a document substantially in the form set out in
Schedule 9 (Form of Accession Letter).

 

“Additional Borrower” means a company which becomes an Additional Borrower in
accordance with Clause 35 (Changes to the Obligors).

 

“Additional Cost Rate” has the meaning given to it in Schedule 7 (Mandatory Cost
formulae).

 

1

--------------------------------------------------------------------------------


 

“Additional Guarantor” means a company which becomes an Additional Guarantor in
accordance with Clause 35 (Changes to the Obligors).

 

“Additional Obligor” means an Additional Borrower or an Additional Guarantor.

 

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

 

“Agent’s Spot Rate of Exchange” means the Agent’s spot rate of exchange for the
purchase of the relevant currency with the Base Currency in the London foreign
exchange market at or about 11:00 a.m. on a particular day.

 

“Ancillary Commitment” means, in relation to an Ancillary Lender and an
Ancillary Facility, the maximum Base Currency Amount from time to time agreed
(whether or not subject to satisfaction of conditions precedent and whether or
not utilised) to be made available by that Ancillary Lender under an Ancillary
Facility and authorised under Clause 9 (Ancillary Facilities), to the extent not
cancelled or reduced under this Agreement.

 

“Ancillary Facility” means an ancillary facility made available by an Ancillary
Lender in accordance with Clause 9 (Ancillary Facilities).

 

“Ancillary Facility Document” means a document setting out the terms of an
Ancillary Facility.

 

“Ancillary Facility Request” means a notice substantially in the form set out in
Part IV of Schedule 3 (Requests).

 

“Ancillary Lender” means a Lender which agrees to make available an Ancillary
Facility in accordance with Clause 16 (Ancillary Facilities).

 

“Ancillary Outstandings” means, at any time and in relation to an Ancillary
Facility, the aggregate (calculated in the Base Currency) of the following
amounts outstanding at that time under that Ancillary Facility:

 

(a)           the maximum potential liability under all guarantees, bonds and
letters of credit issued under that Ancillary Facility; and

 

(b)           in relation to any other Ancillary Facility, such other amount as
fairly represents the aggregate exposure of the Ancillary Lender under that
Ancillary Facility,

 

in each case determined by the relevant Ancillary Lender in accordance with its
usual practice at that time for calculating its exposure under similar
facilities or transactions (acting reasonably and after consultation with the
Agent).

 

For the purposes of this definition:

 

(i)             in relation to any utilisation denominated in the Base Currency,
the amount of that utilisation (determined as described in paragraphs (a) and
(b) above) shall be used; and

 

(ii)            in relation to any utilisation not denominated in the Base
Currency, the equivalent (calculated as specified in the relevant Ancillary
Facility Document or, if not so specified, as the relevant Ancillary Lender may
specify, in each case in accordance with its usual practice at that time for
calculating that equivalent (acting reasonably and after

 

2

--------------------------------------------------------------------------------


 

consultation with the Agent)) in the Base Currency of the amount of that
utilisation (determined as described in paragraphs (a) and (b) above) shall be
used.

 

“Agreed Form” means agreed between the Company and the Agent or otherwise in
form and substance satisfactory to the Agent (acting reasonably).

 

“Applicable Accounting Principles” means GAAP and, in the case of the Company,
practices and financial reference periods used in the preparation of the Base
Case.

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

“Availability Period” means:

 

(a)           in relation to Facility A, the period from and including the date
of this Agreement to and including the date which is 180 days after the date of
this Agreement; and

 

(b)           in relation to Facility B, the period from and including the date
of this Agreement to and including the Business Day one month before the
Termination Date.

 

“Available Ancillary Commitment” means, in relation to an Ancillary Facility, an
Ancillary Lender’s Ancillary Commitment less the Ancillary Outstandings in
relation to that Ancillary Facility.

 

“Available Commitment” means, in relation to a Facility, a Lender’s Commitment
under that Facility minus:

 

(a)           the Base Currency Amount of its participation in any outstanding
Utilisations under that Facility;

 

(b)           in relation to any proposed Utilisation, the Base Currency Amount
of its participation in any Utilisations that are due to be made under that
Facility on or before the proposed Utilisation Date; and

 

(c)            in the case of Facility B only, the Base Currency Amount of its
Ancillary Commitment in relation to any Ancillary Facility that is due to be
made available on or before the proposed Utilisation Date of Facility B,

 

other than, in relation to any proposed Utilisation under Facility B only, that
Lender’s participation in any Facility B Utilisations that are due to be repaid
or prepaid on or before the proposed Utilisation Date.

 

“Available Facility” means, in relation to a Facility, the aggregate for the
time being of each Lender’s Available Commitment in respect of that Facility.

 

“Bank Guarantee” means a bank guarantee, substantially in the form set out in
Schedule 12 (Form of Bank Guarantee) or in any other form requested by a
Borrower and agreed by the Agent and the Issuing Bank.

 

“Base Case” means the economic projections and assumptions in relation to the
Group prepared by the Company.

 

“Base Currency” or “€” means euros.

 

3

--------------------------------------------------------------------------------


 

“Base Currency Amount” means:

 

(a)           in relation to a Utilisation, the amount specified in the
Utilisation Request delivered by a Borrower for that Utilisation (or, if the
amount requested is not denominated in the Base Currency, that amount converted
into the Base Currency at the Agent’s Spot Rate of Exchange on the date which is
three Business Days before the Utilisation Date or, if later, on the date the
Agent receives the Utilisation Request and, in the case of a Letter of Credit or
Bank Guarantee, as adjusted under Clause 13.8 (Revaluation of Letters of Credit
and Bank Guarantees));

 

(b)           in relation to an Ancillary Commitment, the amount specified in
the notice delivered to the Agent by the Company pursuant to paragraph (a) of
Clause 16.3 (Request for Ancillary Facilities),

 

adjusted to reflect any repayment, prepayment, consolidation or division of the
Utilisation or (as the case may be) cancellation or reduction of the Ancillary
Commitment.

 

“Borrower” means an Original Borrower or an Additional Borrower.

 

“Break Costs” means the amount (if any) by which:

 

(a)           the interest (excluding Mandatory Costs and the Margin) which a
Lender should have received for the period from the date of receipt of all or
any part of its participation in a Loan or Unpaid Sum to the last day of the
current Interest Period in respect of that Loan or Unpaid Sum, had the principal
amount or Unpaid Sum received been paid on the last day of that Interest Period;

 

exceeds:

 

(b)           the amount which that Lender would be able to obtain by placing an
amount equal to the principal amount or Unpaid Sum received by it on deposit
with a leading bank in the Relevant Interbank Market for a period starting on
the Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in Frankfurt, Helsinki, London and Stockholm, and (in
relation to any date for payment in or purchase of euro) which is a TARGET Day
and (in relation to any date for payment or purchase of a currency other than
euro) the principal financial centre of the country of that currency.

 

“Capital Expenditure” has the meaning given to it in Clause 31 (Financial
covenants).

 

“Cash” means any credit balance on any deposit, savings, current or other
account, and any cash in hand, of any member of the Group which is:

 

(a)           freely withdrawable on demand;

 

(b)           not subject to any Security or Quasi Security (other than pursuant
to any Security Document or any Permitted Security constituted by either a
netting or set-off arrangement entered into by members of the Group in the
ordinary course of their banking arrangements or a lien arising under the
general terms and conditions of banks

 

4

--------------------------------------------------------------------------------


 

or Sparkassen (Allgemeine Geschäftsbedingungen der Banken oder Sparkassen) with
whom any member of the Group maintains its banking arrangements);

 

(c)            denominated and payable in freely transferable and freely
convertible currency; and

 

(d)           capable of being remitted to an Obligor.

 

“Cash Equivalent Investments” means:

 

(a)           securities with a maturity of less than 12 months from the date of
calculation issued or fully guaranteed or fully insured by the Government of the
United States or any member state of the European Union or by an instrumentality
or agency of any of them having an equivalent credit rating;

 

(b)           commercial paper or other debt securities issued by an issuer
rated at least A-1 by Standard & Poor’s Ratings Group or P-1 by Moody’s
Investors Service, Inc. and with a maturity of less than 12 months; and

 

(c)            certificates of deposit or time deposits of any commercial bank
(which has outstanding debt securities rated as referred to in paragraph
(b) above) and with a maturity of less than three months,

 

in each case not subject to any Security or Quasi Security (other than pursuant
to any Security Document or any Permitted Security constituted by a lien arising
under the general terms and conditions of banks or Sparkassen (Allgemeine
Geschäftsbedingungen der Banken oder Sparkassen) with whom any member of the
Group maintains its banking arrangements), denominated and payable in freely
transferable and freely convertible currency and the proceeds of which are
capable of being remitted to an Obligor.

 

“Cash Generated for Financing” has the meaning given to it in Clause 31
(Financial covenants).

 

“Clean Down Period” has the meaning given to it in Clause 18.15 (Clean Down).

 

“Commencement Date” has the meaning given to it in Clause 16.3 (Request for
Ancillary Facilities).

 

“Commitment” means a Facility A Commitment, Facility B Commitment or Ancillary
Commitment.

 

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 11 (Form of Compliance Certificate).

 

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the Company
and the Agent.

 

“Current Assets” has the meaning given to it in Clause 31 (Financial covenants).

 

“Current Liabilities” has the meaning given to it in Clause 31 (Financial
covenants).

 

“Debt” has the meaning given to it in Clause 31 (Financial covenants).

 

“Debt Service” has the meaning given to it in Clause 31 (Financial covenants).

 

5

--------------------------------------------------------------------------------


 

“Default” means an Event of Default or any event or circumstance specified in
Clause 33 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

 

“Disruption Event” means either or both of:

 

(a)                                  a material disruption to those payment or
communications systems or to those financial markets which are, in each case,
required to operate in order for payments to be made in connection with the
Facilities (or otherwise in order for the transactions contemplated by the
Finance Documents to be carried out) which disruption is not caused by, and is
beyond the control of, any of the Parties; or

 

(b)                                  the occurrence of any other event which
results in a disruption (of a technical or systems-related nature) to the
treasury or payments operations of a Party preventing that, or any other Party:

 

(i)                                  from performing its payment obligations
under the Finance Documents; or

 

(ii)                               from communicating with other Parties in
accordance with the terms of the Finance Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

 

“EBITDA” has the meaning given to it in Clause 31 (Financial covenants).

 

“Environment” means living organisms including the ecological systems of which
they form part and the following media:

 

(a)                                  air (including air within natural or
man-made structures, whether above or below ground);

 

(b)                                  water (including territorial, coastal and
inland waters, water under or within land and water in drains and sewers); and

 

(c)                                   land (including land under water).

 

“Environmental Law” means all laws and regulations of any relevant jurisdiction
which:

 

(a)                                  relate to the protection of, and/or
prevention of harm or damage to, the Environment;

 

(b)                                  provide remedies or compensation for harm
or damage to the Environment; or

 

(c)                                   relate to Hazardous Substances or health
and safety matters.

 

“Environmental Licence” means any Authorisation required at any time under
Environmental Law.

 

“EURIBOR” means, in relation to any Loan in euro:

 

(a)                                  the applicable Screen Rate; or

 

(b)                                  (if no Screen Rate is available for the
Interest Period of that Loan) the arithmetic mean of the rates (rounded upwards
to four decimal places) as supplied to the Agent at its

 

6

--------------------------------------------------------------------------------


 

request quoted by the Reference Banks to leading banks in the European interbank
market,

 

as of the Specified Time on the Quotation Day for the offering of deposits in
euro for a period comparable to the Interest Period of the relevant Loan.

 

“Event of Default” means any event or circumstance specified as such in Clause
33 (Events of Default).

 

“Exceptional Items” has the meaning given to it in Clause 31 (Financial
covenants).

 

“Existing Debt” means the amount owed to the Owners which is to be prepaid using
the proceeds of Facility A in accordance with steps 1 to 17 of the section of
the Structuring Report entitled “JV — Structure for Europe”.

 

“Facility” means Facility A or Facility B.

 

“Facility A” means the term loan facility made available under this Agreement as
described in Clause 9 (The Facilities).

 

“Facility A Commitment” means:

 

(a)                                  in relation to an Original Lender, the
amount in the Base Currency set opposite its name under the heading “Facility A
Commitment” in Part II of Schedule 4 (The Original Parties) and the amount of
any other Facility A Commitment transferred to it under this Agreement; and

 

(b)                                  in relation to any other Lender, the amount
in the Base Currency of any Facility A Commitment transferred to it under this
Agreement,

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

“Facility A Loan” means a loan made or to be made under Facility A or the
principal amount outstanding for the time being of that loan.

 

“Facility A Repayment Date” means each date specified in Clause 17.1 (Repayment
of Facility A Loans) for the payment of a Repayment Instalment.

 

“Facility B” means the revolving credit facility made available under this
Agreement as described in Clause 9 (The Facilities), part of which may be
designated as Ancillary Facilities in accordance with Clause 9 (Ancillary
Facilities).

 

“Facility B Commitment” means:

 

(a)                                  in relation to an Original Lender, the
amount in the Base Currency set opposite its name under the heading “Facility B
Commitment” in Part II of Schedule 4 (The Original Parties) and the amount of
any other Facility B Commitment transferred to it under this Agreement; and

 

(b)                                  in relation to any other Lender, the amount
in the Base Currency of any Facility B Commitment transferred to it under this
Agreement,

 

to the extent not cancelled, reduced or transferred by it under this Agreement
(including a reduction pursuant to Clause 16 (Ancillary Facilities)).

 

7

--------------------------------------------------------------------------------


 

“Facility B Loan” means a loan made or to be made under Facility B or the
principal amount outstanding for the time being of that loan.

 

“Facility B Utilisation” means a Facility B Loan, a Letter of Credit or a Bank
Guarantee.

 

“Facility Office” means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.

 

“Fee Letter” means any letter or letters dated on or about the date of this
Agreement between, as the case may be, the Arranger and the Company, the Agent
and the Company, the Security Agent and the Company or the Issuing Bank and the
Company setting out any of the fees referred to in Clause 22 (Fees).

 

“Finance Document” means this Agreement, the Subordination Agreement, any Fee
Letter, any Accession Letter, any Security Document, any Ancillary Facility
Document and any other document designated as such by the Agent and the Company.

 

“Finance Lease” means any lease or hire purchase contract which would, in
accordance with IFRS, be treated as a finance or capital lease.

 

“Finance Party” means the Agent, an Ancillary Lender, the Security Agent, the
Arranger, the Issuing Bank or a Lender.

 

“Financial Indebtedness” means any indebtedness for or in respect of the
following (for the avoidance of doubt, excluding any liabilities in respect of
pension schemes or other post-employment benefit schemes but including the
Reborrowing Loan):

 

(a)                                  moneys borrowed;

 

(b)                                  any amount raised by acceptance under any
acceptance credit facility or dematerialised equivalent;

 

(c)                                   any amount raised pursuant to any note
purchase facility or the issue of bonds, notes, debentures, loan stock or any
similar instrument;

 

(d)                                  the amount of any liability in respect of
any Finance Lease;

 

(e)                                   receivables sold or discounted (other than
any receivables to the extent they are sold on a non-recourse basis);

 

(f)                                    any amount raised under any other
transaction (including any forward sale or purchase agreement) having the
commercial effect of a borrowing;

 

(g)                                   any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price (and, when calculating the value of any derivative transaction, only the
marked to market value shall be taken into account);

 

(h)                                  shares which are expressed to be redeemable
at the option of the holder prior to the Termination Date;

 

(i)                                      any counter-indemnity obligation in
respect of a guarantee, indemnity, bond, standby or documentary letter of credit
or any other instrument issued by a bank or financial

 

8

--------------------------------------------------------------------------------


 

institution in respect of an underlying liability of an entity which is not a
member of the Group which liability would fall within one of the other
paragraphs of this definition; and

 

(j)                                     the amount of any liability in respect
of any guarantee or indemnity for any of the items referred to in paragraphs
(a) to (i) above.

 

“Financial Quarter” means the period commencing on the day after one Quarter
Date and ending on the next Quarter Date.

 

“Financial Year” has the meaning given to it in Clause 31 (Financial covenants).

 

“Finnish Holdco” means White Pigments Holding Oy, a company incorporated in
Finland with business identity code 2196924-0.

 

“Finnish Security Documents” means the following security agreements each to be
governed by Finnish law and to be entered into in connection with the other
Finance Documents:

 

(a)                                  share pledge agreement over the shares in
Finnish Holdco;

 

(b)                                  share pledge agreement over the shares in
Kemira Pigments;

 

(c)                                   pledge agreement over the Floating Charge
Notes in respect of Finnish Holdco; and

 

(d)                                  pledge agreement over the Floating Charge
Notes in respect of Kemira Pigments.

 

“Finnish Trade Register Extracts” means the commercial register
(kaupparekisteri) maintained by the Finnish National Board of Patents and
Register (Patentti- ja rekisterihallitus).

 

“Floating Charge” means a floating charge (Fi: yrityskiinnitys) registered on
movable property in accordance with the Finnish Act on Floating Charge (Fi:
yrityskiinnityslaki, 1984/634 as amended).

 

“Floating Charge Notes” means with respect to an Obligor incorporated in Finland
the promissory notes (Fi: panttivelkakirja) with registered Floating Charge (FI:
yrityskiinnitys) on the movable property of such Obligor.

 

“GAAP” means generally accepted accounting principles, standards and practices
in the jurisdiction of incorporation of the relevant member of the Group,
including IFRS.

 

“German Security Documents” means the following security agreements each to be
governed by German law and to be entered into in connection with the other
Finance Documents:

 

(a)                                  the global assignment agreement in respect
of receivables owned by the Company;

 

(b)                                  the account pledge agreement over the
German bank accounts of the Company;

 

(c)                                   the share pledge agreement over the shares
in Sachtleben Chemie;

 

(d)                                  the global assignment agreement in respect
of receivables owned by Sachtleben Chemie;

 

(e)                                   the account pledge agreement over the
German bank accounts of Sachtleben Chemie;

 

(f)                                    the transfer of title for security
purposes agreement in respect of the movable assets owned by Sachtleben Chemie
(the “German Transfer Agreement”); and

 

9

--------------------------------------------------------------------------------


 

(g)                                   any other Security Document requested by
the Security Agent in accordance with the terms of the Finance Documents.

 

“Group” means:

 

(a)                                  from the date of this Agreement to the date
of first Utilisation of any Facility, the Company, Sachtleben Chemie, Finnish
Holdco, Kemira Pigments, Pigment Chemie GmbH and Sachtleben Trading (Shanghai)
Company Limited and any entity acquired after the date of this Agreement (other
than pursuant to a transaction contemplated by steps 1-17, as set out in the
section of the Structuring Report entitled “JV - Structure for Europe”) which
upon acquisition becomes a Subsidiary of the Company; and

 

(b)                                  from the date of first Utilisation of any
Facility, the Company and its Subsidiaries for the time being.

 

“Guarantor” means an Original Guarantor or an Additional Guarantor.

 

“Hazardous Substance” means any waste, pollutant, contaminant or other substance
(including any liquid, solid, gas, ion, living organism or noise) that may be
harmful to human health or other life or the Environment or a nuisance to any
person.

 

“Hedging Letter” means a letter dated on or about the date of this Agreement
between the Arranger and the Company setting out the hedging strategy agreed in
relation to Facility A.

 

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

 

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

 

“Information Memorandum” means the document in the form approved by the Company
concerning the Group which, at the Company’s request and on its behalf, was
prepared in relation to this transaction and distributed by the Arranger to
selected financial institutions before the date of this Agreement.

 

“Insurance Proceeds” means any cash proceeds (other than in relation to third
party liabilities that are, or are intended to be, applied to meet such
liabilities or in relation to consequential loss policies that are, or are
intended to be, applied to cover operating losses, loss of profits or business
interruption or similar losses) received by any member of the Group under or
pursuant to any insurance policy (or equivalent) after the date of this
Agreement.

 

“Interest Expenses” has the meaning given to it in Clause 31 (Financial
covenants).

 

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 20 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 19.3 (Default interest).

 

“Issuing Bank” means Merchant Banking, Skandinaviska Enskilda Banken AB (publ)
and any Lender which has notified the Agent that it has agreed to the Company’s
request to be an Issuing Bank pursuant to the terms of this Agreement (and if
more than one Lender has so agreed, such Lenders and Merchant Banking,
Skandinaviska Enskilda Banken AB (publ) shall be referred to, whether acting
individually or together, as the “Issuing Bank”) provided that, in

 

10

--------------------------------------------------------------------------------


 

respect of a Letter of Credit or Bank Guarantee issued or to be issued pursuant
to the terms of this Agreement, the “Issuing Bank” shall be the Issuing Bank
which has issued or agreed to issue that Letter of Credit or Bank Guarantee.

 

“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, joint venture, association, partnership or any
other entity.

 

“JV Costs” means all fees, costs and expenses, stamp, registration and other
Taxes incurred by the Company or any other member of the Group in connection
with steps 1 to 17 of the section of the Structuring Report entitled “JV -
Structure for Europe” or the Finance Documents.

 

“JV Document” means:

 

(i)                                      the Shareholders’ and Joint Venture
Agreement regarding the Titanium Dioxide Joint Venture dated 21 May 2008;

 

(ii)                                   the Master Agreement regarding the
Titanium Dioxide Joint Venture dated 21 May 2008;

 

(iii)                                the Master Agreement regarding the
Implementation of the Titanium Dioxide Joint Venture dated 21 May 2008; and

 

(iv)                               any other document relating to the Ti02 Joint
Venture.

 

“Kemira Guarantee” means the €7,200,000 bank guarantee granted by Pohjola Bank
in favour of Finland’s environmental administration on 30 April 2008 at the
request of Kemira Pigments.

 

“Kemira Pigments” means Kemira Pigments Oy, a company incorporated in Finland
with business identity code 0948159-2.

 

“Kemira Pledge” means the pledge over real estate granted by Kemira Pigments in
favour of Neliapila Pension Fund securing a principal amount of Financial
Indebtedness equal to €31,262,648.78 including but not limited to the mortgages
set out in more detail in Part II of Schedule 9 (Kemira Pledge).

 

“KPMG Financial Due Diligence Report” means the report prepared by KPMG OY AB in
the Agreed Form.

 

“KPMG Supplementary Report” means the report prepared by KPMG entitled “Project
David Pro Forma FY 2007” dated 12 February 2008.

 

“Legal Opinion” means any legal opinion delivered to the Agent under Clause 11
(Conditions of Utilisation) or Clause 35 (Changes to the Obligors).

 

“Legal Reservations” means:

 

(a)                                  the principle that equitable remedies may
be granted or refused at the discretion of a court and the limitation of
enforcement by laws relating to insolvency, reorganisation and other laws
generally affecting the rights of creditors;

 

(b)                                  the time barring of claims under applicable
statutes of limitation, the possibility that an undertaking to assume liability
for or indemnify a person against non-payment of stamp duty may be void and
defences of set-off or counterclaim;

 

(c)                                   similar principles, rights and defences
under the laws of any Relevant Jurisdiction; and

 

11

--------------------------------------------------------------------------------


 

(d)                                  any other matters which are set out as
qualifications or reservations as to matters of law of general application in
the Legal Opinions.

 

“Lender” means:

 

(a)                                  any Original Lender; and

 

(b)                                  any bank, financial institution, trust,
fund or other entity which has become a Party in accordance with Clause 34
(Changes to the Lenders),

 

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

 

“Letter of Credit” means a letter of credit, substantially in the form set out
in Schedule 14 (Form of Letter of Credit) or in any other form requested by a
Borrower and agreed by the Agent and the Issuing Bank.

 

“Letter of Credit and Bank Guarantee Limit” means €10,000,000.

 

“Liabilities” means all present and future moneys, debts and liabilities due,
owing or incurred by an Obligor to any Finance Party under or in connection with
any Finance Document (in each case, whether alone or jointly, or jointly and
severally, with any other person, whether actually or contingently and whether
as principal, surety or otherwise).

 

“LIBOR” means, in relation to any Loan:

 

(a)                                  the applicable Screen Rate; or

 

(b)                                  (if no Screen Rate is available for the
currency or Interest Period of that Loan) the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Agent at its request
quoted by the Reference Banks to leading banks in the London interbank market,

 

as of the Specified Time on the Quotation Day for the offering of deposits in
the currency of that Loan and for a period comparable to the Interest Period for
that Loan.

 

“LMA” means the Loan Market Association.

 

“Loan” means a Facility A Loan or a Facility B Loan.

 

“Majority Lenders” means:

 

(a)                                  if there are no Utilisations then
outstanding, a Lender or Lenders whose Commitments aggregate more than 662/3% of
the Total Commitments (or, if the Total Commitments have been reduced to zero,
aggregated more than 662/3% of the Total Commitments immediately prior to the
reduction); or

 

(b)                                  at any other time, a Lender or Lenders
whose participations in the Utilisations then outstanding aggregate more than
662/3% of all the Utilisations then outstanding.

 

For the purpose of this definition, the provisions of Clause 9.5 (Adjustments to
Facility B Commitment) shall not apply.

 

“Mandatory Cost” means the percentage rate per annum calculated by the Agent in
accordance with Schedule 7 (Mandatory Cost formulae).

 

12

--------------------------------------------------------------------------------


 

“Margin” means 3.00 per cent. per annum, subject to adjustment in accordance
with Clause 19.5 (Adjustment of Margin).

 

“Material Adverse Effect” means a material adverse effect on or material adverse
change in:

 

(a)                                  the financial condition, assets or business
of the Group taken as a whole;

 

(b)                                  the ability of any Obligor to perform and
comply with its payment obligations under any Finance Document or its
obligations under Clause 31.1 (Financial condition);

 

(c)                                   the validity, legality or enforceability
of any Finance Document; or

 

(d)                                  the validity, legality or enforceability of
any Security expressed to be created pursuant to any Security Document or on the
priority and ranking of any of that Security.

 

“Material Subsidiary” means:

 

(a)                                  a Subsidiary of the Company listed in the
list of Material Subsidiaries provided to the Agent under Clause 11.1 (Initial
conditions precedent);

 

(b)                                  a Subsidiary of the Company, the total net
assets, EBITDA or total turnover of which (unconsolidated where that Subsidiary
itself has Subsidiaries) as at the date as at which its latest unaudited
unconsolidated annual or quarterly financial statements were prepared or, as the
case may be, for the financial period to which those financial statements relate
account for 5 per cent. or more of the consolidated total net assets, EBITDA or
total turnover of the Group (all as calculated by reference to the latest
audited annual or quarterly consolidated financial statements of the Group);

 

(c)                                   a Holding Company of a Subsidiary falling
within paragraph (b) above; or

 

(d)                                  a Subsidiary of the Company to which has
been transferred (whether in a single transaction or a series of transactions
(whether related or not)) the whole or substantially the whole of the assets of
a Subsidiary which immediately prior to such transaction(s) was a Material
Subsidiary.

 

For the purposes of this definition:

 

(i)                                      if a Subsidiary becomes a Material
Subsidiary under paragraph (d) above, the Material Subsidiary by which the
relevant transfer was made shall, subject to paragraph (b) above, cease to be a
Material Subsidiary; and

 

(ii)                                   if a Subsidiary is acquired by any member
of the Group after the end of the financial period to which the latest audited
consolidated financial statements of the Group relate, those financial
statements shall be adjusted as if that Subsidiary had been shown in them by
reference to its then latest audited financial statements until audited
consolidated financial statements of the Group for the financial period in which
the acquisition is made have been prepared.

 

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

13

--------------------------------------------------------------------------------


 

(a)                                  if the numerically corresponding day is not
a Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day; and

 

(b)                                  if there is no numerically corresponding
day in the calendar month in which that period is to end, that period shall end
on the last Business Day in that calendar month.

 

The above rules will only apply to the last Month of any period.

 

“Net Debt” has the meaning given to it in Clause 31 (Financial covenants).

 

“Net Interest Expenses” has the meaning given to it in Clause 31 (Financial
covenants).

 

“Net Sale Proceeds” means the cash proceeds (including, when received, the cash
proceeds of any deferred consideration, whether by way of adjustment to the
purchase price or otherwise) received by a member of the Group from a person
which is not a member of the Group in connection with the sale, transfer or
other disposal by any member of the Group of an asset (which is a sale, transfer
or other disposal falling within paragraphs (f) or (m) of the definition of
Permitted Disposal) after deducting:

 

(a)                                  fees and transaction costs properly
incurred in connection with that sale, transfer or disposal;

 

(b)                                  Taxes paid or reasonably estimated by the
Company to be payable (as certified by the Company to the Agent) as a result of
that sale, transfer or disposal;

 

(c)                                   any amount repayable in cash to the entity
disposed of under intercompany debt; and

 

(d)                                  the amount of indebtedness secured by the
asset which is the subject of that sale, transfer or disposal which is repaid
out of the cash proceeds of that sale, transfer or disposal.

 

“Non-Group Entity” has the meaning given to it in Clause 31 (Financial
covenants).

 

“Obligor” means a Borrower or a Guarantor.

 

“Optional Currency” means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 11.3 (Conditions relating to
Optional Currencies).

 

“Original Financial Statements” means:

 

(a)                                  in relation to the Company, the proforma
unaudited consolidated financial statements of the Group for the period ended 31
December 2007;

 

(b)                                  in relation to Finnish Holdco, its opening
balance sheet; and

 

(c)                                   in relation to each Original Obligor other
than the Company and Finnish Holdco, its unaudited consolidated financial
statements for its financial year ended 31 December 2007.

 

“Original Obligor” means an Original Borrower or an Original Guarantor.

 

“Owners” means Kemira Oy and Rockwood Specialties Group GmbH, and “Owner” means
any one of them.

 

14

--------------------------------------------------------------------------------


 

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“Party” means a party to this Agreement.

 

“Pension Items” has the meaning given to it in Clause 31 (Financial covenants).

 

“Perfection Requirements” means the making of the appropriate registrations,
filings or notifications of or pursuant to the Security Documents.

 

“Permitted Acquisition” means:

 

(a)                                  the acquisition of, or investment in, any
share or interest in any Permitted Joint Venture;

 

(b)                                  the acquisition by a member of the Group of
any share or asset sold, leased, transferred or otherwise disposed of by another
member of the Group in circumstances constituting a Permitted Disposal;

 

(c)                                   the acquisition by a member of the Group
of Cash Equivalent Investments provided that that member of the Group creates
Security over those Cash Equivalent Investments under a Security Document to the
extent necessary to ensure that the Finance Parties will enjoy the same or
equivalent Security over those assets as that provided over assets by the
acquiring Obligor or other Obligors incorporated in its jurisdiction of
incorporation; or

 

(d)                                  an acquisition by any member of the Group
of any business or of all or at least 75 per cent. of the issued share capital
of a limited liability company or the partnership interests of a limited
partnership if:

 

(i)                                  no Event of Default is continuing on the
closing date for that acquisition or would occur as a result of that
acquisition;

 

(ii)                               the acquired company or business is
incorporated or established, and carries on its principal business, in any
jurisdiction in which acquisitions are not prohibited to be made under any law
applicable to the Owners;

 

(iii)                            the acquired company carries on, or the
business is, a business substantially the same as, or similar or complementary
to, that carried on by the Group;

 

(iv)                           until the date of delivery of a Compliance
Certificate showing that the ratio of Net Debt (excluding the amount of any
proceeds of any new equity or Financial Indebtedness subordinated to the
Facilities on terms acceptable to the Majority Lenders (acting reasonably)
received by a member of the Group from a person which is not a member of the
Group and which is subsequently used to fund any such acquisition (or associated
costs and expenses) or to refinance Financial Indebtedness remaining in any such
acquired companies or businesses) on any Quarter Date to EBITDA for the Relevant
Period ending on that Quarter Date does not exceed 2.50:1.00:

 

(A)                            the total consideration (including associated
costs and expenses) for that acquisition (and any Financial Indebtedness
remaining in the acquired

 

15

--------------------------------------------------------------------------------


 

company or business at the date of acquisition) when aggregated with the
consideration (including associated costs and expenses) for any other
acquisition permitted under this paragraph (d) (and any Financial Indebtedness
remaining in any such acquired companies or businesses at the date of
acquisition) less the proceeds of any new equity or Financial Indebtedness
subordinated to the Facilities on terms acceptable to the Majority Lenders
(acting reasonably) received by a member of the Group from a person which is not
a member of the Group and used to fund any such acquisition (or associated costs
and expenses) or to refinance Financial Indebtedness remaining in any such
acquired companies or business does not in any financial year of the Company
exceed €10,000,000 (or its equivalent in another currency or currencies); and

 

(B)                            the total consideration (including associated
costs and expenses) for that acquisition (and any Financial Indebtedness
remaining in the acquired company or business at the date of acquisition) does
not exceed €50,000,000 (or its equivalent in another currency or currencies);

 

(v)                              to the extent that the acquired company would
constitute a Material Subsidiary or be required to become a Guarantor to ensure
that the Company complies with its obligations under Clause 32.22 (Guarantees
and Security) based on calculations for the Relevant Period referred to in
paragraph (vi) below if the relevant tests were recalculated (A) consolidating
the financial statements of the company to be acquired (consolidated if that
company has Subsidiaries) for that Relevant Period with those of the Group on a
pro forma basis and (B) as if the consideration for the proposed acquisition had
been paid at the start of that Relevant Period, and to the extent lawful, valid
and effective Security, in form and substance satisfactory to the Security
Agent, is given in favour of the Security Agent for the benefit of the Finance
Parties over all the shares and material assets of the acquired company upon or
immediately following its acquisition;

 

(vi)                           at least five Business Days before any member of
the Group legally commits to making the proposed acquisition (other than an
acquisition, the total consideration for which does not exceed €1,000,000), the
Company certifies that:

 

(A)                            it would have complied with the requirements of
paragraphs (a) and (b) of Clause 31.1 (Financial condition) for the Relevant
Period ending on the last Quarter Date for which financial statements are
available falling before that certificate is given, if the covenant tests for
that Relevant Period were recalculated (i) consolidating the financial
statements of the company or business to be acquired (consolidated if that
company has Subsidiaries) for that Relevant Period with those of the Group on a
pro forma basis and taking into account reasonable synergies as confirmed by the
Company’s auditors (ii) as if the consideration for the proposed acquisition had
been paid at the start of that Relevant Period; and

 

16

--------------------------------------------------------------------------------


 

(B)                            the company or business to be acquired had
positive EBITDA for the twelve month period to which its latest management
accounts relate; and

 

(vii)                        if that acquisition is of all of the issued share
capital of a limited liability company, and to the extent available, the Company
supplies to the Agent a copy of:

 

(A)                            the most recent annual audited financial
statements of that company (consolidated if it has Subsidiaries); and

 

(B)                            the most recent management accounts of that
company (consolidated if it has Subsidiaries);

 

(e)                                   an acquisition of shares or securities
permitted pursuant to Clause 32.23 (Issue of shares); and

 

(f)                                    the acquisition of a company which has
not traded prior to the date of acquisition and has no liabilities and which on
acquisition becomes a member of the Group, but only if, if the shares in the
company are owned by an Obligor, Security over the shares of that company, in
form and substance satisfactory to the Agent, is created in favour of the
Security Trustee within 30 days of the date of its incorporation.

 

“Permitted Disposal” means a sale, lease, transfer or other disposal:

 

(a)                                  of assets (including inventory) by any
member of the Group in the ordinary course of trading of the disposing entity;

 

(b)                                  of Cash Equivalent Investments for cash or
in exchange for other Cash Equivalent Investments;

 

(c)                                   of cash to the extent not expressly
prohibited under the terms of the Finance Documents;

 

(d)                                  arising as a result of any Permitted
Security;

 

(e)                                   of assets to a Permitted Joint Venture;

 

(f)                                    of obsolete or redundant vehicles, plant
and equipment for cash and which, in the reasonable opinion of the member of the
Group making the sale, transfer or disposal, are not required for the efficient
operation of its business;

 

(g)                                   of assets in exchange for other assets
comparable or superior as to type, value or quality;

 

(h)                                  of assets by an Obligor to another Obligor
provided that the Security Agent, acting reasonably, is satisfied that the
Finance Parties will enjoy the same or equivalent Security over those assets;

 

(i)                                      of assets by a member of the Group
which is not an Obligor to another member of the Group which is not an Obligor;

 

(j)                                     of assets by a member of the Group which
is not an Obligor to an Obligor provided that the Security Agent, acting
reasonably, is satisfied that the Finance Parties will enjoy the same or
equivalent Security over those assets as that provided over assets of that type
by the acquiring Obligor or other Obligors incorporated in its jurisdiction of
incorporation

 

17

--------------------------------------------------------------------------------


 

and provided further that such sale, lease, transfer or disposal is on terms not
less advantageous to the relevant Obligor than arm’s length terms;

 

(k)                                  of assets by an Obligor to another member
of the Group which is not an Obligor provided that the aggregate of the
consideration for such assets does not, in any financial year of the Company,
when aggregated with the consideration for any other assets sold by an Obligor
to a member of the Group which is not an Obligor in that financial year exceed
€2,000,000 (or its equivalent in another currency or currencies) and provided
further that such sale, lease transfer or disposal is on terms not less
advantageous to the relevant Obligor than arm’s length terms;

 

(l)                                      which is a lease or licence of real
property granted in the ordinary course of trading of the disposing entity;

 

(m)                              that has been approved by the Agent (acting on
the instructions of the Majority Lenders); or

 

(n)                                  where the net consideration receivable
(when aggregated with the net consideration receivable for any other sale,
lease, transfer or other disposal, other than any permitted under paragraphs
(a) to (m) above), does not exceed €10,000,000 (or its equivalent in another
currency or currencies) in any financial year of the Company.

 

“Permitted Financial Indebtedness” means:

 

(a)                                  any Financial Indebtedness arising under
any Finance Document;

 

(b)                                  any Financial Indebtedness owed to the
Owners or (in the amount of up to €2,900,000 (in accordance with step 18 of the
Structuring Report) plus capitalised interest at a rate not exceeding the
interest rate payable under this Agreement in respect of a Facility A Loan in
respect of the same period plus 5 per cent. per annum) iSiltec Innovative
Silicon Technologies GmbH (to be renamed Sachtleben Wasserchemie GmbH), which
from the date of the first Utilisation of Facility A is subordinated under the
Subordination Agreement (including Financial Indebtedness arising pursuant to
any Shareholder Loan) or which is otherwise subordinated on terms acceptable to
the Majority Lenders (acting reasonably);

 

(c)                                   any Financial Indebtedness arising under a
Permitted Loan or a Permitted Guarantee;

 

(d)                                  any Financial Indebtedness arising under a
Permitted Joint Venture;

 

(e)                                   until the date of first Utilisation under
Facility A, any Existing Debt;

 

(f)                                    any Financial Indebtedness to the extent
covered by a Letter of Credit or Bank Guarantee or a guarantee, bond or letter
of credit issued under an Ancillary Facility;

 

(g)                                   any Financial Indebtedness arising under a
Finance Lease the aggregate principal amount of which when aggregated with the
Financial Indebtedness under each other Finance Lease entered into by members of
the Group does not at any time exceed €2,000,000 (or its equivalent in another
currency or currencies);

 

(h)                                  any Financial Indebtedness arising under a
Permitted Hedging Transaction;

 

18

--------------------------------------------------------------------------------


 

(i)                                      any Financial Indebtedness of any
person acquired by a member of the Group after the date of this Agreement which
is incurred under arrangements in existence at the date of acquisition, but not
incurred or increased or its maturity date extended in contemplation of, or
since, that acquisition, and outstanding only for a period of three months
following the date of acquisition;

 

(j)                                     any Financial Indebtedness approved by
the Agent (acting on the instructions of the Majority Lenders);

 

(k)                                  the Reborrowing Loan; or

 

(l)                                      any Financial Indebtedness not falling
within paragraphs (a) to (k) above, the aggregate outstanding principal amount
of which across the Group does not at any time exceed €4,000,000 (or its
equivalent in another currency or currencies).

 

“Permitted Guarantee” means:

 

(a)                                  any guarantee arising under any Finance
Document;

 

(b)                                  until the date of first Utilisation of
Facility A, the Kemira Guarantee;

 

(c)                                   any guarantee issued by an Obligor in
respect of the obligations or liabilities of another Obligor (including any
guarantee in respect of a netting or set-off arrangement entered into by that
Obligor in the ordinary course of its banking arrangements for the purpose of
netting debit and credit balances of Obligors);

 

(d)                                  any guarantee issued by an Obligor in
relation to the obligations or liabilities of a member of the Group which is not
an Obligor (including any guarantee in respect of a netting or set-off
arrangement entered into by that Obligor in the ordinary course of its banking
arrangements for the purpose of netting debit and credit balances of members of
the Group) provided that the aggregate principal amount guaranteed at any time
does not, when aggregated with the amount of any loans outstanding at that time
which are permitted under paragraph (c) of the definition of Permitted Loan,
exceed €3,000,000 (or its equivalent in another currency or currencies);

 

(e)                                   any guarantee issued by a member of the
Group which is not an Obligor in respect of the obligations or liabilities of
another member of the Group which is not an Obligor (including any guarantee in
respect of a netting or set-off arrangement entered into by that member of the
Group in the ordinary course of its banking arrangements for the purpose of
netting debit and credit balances of members of the Group);

 

(f)                                    any guarantee issued by a member of the
Group which is not an Obligor in respect of the obligations or liabilities of an
Obligor (including any guarantee in respect of a netting or set-off arrangement
entered into by that member of the Group in the ordinary course of its banking
arrangements for the purpose of netting debit and credit balances of members of
the Group);

 

(g)                                   any guarantee issued by a member of the
Group in respect of the liabilities or obligations of a Permitted Joint Venture;

 

19

--------------------------------------------------------------------------------


 

(h)                                  any guarantee issued by a member of the
Group on arm’s length terms and in the ordinary course of its trading, to the
extent that it is not in respect of Financial Indebtedness, nor to or for the
benefit of, nor in respect of the liabilities or obligations of, another member
of the Group;

 

(i)                                      any customary indemnity to a purchaser
in relation to a Permitted Disposal provided that the maximum potential
liability under any such indemnity does not exceed the consideration received by
the Group for that disposal;

 

(j)                                     any guarantee issued in respect of
another member of the Group’s liabilities or obligations as lessee under any
lease of real property;

 

(k)                                  any guarantee issued in respect of a
Permitted Hedging Transaction;

 

(l)                                      any guarantee issued by a person
acquired by a member of the Group after the date of this Agreement which is
issued under arrangements in existence at the date of acquisition but not issued
or its maturity date extended in contemplation of, or since, that acquisition,
and outstanding only for a period of three months following the date of
acquisition;

 

(m)                              the counter indemnity to be granted by Kemira
Pigments in connection with a letter of credit for an amount up to €17,000,000
relating to the Reborrowing Loan;

 

(n)                                  any guarantee approved by the Agent (acting
on the instructions of the Majority Lenders); or

 

(o)                                  any guarantee not falling within paragraphs
(a) to (n) above, where the aggregate liability (whether actual or contingent)
of members of the Group under all such guarantees does not, when aggregated with
the aggregate principal amount of any loans outstanding at that time which are
permitted under paragraph (k) of the definition of Permitted Loan, at any time
exceed €2,000,000 (or its equivalent in another currency or currencies).

 

“Permitted Hedging Transaction” means:

 

(a)                                  any derivative transaction required by the
Hedging Letter and documented by a Hedging Document;

 

(b)                                  interest rate hedging agreements and spot
and forward delivery foreign exchange contracts entered into in the ordinary
course of business and not for speculative purposes; and

 

(c)                                   any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price (including in relation to electricity) and entered into for the hedging of
actual or projected real exposures arising in the ordinary course of trading
activities of a member of the Group and not for speculative purposes.

 

“Permitted Joint Venture” means a Joint Venture where:

 

(a)                                  no Event of Default is continuing on the
date of the acquisition of, or investment in, or transfer or loan to, or the
granting of any guarantee, Security or Quasi Security for the obligations of, or
the incurring of any other liability to, the Joint Venture or would occur as a
result of the acquisition of or investment in, or transfer or loan to, or
guarantee,

 

20

--------------------------------------------------------------------------------


 

Security or Quasi Security for the obligations of, or the incurring of any other
liability to, the Joint Venture;

 

(b)                                  the Joint Venture is incorporated or
established, and carries on its principal business, in any jurisdiction in which
joint ventures are not prohibited to be entered into under any law applicable to
the Owners;

 

(c)                                   the Joint Venture carries on, or is, a
business substantially the same as, or similar or complementary to, that carried
on by the Group; and

 

(d)                                  the amount that any member of the Group
invests in or pays to acquire any share or interest in, or the value of the
assets that any member of the Group transfers or lends to, or the actual or
contingent liability of any member of the Group under any guarantee, Security or
Quasi Security for the obligations of, or any liability (whether actual or
contingent and whether present or future) of any member of the Group in respect
of, the Joint Venture, does not in any financial year of the Company exceed in
aggregate €2,000,000 (or its equivalent in another currency or currencies).

 

“Permitted Loan” means:

 

(a)                                  any trade credit extended by any member of
the Group to its customers on normal commercial terms and in the ordinary course
of its trading activities;

 

(b)                                  any loan, credit or other arrangement
having a similar effect, made by an Obligor to another Obligor;

 

(c)                                   any loan, credit or other arrangement
having a similar effect, made by an Obligor to another member of the Group which
is not an Obligor provided that the aggregate principal amount of all such
loans, credit or other arrangements having a similar effect, outstanding at any
time does not, when aggregated with the amount of any guarantee outstanding at
that time which are permitted under paragraph (d) of the definition of Permitted
Guarantee, exceed €3,000,000 (or its equivalent in another currency or
currencies) and provided further that such loan is on terms not less
advantageous to the relevant Obligor than arm’s length terms;

 

(d)                                  a loan, credit or other arrangement having
a similar effect made by a member of the Group which is not an Obligor to
another member of the Group which is not an Obligor;

 

(e)                                   a loan, credit or other arrangement having
a similar effect made by a member of the Group which is not an Obligor to an
Obligor if that member of the Group has entered into a subordination agreement
in form and substance satisfactory to the Agent;

 

(f)                                    a loan, credit or other arrangement
having a similar effect made to a Permitted Joint Venture;

 

(g)                                   a loan, credit or other arrangement having
a similar effect which constitutes Permitted Financial Indebtedness;

 

(h)                                  a loan, credit or other arrangement having
a similar effect made by a member of the Group to an employee or director of any
member of the Group if the amount of that loan, when aggregated with the amount
of all loans to employees and directors by members

 

21

--------------------------------------------------------------------------------


 

of the Group, does not at any time exceed €1,000,000 (or its equivalent in
another currency or currencies);

 

(i)                                      any loan, credit or other arrangement
having a similar effect constituting deferred consideration on any Permitted
Disposal until the date which is six months after the date of the relevant
disposal;

 

(j)                                     the US JV Loan; or

 

(k)                                  any loan, credit or other arrangement
having a similar effect not falling within paragraphs (a) to (j), the aggregate
principal amount of which at any time does not, when aggregated with the
aggregate principal amount of the Financial Indebtedness under any such loans
and the aggregate liability (whether actual or contingent) under any guarantees
at that time which are permitted under paragraph (o) of the definition of
Permitted Guarantee, exceed €2,000,000 (or its equivalent in another currency or
currencies).

 

“Permitted Security” means:

 

(a)                                  any Security or Quasi-Security listed in
Part I of Schedule 9 (Existing Security) except to the extent the principal
amount secured by that Security exceeds the amount stated in that Schedule;

 

(b)                                  any lien arising by operation of law and in
the ordinary course of trading and not as a result of any default or omission by
any member of the Group;

 

(c)                                   any retention of title arrangements and
rights of set-off arising in the ordinary course of trading with suppliers of
goods to any member of the Group and not as a result of any default or omission
by any member of the Group;

 

(d)                                  any Security or Quasi Security created
pursuant to any Finance Document;

 

(e)                                   any Security or Quasi Security over or
affecting any asset acquired by a member of the Group after the date of this
Agreement, if:

 

(i)                                  the Security or Quasi Security was not
created in contemplation of the acquisition of that asset by a member of the
Group;

 

(ii)                               the principal amount secured has not been
increased in contemplation of or since the acquisition of that asset by a member
of the Group; and

 

(iii)                            the Security or Quasi Security is removed or
discharged within three months of the date of acquisition of such asset;

 

(f)                                    any Security or Quasi Security over or
affecting any asset of any company which becomes a member of the Group after the
date of this Agreement, where the Security or Quasi Security is created prior to
the date on which that company becomes a member of the Group, if:

 

(i)                                  the Security or Quasi Security was not
created in contemplation of the acquisition of that company;

 

22

--------------------------------------------------------------------------------


 

(ii)                               the principal amount secured has not
increased in contemplation of or since the acquisition of that company; and

 

(iii)                            the Security or Quasi Security is removed or
discharged within three months of that company becoming a member of the Group;

 

(g)                                   any Security or Quasi Security arising
under any Finance Lease and provided that the Financial Indebtedness secured
thereby is permitted under paragraph (g) of the definition of Permitted
Financial Indebtedness;

 

(h)                                  any Security or Quasi Security over goods
and documents of title to goods arising in the ordinary course of letter of
credit transactions not prohibited by this Agreement;

 

(i)                                      any netting or set-off arrangement
entered into by a member of the Group in the ordinary course of its banking
arrangements for the purpose of netting debit and credit balances of members of
the Group, provided that (1) the arrangement only permits credit balances of
Obligors to be netted or set off against debit balances of members of the Group
which are not Obligors to the extent that the aggregate amount of credit
balances available for set-off at any time does not, when aggregated with the
amount of any loans outstanding at that time which are permitted under paragraph
(c) of the definition of Permitted Loan, exceed €3,000,000 (or its equivalent in
another currency or currencies); and (2) if the arrangement gives rise to other
Security or Quasi Security over the assets of Obligors in support of liabilities
of members of the Group which are not Obligors, the aggregate amount of those
liabilities at any time, when aggregated with the amounts in paragraph
(1) above, does not exceed €2,000,000 (or its equivalent in another currency or
currencies);

 

(j)                                     any Quasi Security arising as a result
of a sale, transfer or other disposal which is a Permitted Disposal;

 

(k)                                  any lien arising under the general terms
and conditions of banks or Sparkassen (Allgemeine Geschäftsbedingungen der
Banken oder Sparkassen) with whom any member of the Group maintains its banking
arrangements;

 

(l)                                      until the date of first Utilisation of
Facility A, the Kemira Pledge; and

 

(m)                              any Security or Quasi Security, over assets of
the Group the market value of which (when aggregated with the market value of
any other assets over which Security or Quasi Security is given by any member of
the Group other than any permitted under paragraphs (a) to (l) above) does not
at any time exceed €2,000,000 (or its equivalent in another currency or
currencies).

 

“Permitted Transaction” means:

 

(a)                                  any intra-Group loan which is a Permitted
Loan;

 

(b)                                  the solvent liquidation or reorganisation
of any member of the Group which is not an Obligor so long as any payments or
assets distributed as a result of such liquidation or reorganisation are
distributed to other members of the Group; or

 

23

--------------------------------------------------------------------------------


 

(c)                                   a merger on a solvent basis of Finnish
Holdco and Kemira Pigments pursuant to the Structuring Report where:

 

(i)                                  all of the business and assets of Finnish
Holdco and Kemira Pigments are retained by the surviving entity, being one of
them;

 

(ii)                               the surviving entity of that merger is liable
for the obligations of the Obligor it has merged with; and

 

(iii)                            the Agent and the Security Agent are given ten
Business Days’ notice by the Company of that proposed merger and the Security
Agent, acting reasonably, is satisfied that the Finance Parties will enjoy the
same or equivalent Security over the same assets and over the surviving entity
and the shares in it.

 

(d)                                  any payments or other transactions
contemplated by and set out in steps 1 to 17 of the section of the Structuring
Report entitled “JV — Structure for Europe” (including any repayment of Existing
Debt which is funded by a Facility A Loan).

 

“PwC Financial Due Diligence Report” means the report prepared by
PricewaterhouseCoopers Aktiengesellschaft Wirtschaftsprüfungsgesellschaft in the
Agreed Form.

 

“Qualifying Lender” has the meaning given to it in Clause 23 (Tax gross-up and
indemnities).

 

“Quarter Date” means each of 31 December, 31 March, 30 June and 30 September.

 

“Quasi Security” means a transaction under which any member of the Group will:

 

(a)                                  sell, transfer or otherwise dispose of any
of its assets on terms whereby they are or may be leased to or re-acquired by
any other member of the Group;

 

(b)                                  sell, transfer or otherwise dispose of any
of its receivables on recourse terms;

 

(c)                                   enter into any arrangement under which
money or the benefit of a bank or other account may be applied, set-off or made
subject to a combination of accounts; or

 

(d)                                  enter into any other preferential
arrangement having a similar effect,

 

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

 

(a)                                  (if the currency is euro) two TARGET Days
before the first day of that period; or

 

(b)                                  (for any other currency) two Business Days
before the first day of that period,

 

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Agent in accordance with market practice in the Relevant Interbank Market (and
if quotations for that currency and period would normally be given by leading
banks in the Relevant Interbank Market on more than one day, the Quotation Day
will be the last of those days).

 

“Reborrowing Loan” means the €23,177,144.59 loan made available by Kemira
Pigments Dy:n eläkesääkiö to Kemira Pigments existing on the date of this
Agreement.

 

24

--------------------------------------------------------------------------------


 

“Reference Banks” means, in relation to LIBOR and EURIBOR and Mandatory Cost,
the principal London offices of Merchant Banking, Skandinaviska Enskilda Banken
AB (publ) and Nordea Bank Finland Plc or such other banks as may be appointed by
the Agent in consultation with the Company.

 

“Relevant Interbank Market” means, in relation to euro, the European interbank
market and, in relation to any other currency, the London interbank market.

 

“Relevant Jurisdiction” means, in relation to an Obligor:

 

(a)                                     its jurisdiction of incorporation;

 

(b)                                     any jurisdiction where any asset subject
to or intended to be subject to the Security to be created by it is situated;

 

(c)                                      any jurisdiction where it conducts its
business; and

 

(d)                                     the jurisdiction whose laws govern the
perfection of any of the Security Documents entered into by it.

 

“Relevant Period” means each period of four consecutive Financial Quarters
ending on a Quarter Date.

 

“Repayment Instalment” means each instalment for repayment of the Facility A
Loan specified in Clause 17.1 (Repayment of Facility A Loans).

 

“Repeating Representations” means each of the representations set out in Clauses
29.1 (Status), 29.2 (Binding obligations), 29.3 (Non-conflict with other
obligations), 29.4 (Power and authority), 29.5 (Validity and admissibility in
evidence), 29.6 (Governing law and enforcement), 29.9 (No default), and
paragraph (c) of 29.11 (Financial statements).

 

“Resignation Letter” means a letter substantially in the form set out in
Schedule 13 (Form of Resignation Letter).

 

“Rollover Loan” means one or more Facility B Loans:

 

(a)                                  made or to be made on the same day that
(i) a maturing Facility B Loan is due to be repaid or (ii) a Borrower is obliged
to pay to the Agent for the Issuing Bank the amount of any claim under a Letter
of Credit or Bank Guarantee;

 

(b)                                  the aggregate amount of which is equal to
or less than (i) the maturing Facility B Loan or (ii) the amount of the claim
under the Letter of Credit or Bank Guarantee;

 

(c)                                   in the same currency as (i) the maturing
Facility B Loan (unless it arose as a result of the operation of Clause 15.2
(Unavailability of a currency)) or (ii) the claim under the Letter of Credit or
Bank Guarantee; and

 

(d)                                  made or to be made to the same Borrower for
the purpose of (i) refinancing a maturing Facility B Loan or (ii) satisfying the
obligations of the Borrower to pay the amount of a claim under the Letter of
Credit or Bank Guarantee to the Agent for the Issuing Bank.

 

“Sachtleben Chemie” means Sachtleben Chemie GmbH, a limited liability company
incorporated under the laws of Germany (Gesellschaft mit beschränkter Haftung)
and registered

 

25

--------------------------------------------------------------------------------


 

with the commercial register (Handelsregister) of the local court (Amtsgericht)
of Duisburg under the registration number HR B 1 96 69.

 

“Screen Rate” means:

 

(a)                                  in relation to LIBOR, the British Bankers
Association Interest Settlement Rate for the relevant currency and period; and

 

(b)                                  in relation to EURIBOR, the percentage rate
per annum determined by the Banking Federation of the European Union for the
relevant period,

 

displayed on the appropriate page of the Reuters screen. If the agreed page is
replaced or service ceases to be available, the Agent may specify another
page or service displaying the appropriate rate after consultation with the
Company and the Lenders.

 

“Security” means a mortgage, charge, pledge, lien, assignment, retention or
transfer of title for security purposes or other security interest securing any
obligation of any person or any other agreement or arrangement having a similar
effect.

 

“Security Document” means the Finnish Security Documents, the German Security
Document and any other security document that may at any time be entered into by
any member of the Group as security for any of the Liabilities pursuant to or in
connection with any Finance Document.

 

“Security Property” has the meaning given to it in Schedule 10 (Security agency
provisions).

 

“Selection Notice” means a notice substantially in the form set out in Part II
of Schedule 6 (Requests) given in accordance with Clause 20 (Interest Periods)
in relation to Facility A.

 

“Shareholder Loan” means:

 

(a)                                  a loan made available pursuant to an
agreement dated 28 April 2005 (as amended) between Rockwood Specialities Group
GmbH as lender and Knight Dritte Beteiligungs - GmbH (now Sachtleben Chemie) as
borrower relating to a loan in an amount of €16,229,175.47;

 

(b)                                  a loan made available pursuant to an
agreement dated 30 July 2004 (as amended) between Knight Erste Beteiligungs -
GmbH (now Rockwood Specialities Group GmbH) as lender and Knight Dritte
Beteilingungs - GmbH (now Sachtleben Chemie) as borrower relating to a loan in
an amount of €266,300,000;

 

(c)                                   a loan made available by Kemira Oy to
Kemira Pigments maturing on 9 December 2008;

 

(d)                                  a loan made available by Kemira Oy to
Kemira Pigments maturing on 27 June 2008;

 

(e)                                   a loan made available by Kemira Oy to
Kemira Pigments maturing on 9 December 2008; and

 

(f)                                    a loan made available by Kemira Oy to
Kemira Pigments maturing on 27 June 2008.

 

“Specified Time” means a time determined in accordance with Schedule 13
(Timetables).

 

26

--------------------------------------------------------------------------------


 

“Structuring Report” means the draft report entitled “Project David Outline
Structuring Steps — Working Draft” prepared by Deloitte & Touche GmbH
Wirtschaftsprüfungsgesellschaft in the Agreed Form.

 

“Subordination Agreement” means the subordination agreement to be entered into
between, amongst others, the Agent, the Obligors and the Owners.

 

“Subsidiary” means in relation to any company, corporation or other legal entity
(a “holding company”), a company, corporation or other legal entity:

 

(a)                                  which is controlled, directly or
indirectly, by the holding company;

 

(b)                                  more than half the equity share capital of
which is owned, directly or indirectly, by the holding company;

 

(c)                                   more than half the voting rights of which
are exercisable, directly or indirectly, by the holding company,

 

(d)                                  which is a subsidiary (Tochterunternehmen)
in the meaning of section 290 of the German Commercial Code (Handelsgesetzbuch)
or

 

(e)                                   which is a subsidiary of another
Subsidiary of the holding company,

 

and, for this purpose, a company or corporation or other legal entity shall be
treated as being controlled by a holding company if such holding company has the
right or is in a factual position to otherwise exercise control in respect of
the first within the meaning given to it in section 17 of the German Stock
Corporation Act (Aktiengesetz).

 

“Syndication” means general syndication of the Facilities.

 

“Syndication Date” means the date (as determined by the Arranger and notified to
the Company) on which primary syndication of the Facilities has been completed
and the additional syndicate members have become bound by this Agreement.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

 

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in euro.

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

“Termination Date” means the date which is 5 years after the date of this
Agreement

 

“Ti02 Joint Venture” means the joint venture of the Owners pursuant to the JV
Documents.

 

“Total Ancillary Commitments” means the aggregate of the Ancillary Commitments,
being zero at the date of this Agreement.

 

“Total Ancillary Limit” means €10,000,000.

 

27

--------------------------------------------------------------------------------


 

“Total Commitments” means the aggregate of the Total Facility A Commitments, the
Total Facility B Commitments and the Total Ancillary Commitments, being
€330,000,000 at the date of this Agreement.

 

“Total Facility A Commitments” means the aggregate of the Facility A
Commitments, being €300,000,000 at the date of this Agreement.

 

“Total Facility B Commitments” means the aggregate of the Facility B
Commitments, being €30,000,000 at the date of this Agreement.

 

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 8 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Company.

 

“Transfer Date” means, in relation to a transfer, the later of:

 

(a)                                   the proposed Transfer Date specified in
the Transfer Certificate; and

 

(b)                                  the date on which the Agent executes the
Transfer Certificate.

 

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

 

“US JV Loan” means:

 

(i)                                  the loan of €6,400,000 from Finnish Holdco
to White Pigments LLC; and

 

(ii)                               the loan of €600,000 from Finnish Holdco to
Kemira Speciality Inc..

 

“Utilisation” means a Loan, a Letter of Credit or a Bank Guarantee (but not a
utilisation of an Ancillary Facility).

 

“Utilisation Date” means the date on which a Utilisation is made.

 

“Utilisation Request” means a notice substantially in the form set out in
Part I, or (in relation to a letter of credit or bank guarantee) a notice
substantially in the form set out in Part III of Schedule 6 (Requests).

 

“VAT” means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.

 

“Working Capital” has the meaning given to it in Clause 31 (Financial
covenants).

 

8.2                           Construction

 

(a)                            Unless a contrary indication appears, any
reference in this Agreement to:

 

(i)                                     the “Agent”, any “Ancillary Lender”, the
“Arranger”, any “Finance Party”, the “Issuing Bank”, any “Lender”, any
“Obligor”, any “Party” or the “Security Agent” shall be construed so as to
include its successors in title, permitted assigns and permitted transferees;

 

(ii)                                  “assets” includes present and future
properties, revenues and rights of every description;

 

(iii)                               a Borrower providing “cash cover” for a
Letter of Credit or Bank Guarantee or contingent liability under an Ancillary
Facility means:

 

28

--------------------------------------------------------------------------------


 

(A)                           a Borrower paying an amount in the currency of the
Letter of Credit or Bank Guarantee or, as the case may be, contingent liability
under the Ancillary Facility to an interest-bearing account in the name of the
Borrower and the following conditions are met:

 

(aa)                           the account is with the Agent or the Issuing Bank
(if the cash cover is to be provided for all the Lenders) or with a Lender (if
the cash cover is to be provided for that Lender) or, in relation to an
Ancillary Facility, the relevant Ancillary Lender;

 

(bb)                          withdrawals from the account may only be made to
pay a Finance Party amounts due and payable to it under this Agreement in
respect of that Letter of Credit, Bank Guarantee or contingent liability under
that Ancillary Facility until no amount is or may be outstanding under that
Letter of Credit, Bank Guarantee or contingent liability under that Ancillary
Facility; and

 

(cc)                            if the Issuing Bank or Ancillary Lender
requires, the Borrower has executed a security document, in form and substance
satisfactory to the Agent or the Finance Party with which that account is held,
creating a first ranking security interest over that account; or

 

(B)                            a Borrower procuring that a bank guarantee be
issued in favour of the Issuing Bank or, as the case may be, the Ancillary
Lender (in form and substance satisfactory to it) by a bank acceptable to the
Issuing Bank or, as the case may be, the Ancillary Lender, acting in its sole
discretion.

 

(iv)                              a “Finance Document” or any other agreement or
instrument is a reference to that Finance Document or other agreement or
instrument as amended, novated, supplemented, extended, restated (however
fundamentally and whether or not more onerously) or replaced and includes any
change in the purpose of, any extension of or any increase in any facility or
the addition of any new facility under that Finance Document or other agreement
or instrument;

 

(v)                                  “indebtedness” includes any obligation
(whether incurred as principal or as surety) for the payment or repayment of
money, whether present or future, actual or contingent;

 

(vi)                              a “person” includes any individual, firm,
company, corporation, government, state or agency of a state or any association,
trust, joint venture, consortium or partnership (whether or not having separate
legal personality);

 

(vii)                           a Borrower “repaying” or “prepaying” a Letter of
Credit, a Bank Guarantee or Ancillary Outstandings means:

 

(A)                          that Borrower providing cash cover for that Letter
of Credit, or Bank Guarantee or those Ancillary Outstandings;

 

(B)                            the maximum amount payable under the Letter of
Credit, Bank Guarantee or the Ancillary Facility being reduced in accordance
with its terms; or

 

29

--------------------------------------------------------------------------------


 

(C)                            the Issuing Bank or, as the case may be,
Ancillary Lender, being satisfied that it has no further liability under that
Letter of Credit, Bank Guarantee or Ancillary Facility,

 

and the amount by which a Letter of Credit or Bank Guarantee is, or Ancillary
Outstandings are, repaid or prepaid under sub-paragraphs (vii)(A) and
(vii)(B) above is the amount of the relevant cash cover or reduction;

 

(viii)                        a “regulation” includes any regulation, rule,
official directive, request or guideline (whether or not having the force of
law) of any governmental, intergovernmental or supranational body, agency,
department or regulatory, self-regulatory or other authority or organisation;

 

(ix)                                a provision of law is a reference to that
provision as amended or re-enacted; and

 

(x)                                   a time of day is a reference to London
time.

 

(b)                           Section, Clause and Schedule headings are for ease
of reference only.

 

(c)                            Unless a contrary indication appears, a term used
in any other Finance Document or in any notice given under or in connection with
any Finance Document has the same meaning in that Finance Document or notice as
in this Agreement.

 

(d)                           A Default is “continuing” if it has not been
remedied or waived.

 

8.3                           Third Party Rights

 

A person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or to enjoy the benefit of any term of this
Agreement.

 

30

--------------------------------------------------------------------------------


 

SECTION 2

 

The Facilities

 

9.                                 The Facilities

 

9.1                           The Facilities

 

Subject to the terms of this Agreement, the Lenders make available to the
Borrowers:

 

(a)                                   (other than the Company) a euro term loan
facility in an aggregate amount equal to the Total Facility A Commitments; and

 

(b)                                  a multicurrency revolving credit facility
in an aggregate amount equal to the Total Facility B Commitments, part of which
may, from time to time and in an aggregate amount at any time up to the Total
Ancillary Limit, be designated as Ancillary Facilities.

 

9.2                           Finance Parties’ rights and obligations

 

(a)                            The obligations of each Finance Party under the
Finance Documents are several.  Failure by a Finance Party to perform its
obligations under the Finance Documents does not affect the obligations of any
other Party under the Finance Documents.  No Finance Party is responsible for
the obligations of any other Finance Party under the Finance Documents.

 

(b)                           The rights of each Finance Party under or in
connection with the Finance Documents are separate and independent rights and
any debt arising under the Finance Documents to a Finance Party from an Obligor
shall be a separate and independent debt.

 

(c)                            A Finance Party may, except as otherwise stated
in the Finance Documents, separately enforce its rights under the Finance
Documents.

 

10.                           Purpose

 

10.1                     Purpose

 

(a)                            Each Borrower shall apply all amounts borrowed by
it under Facility A towards refinancing the Existing Debt of the Original
Obligors, the acquisition of shares and the US JV Loan, in each case, in
accordance with steps 1 to 17 of the section of the Structuring Report entitled
“JV-Structure for Europe”.

 

(b)                           Each Borrower shall apply all amounts borrowed by
it under Facility B to finance (i) its working capital requirements and/or
(ii) its general corporate purposes, including bank guarantees and letters of
credit, provided that no Borrower shall apply amounts borrowed by it under
Facility B to finance or refinance JV Costs.

 

10.2                     Monitoring

 

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

11.                           Conditions of Utilisation

 

11.1                     Initial conditions precedent

 

No Borrower may deliver a Utilisation Request unless the Agent has received all
of the documents and other evidence listed in Part I of Schedule 5 (Conditions
precedent) in form and

 

31

--------------------------------------------------------------------------------


 

substance satisfactory to the Agent. The Agent shall notify the Company and the
Lenders promptly upon being so satisfied.

 

11.2                     Further conditions precedent

 

(a)                            The Lenders will only be obliged to comply with
Clause 12.4 (Lenders’ participation) if on the date of the Utilisation Request
and (in relation to sub paragraphs (ii) and (iii) of this       Clause 4.2) on
the proposed Utilisation Date:

 

(i)                                      until delivery of the Compliance
Certificate relating to the period ending 30 September 2008, the Agent has
received a certificate of the Company (signed by a director);

 

(A)                          specifying proforma EBITDA (or a minimum amount
thereof) of the Group (assuming steps 1 to 17, as set out in the section of the
Structuring Report entitled “JV - Structure for Europe”, have been completed in
accordance with the Structuring Report) for the Relevant Period ending on the
Quarter Date immediately preceding the date of that Utilisation Request; and

 

(B)                           certifying that the ratio of (i) the aggregate of
Net Debt on the date of that Utilisation Request and the amount of the proposed
Utilisation to (ii) EBITDA for the 12 month period ending on the most recent
month end or, if the Utilisation Request is delivered within 7 Business Days of
the start of a month, for the 12 month period ending on the next-to-last month
end does not exceed 4.00:1.00, setting out (in reasonable detail) computations
as to compliance with that ratio;

 

(ii)                                   in the case of a Rollover Loan, no Event
of Default is continuing or would result from the proposed Loan and, in the case
of any other Loan, no Default is continuing or would result from the proposed
Loan; and

 

(iii)                                the Repeating Representations to be made by
each Obligor are true.

 

11.3                     Conditions relating to Optional Currencies

 

(a)                            A currency will constitute an Optional Currency
in relation to a Utilisation if:

 

(i)                                     it is readily available in the amount
required and freely convertible into the Base Currency in the Relevant Interbank
Market on the Quotation Day and the Utilisation Date for that Utilisation; and

 

(ii)                                  it is US dollars or has been approved by
the Agent (acting on the instructions of all the Lenders) on or prior to receipt
by the Agent of the relevant Utilisation Request or Selection Notice for that
Utilisation.

 

(b)                           If by the Specified Time the Agent has received a
written request from the Company for a currency to be approved under paragraph
(a)(ii) above, the Agent will notify the Lenders of that request by the
Specified Time.  Based on any responses received by the Agent by the Specified
Time, the Agent will confirm to the Company by the Specified Time:

 

(i)                                      whether or not the Lenders have granted
their approval; and

 

(ii)                                 if approval has been granted, the minimum
amount (and, if required, integral multiples) for any subsequent Utilisation in
that currency.

 

32

--------------------------------------------------------------------------------


 

11.4                     Maximum number of Utilisations

 

(a)                            A Borrower may not deliver a Utilisation Request
if as a result of the proposed Utilisation:

 

(i)                                      more than 6 Facility A Loans would be
outstanding;

 

(ii)                                   more than 6 Facility B Loans would be
outstanding; or

 

(iii)                                more than 10 Letters of Credit and Bank
Guarantees would be outstanding.

 

(b)                           A Borrower may not request that a Facility A Loan
be divided if, as a result of the proposed division, more than 6 Facility A
Loans would be outstanding.

 

(c)                            Any Loan made by a single Lender under Clause
15.2 (Unavailability of a currency) shall not be taken into account in this
Clause 11.4.

 

33

--------------------------------------------------------------------------------


 

SECTION 3

 

UTILISATION

 

12.                           Utilisation - Loans

 

12.1                     Delivery of a Utilisation Request

 

A Borrower may utilise a Facility by way of a Loan by delivery to the Agent of a
duly completed Utilisation Request not later than the Specified Time.

 

12.2                     Completion of a Utilisation Request

 

(a)                            Each Utilisation Request for a Loan is
irrevocable and will not be regarded as having been duly completed unless:

 

(i)                                      it specifies that it is for a Loan;

 

(ii)                                   it identifies the Facility to be
utilised;

 

(iii)                                the proposed Utilisation Date is a Business
Day within the Availability Period applicable to that Facility;

 

(iv)                               the currency and amount of the Utilisation
comply with Clause 12.3 (Currency and amount);

 

(v)                                  the proposed Interest Period complies with
Clause 20 (Interest Periods); and

 

(vi)                               it specifies the account and bank (which must
be in the principal financial centre of the country of the currency of the
Utilisation or, in the case of euro, the principal financial centre of a
Participating Member State in which banks are open for general business on that
day or London) to which the proceeds of the Utilisation are to be credited.

 

(b)                           Only one Loan may be requested in each Utilisation
Request.

 

12.3                     Currency and amount

 

(a)                            The currency specified in a Utilisation Request
must be the Base Currency or, in relation to Facility B, the Base Currency or an
Optional Currency.

 

(b)                           The amount of the proposed Loan must be:

 

(i)                                    if the currency selected is the Base
Currency, a minimum of €10,000,000 (and integral multiples thereafter) for
Facility A and €5,000,000 (and integral multiples of €1,000,000 thereafter) for
Facility B or in either case, if less, the Available Facility or the amounts set
out in paragraph (c) of this Clause 5.3;

 

(ii)                                   if the currency selected is US dollars, a
minimum of $5,000,000 (and integral multiples of $1,000,000 thereafter) or, if
less, the Available Facility;

 

(iii)                              if the currency selected is any other
Optional Currency, the minimum amount (and, if required, integral multiple)
specified by the Agent pursuant to paragraph (b)(ii) of Clause 11.3 (Conditions
relating to Optional Currencies) or, if less, the Available Facility; and

 

(iv)                             in any event such that its Base Currency Amount
is less than or equal to the Available Facility; and

 

(v)                                in compliance with Clause 5.3(c).

 

34

--------------------------------------------------------------------------------


 

(c)                            Each Borrower may borrow Facility A Loans in the
maximum aggregate amounts as follows:

 

Borrower

 

Aggregate amount of Facility A Loans (€)

 

Sachtleben Chemie

 

152,500,000

 

Kemira Pigments

 

53,800,000

 

Finnish HoldCo

 

43,700,000

 

 

unless set out otherwise in the Structuring Report and agreed with the Agent.

 

12.4                     Lenders’ participation

 

(a)                            If the conditions set out in this Agreement have
been met, each Lender shall make its participation in each Loan available by the
Utilisation Date through its Facility Office.

 

(b)                           The amount of each Lender’s participation in each
Loan will be equal to the proportion borne by its Available Commitment to the
Available Facility immediately prior to making the Loan.

 

(c)                            The Agent shall determine the Base Currency
Amount of each Loan which is to be made in an Optional Currency and shall notify
each Lender of the amount, currency and the Base Currency Amount of each Loan
and the amount of its participation in that Loan, in each case, by the Specified
Time.

 

12.5                     Cancellation of Commitment

 

(a)                            The Total Facility A Commitments shall be
immediately cancelled at the end of the Availability Period for Facility A.

 

(b)                           The Total Facility B Commitments shall be
immediately cancelled at the end of the Availability Period for Facility B.

 

13.                           Utilisation - Letters of Credit and Bank
Guarantees

 

13.1                     General

 

(a)                            In this Clause 13 and Clause 14 (Letters of
Credit and Bank Guarantees):

 

(i)                                      “Approved Beneficiary” means a
beneficiary of a Letter of Credit or Bank Guarantee approved by the Issuing Bank
and the Agent;

 

(ii)                                   “Expiry Date” means, for a Letter of
Credit or Bank Guarantee, the last day of its Term;

 

(iii)                                “Proportion” means, in relation to a Lender
in respect of any Letter of Credit or Bank Guarantee, the proportion (expressed
as a percentage) borne by that Lender’s Available Commitment under Facility B to
the Available Facility under Facility B immediately prior to the issue of that
Letter of Credit or Bank Guarantee, adjusted to reflect any assignment or
transfer under this Agreement to or by that Lender;

 

(iv)                               “Renewal Request” means a written notice
delivered to the Agent in accordance with Clause 13.7 (Renewal of a Letter of
Credit or Bank Guarantee); and

 

(v)                                  “Term” means each period determined under
this Agreement for which the Issuing Bank is under a liability under a Letter of
Credit or Bank Guarantee.

 

35

--------------------------------------------------------------------------------


 

(b)                           Any reference in this Agreement to:

 

(i)                                      the Interest Period of a Letter of
Credit or Bank Guarantee will be construed as a reference to the Term of that
Letter of Credit or Bank Guarantee;

 

(ii)                                   an amount borrowed includes any amount
utilised by way of Letter of Credit or Bank Guarantee;

 

(iii)                                a Utilisation made or to be made to a
Borrower includes a Letter of Credit or Bank Guarantee issued on its behalf;

 

(iv)                               a Lender funding its participation in a
Utilisation includes a Lender participating in a Letter of Credit or Bank
Guarantee;

 

(v)                                  amounts outstanding under this Agreement
include amounts outstanding under or in respect of any Letter of Credit or Bank
Guarantee;

 

(vi)                               an outstanding amount of a Letter of Credit
or Bank Guarantee at any time is the maximum amount that is or may be payable by
a Borrower in respect of that Letter of Credit or Bank Guarantee at that time;

 

(c)                            Clause 12 (Utilisation - Loans) does not apply to
a Utilisation by way of Letter of Credit or Bank Guarantee.

 

(d)                           In determining the amount of the Available
Facility and a Lender’s Proportion of a proposed Letter of Credit or Bank
Guarantee for the purposes of this Agreement, the Available Commitment of a
Lender will be calculated ignoring any cash cover provided for outstanding
Letters of Credit or Bank Guarantees.

 

13.2                     Facility B

 

Facility B may be utilised by way of Loans, Letters of Credit and Bank
Guarantees.

 

13.3                     Delivery of a Utilisation Request for Letters of Credit
or Bank Guarantees

 

A Borrower may request a Letter of Credit or Bank Guarantee to be issued by
delivery to the Agent of a duly completed Utilisation Request substantially in
the form of Part III of Schedule 6 (Utilisation Request - Letters of Credit and
Bank Guarantees) not later than the Specified Time.

 

13.4                     Completion of a Utilisation Request for Letters of
Credit and Bank Guarantees

 

Each Utilisation Request for a Letter of Credit or Bank Guarantee is irrevocable
and will not be regarded as having been duly completed unless:

 

(a)                                   it specifies that it is for a Letter of
Credit or Bank Guarantee;

 

(b)                                  the proposed Utilisation Date is a Business
Day within the Availability Period applicable to Facility B;

 

(c)                                   the currency and amount of the Letter of
Credit or Bank Guarantee comply with Clause 12.3 (Currency and amount);

 

(d)                                  the form of Letter of Credit or Bank
Guarantee is attached;

 

(e)                                   the Expiry Date of the Letter of Credit or
Bank Guarantee falls on or before the date falling three Months after the
Termination Date (for the avoidance of doubt, the relevant

 

36

--------------------------------------------------------------------------------


 

Borrower shall provide cash cover from the Termination Date in accordance with
Clause 10.2 (Repayment of Facility B Loans));

 

(f)                                     the delivery instructions for the Letter
of Credit or Bank Guarantee are specified; and

 

(g)                                  the beneficiary of the Letter of Credit or
Bank Guarantee is an Approved Beneficiary.

 

13.5                     Currency and amount

 

(a)                            The currency specified in a Utilisation Request
must be the Base Currency or an Optional Currency.

 

(b)                           The amount of the proposed Letter of Credit or
Bank Guarantee must be an amount whose Base Currency Amount is not more than the
Available Facility and which is:

 

(i)                                    if the currency selected is the Base
Currency, a minimum of €100,000 or, if less, the Available Facility;

 

(ii)                                 if the currency selected is US dollars, a
minimum of $100,000 or, if less, the Available Facility; or

 

(iii)                              if the currency selected is any other
Optional Currency, the minimum amount (and, if required, integral multiple)
specified by the Agent pursuant to paragraph (b)(ii) of Clause 11.3 (Conditions
relating to Optional Currencies) or, if less, the Available Facility,

 

or, if less, such amount as will result in the aggregate Base Currency Amounts
of all outstanding Letters of Credit and all outstanding Bank Guarantees not
exceeding the Letter of Credit and Bank Guarantee Limit.

 

13.6                     Issue of Letters of Credit or Bank Guarantees

 

(a)                            If the conditions set out in this Agreement have
been met, the Issuing Bank shall issue the Letter of Credit or Bank Guarantee on
the Utilisation Date.

 

(b)                           The Issuing Bank will only be obliged to comply
with paragraph (a) above if on the date of the Utilisation Request or Renewal
Request and on the proposed Utilisation Date:

 

(i)                                      in the case of a Letter of Credit or
Bank Guarantee renewed in accordance with Clause 13.7 (Renewal of a Letter of
Credit or Bank Guarantee), no Event of Default is continuing or would result
from the proposed Utilisation and, in the case of any other Utilisation, no
Default is continuing or would result from the proposed Utilisation; and

 

(ii)                                   the Repeating Representations to be made
by each Obligor are true.

 

(c)                            The amount of each Lender’s participation in each
Letter of Credit or Bank Guarantee will be equal to the proportion borne by its
Available Commitment under Facility B to the Available Facility under Facility B
immediately prior to the issue of the Letter of Credit or Bank Guarantee.

 

(d)                           The Agent shall determine the Base Currency Amount
of each Letter of Credit or Bank Guarantee which is to be issued in an Optional
Currency and shall notify the Issuing Bank and each Lender of the details of the
requested Letter of Credit or Bank Guarantee and its participation in that
Letter of Credit or Bank Guarantee by the Specified Time.

 

37

--------------------------------------------------------------------------------


 

13.7                     Renewal of a Letter of Credit or Bank Guarantees

 

(a)                            A Borrower may request any Letter of Credit or
Bank Guarantee issued on its behalf be renewed by delivery to the Agent of a
Renewal Request by the Specified Time.

 

(b)                           The Finance Parties shall treat any Renewal
Request in the same way as a Utilisation Request for a Letter of Credit or Bank
Guarantee except that the conditions set out in paragraphs (d) and (g) of Clause
13.4 (Completion of a Utilisation Request for Letters of Credit or Bank
Guarantees) shall not apply.

 

(c)                            The terms of each renewed Letter of Credit or
Bank Guarantee shall be the same as those of the relevant Letter of Credit or
Bank Guarantee immediately prior to its renewal, except that:

 

(i)                                      its amount may be less than the amount
of the Letter of Credit or Bank Guarantee immediately prior to its renewal; and

 

(ii)                                   its Term shall start on the date which
was the Expiry Date of the Letter of Credit or Bank Guarantee immediately prior
to its renewal, and shall end on the proposed Expiry Date specified in the
Renewal Request.

 

(d)                           If the conditions set out in this Agreement have
been met, the Issuing Bank shall amend and re-issue any Letter of Credit or Bank
Guarantee pursuant to a Renewal Request.

 

13.8                     Revaluation of Letters of Credit and Bank Guarantees

 

(a)                            If any Letter of Credit or Bank Guarantee is
denominated in an Optional Currency, the Agent shall at six monthly intervals
after the date of this Agreement, recalculate the Base Currency Amount of each
Letter of Credit and Bank Guarantee by notionally converting into the Base
Currency the outstanding amount of that Letter of Credit or Bank Guarantee on
the basis of the Agent’s Spot Rate of Exchange on the date of calculation.

 

(b)                           A Borrower shall, (i) if the calculation under
paragraph (a) above shows that the Base Currency Amount of such Letters of
Credit or Bank Guarantees exceeds an amount equal to 105 per cent. of the Total
Facility B Commitments; and (ii) if requested by the Agent within 3 days of any
calculation under paragraph (a) above, ensure that within three Business Days
sufficient Facility B Utilisations are prepaid to prevent the Base Currency
Amount of the Facility B Utilisations exceeding an amount equal to the Total
Facility B Commitments following any adjustment to a Base Currency Amount under
paragraph (a) above.

 

14.                           Letters of Credit and Bank Guarantees

 

14.1                     Immediately payable

 

If a Letter of Credit or Bank Guarantee or any amount outstanding under a Letter
of Credit or Bank Guarantee is expressed to be immediately payable, the Borrower
that requested the issue of that Letter of Credit or Bank Guarantee shall repay
or prepay that amount immediately.

 

14.2                     Assignments and transfers

 

(a)                            Notwithstanding any other provision of this
Agreement, the consent of the Issuing Bank is required for any assignment or
transfer of any Lender’s rights and/or obligations in respect of any outstanding
Letter of Credit or Bank Guarantee.

 

38

--------------------------------------------------------------------------------


 

(b)                           If paragraph (a) and the conditions and procedure
for transfer specified in Clause 34 (Changes to the Lenders) are satisfied, then
on the Transfer Date the Issuing Bank and the New Lender shall acquire the same
rights and assume the same obligations between themselves as they would have
acquired and assumed had the New Lender been an Original Lender with the rights
and/or obligations acquired or assumed by it as a result of the transfer and to
that extent the Issuing Bank and the Existing Lender shall each be released from
further obligations to each other under this Agreement.

 

14.3                     Fee payable in respect of Letters of Credit and Bank
Guarantees

 

(a)                            Each Borrower shall (and the Company shall ensure
that each Borrower shall) pay to the Issuing Bank a fronting fee in respect of
each Letter of Credit and Bank Guarantee requested by it in the amount and at
the times agreed in the letter dated on or about the date of this Agreement
between the Issuing Bank and the Company.

 

(b)                           Each Borrower shall pay to the Agent (for the
account of each Lender) a letter of credit fee in arrear computed at the rate of
the applicable Margin on the outstanding amount of each Letter of Credit or Bank
Guarantee requested by it for the period from the issue of that Letter of Credit
or Bank Guarantee until its Expiry Date.  This fee shall be distributed
according to each Lender’s Proportion of that Letter of Credit or Bank
Guarantee.

 

(c)                            The accrued letter of credit fee on the Letters
of Credit and Bank Guarantees shall be consolidated and payable on the last day
of each successive period of three months (or such shorter period as shall end
on the Expiry Date for that Letter of Credit or Bank Guarantee) starting on the
date of this Agreement.

 

(d)                           If a Borrower cash covers any part of a Letter of
Credit or Bank Guarantee then:

 

(i)                                    the fronting fee payable to the Issuing
Bank and the letter of credit fee payable for the account of each Lender shall
continue to be payable until the expiry of the Letter of Credit or Bank
Guarantee;

 

(ii)                                 the Borrower will be entitled to withdraw
the interest accrued on the cash cover to pay those fees.

 

14.4                     Claims under a Letter of Credit or Bank Guarantee

 

(a)                            Each Borrower irrevocably and unconditionally
authorises the Issuing Bank to pay any claim made or purported to be made under
a Letter of Credit or Bank Guarantee requested by it and which appears on its
face to be in order (a “claim”).

 

(b)                           Each Borrower which requested a Letter of Credit
or Bank Guarantee shall immediately on demand pay to the Agent for the Issuing
Bank an amount equal to the amount of any claim under that Letter of Credit or
Bank Guarantee.

 

(c)                            Each Borrower acknowledges that the Issuing Bank:

 

(i)                                    is not obliged to carry out any
investigation or seek any confirmation from any other person before paying a
claim; and

 

39

--------------------------------------------------------------------------------


 

(ii)                                 deals in documents only and will not be
concerned with the legality of a claim or any underlying transaction or any
available set-off, counterclaim or other defence of any person.

 

(d)                           The obligations of a Borrower under this Clause
will not be affected by:

 

(i)                                      the sufficiency, accuracy or
genuineness of any claim or any other document; or

 

(ii)                                   any incapacity of, or limitation on the
powers of, any person signing a claim or other document.

 

14.5                     Indemnities

 

(a)                            Each Borrower shall immediately on demand
indemnify the Issuing Bank against any cost, loss or liability incurred by the
Issuing Bank (otherwise than by reason of the Issuing Bank’s gross negligence or
wilful misconduct) in acting as the Issuing Bank under any Letter of Credit or
Bank Guarantee requested by that Borrower.

 

(b)                           Each Lender shall (according to its Proportion)
immediately on demand indemnify the Issuing Bank against any cost, loss or
liability incurred by the Issuing Bank (otherwise than by reason of the Issuing
Bank’s gross negligence or wilful misconduct) in acting as the Issuing Bank
under any Letter of Credit or Bank Guarantee (unless the Issuing Bank has been
reimbursed by an Obligor pursuant to a Finance Document).

 

(c)                            If any Lender is not permitted (by its
constitutional documents or any applicable law) to comply with paragraph
(b) above), then that Lender will not be obliged to comply with paragraph
(b) and shall instead be deemed to have taken, on the date the Letter of Credit
or Bank Guarantee is issued (or if later, on the date the Lender’s participation
in the Letter of Credit or Bank Guarantee is transferred or assigned to the
Lender in accordance with the terms of this Agreement), an undivided interest
and participation in the Letter of Credit or Bank Guarantee in an amount equal
to its Proportion of that Letter of Credit or Bank Guarantee.  On receipt of
demand from the Agent, that Lender shall pay to the Agent (for the account of
the Issuing Bank) an amount equal to its Proportion of the amount demanded under
paragraph (b) above.

 

(d)                           The Borrower which requested a Letter of Credit or
Bank Guarantee shall immediately on demand reimburse any Lender for any payment
it makes to the Issuing Bank under this Clause 14.5 (Indemnities) in respect of
that Letter of Credit or Bank Guarantee.

 

(e)                            The obligations of each Lender under this Clause
are continuing obligations and will extend to the ultimate balance of sums
payable by that Lender in respect of any Letter of Credit or Bank Guarantee,
regardless of any intermediate payment or discharge in whole or in part.

 

(f)                              The obligations of any Lender under this
Clause  will not be affected by any act, omission, matter or thing which, but
for this Clause, would reduce, release or prejudice any of its obligations under
this Clause  (without limitation and whether or not known to it or any other
person) including:

 

(i)                                      any time, waiver or consent granted to,
or composition with, any Obligor, any beneficiary under a Letter of Credit or
Bank Guarantee or other person;

 

40

--------------------------------------------------------------------------------


 

(ii)                                 the release of any other Obligor or any
other person under the terms of any composition or arrangement with any creditor
of any member of the Group;

 

(iii)                              the taking, variation, compromise, exchange,
renewal or release of, or refusal or neglect to perfect, take up or enforce, any
rights against, or security over assets of, any Obligor, any beneficiary under a
Letter of Credit or Bank Guarantee or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

(iv)                             any incapacity or lack of power, authority or
legal personality of or dissolution or change in the members or status of an
Obligor, any beneficiary under a Letter of Credit or Bank Guarantee or any other
person;

 

(v)                                any amendment (however fundamental) or
replacement of a Finance Document, any Letter of Credit or Bank Guarantee or any
other document or security;

 

(vi)                             any unenforceability, illegality or invalidity
of any obligation of any person under any Finance Document, any Letter of
Credit, any Bank Guarantee or any other document or security; or

 

(vii)                          any insolvency or similar proceedings.

 

14.6                     Rights of contribution

 

No Obligor will be entitled to any right of contribution or indemnity from any
Finance Party in respect of any payment it may make under this Clause 7.

 

14.7                     Role of the Issuing Bank

 

(a)                            Nothing in this Agreement constitutes the Issuing
Bank as a trustee or fiduciary of any other person.

 

(b)                           The Issuing Bank shall not be bound to account to
any Lender for any sum or the profit element of any sum received by it for its
own account.

 

(c)                            The Issuing Bank may accept deposits from, lend
money to and generally engage in any kind of banking or other business with any
member of the Group.

 

(d)                           The Issuing Bank may rely on:

 

(i)                                    any representation, notice or document
believed by it to be genuine, correct and appropriately authorised; and

 

(ii)                                 any statement made by a director,
authorised signatory or employee of any person regarding any matters which may
reasonably be assumed to be within his knowledge or within his power to verify.

 

(e)                            The Issuing Bank may engage, pay for and rely on
the advice or services of any lawyers, accountants, surveyors or other experts.

 

(f)                              The Issuing Bank may act in relation to the
Finance Documents through its personnel and agents.

 

(g)                           The Issuing Bank is not responsible for:

 

41

--------------------------------------------------------------------------------


 

(i)                                    the adequacy, accuracy and/or
completeness of any information (whether oral or written) supplied by the
Issuing Bank, the Agent, the Security Agent, the Arranger, an Obligor or any
other person given in or in connection with any Finance Document or the
Information Memorandum; or

 

(ii)                                 the legality, validity, effectiveness,
adequacy or enforceability of any Finance Document or any other agreement,
arrangement or document entered into, made or executed in anticipation of or in
connection with any Finance Document.

 

14.8                     Exclusion of liability

 

(a)                            Without limiting paragraph (b) below, the Issuing
Bank will not be liable for any action taken by it under or in connection with
any Finance Document, unless directly caused by its gross negligence or wilful
misconduct.

 

(b)                           No Party (other than the Issuing Bank) may take
any proceedings against any officer, employee or agent of the Issuing Bank in
respect of any claim it might have against the Issuing Bank or in respect of any
act or omission of any kind by that officer, employee or agent in relation to
any Finance Document and any officer, employee or agent of the Issuing Bank may
rely on this Clause.

 

14.9                     Credit appraisal by the Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Issuing Bank that it has been, and will continue to be, solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with any Finance Document, including but
not limited to, those listed in paragraphs (a) to (d) of Clause 36.15 (Credit
appraisal by the Lenders).

 

14.10               Address for notices

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of the Issuing Bank for any
communication or document to be made or delivered under or in connection with
the Finance Documents is that notified in writing to the Agent prior to the date
of this Agreement or any substitute address, fax number or department or officer
as the Issuing Bank may notify to the Agent by not less than five Business Days’
notice.

 

14.11               Amendments and Waivers

 

Notwithstanding any other provision of this Agreement, an amendment or waiver
which relates to the rights or obligations of the Issuing Bank may not be
effected without the consent of the Issuing Bank.

 

15.                           Optional Currencies

 

15.1                     Selection of currency

 

A Borrower (or the Company on behalf of a Borrower) shall select the currency of
a Utilisation in the Utilisation Request for a Facility B Loan.

 

15.2                     Unavailability of a currency

 

If before the Specified Time on any Quotation Day:

 

42

--------------------------------------------------------------------------------


 

(a)                                   a Lender notifies the Agent that the
Optional Currency requested is not readily available to it in the amount
required; or

 

(b)                                  a Lender notifies the Agent that compliance
with its obligation to participate in a Loan in the proposed Optional Currency
would contravene a law or regulation applicable to it,

 

the Agent will give notice to the relevant Borrower to that effect by the
Specified Time on that day. In this event, any Lender that gives notice pursuant
to this Clause 15.2 will be required to participate in the Loan in the Base
Currency (in an amount equal to that Lender’s proportion of the Base Currency
Amount or, in respect of a Rollover Loan, an amount equal to that Lender’s
proportion of the Base Currency Amount of the Rollover Loan that is due to be
made) and its participation will be treated as a separate Loan denominated in
the Base Currency during that Interest Period.

 

16.                           Ancillary Facilities

 

16.1                     Establishment of Ancillary Facilities

 

One or more Ancillary Facilities may from time to time be established in favour
of one or more Borrowers in accordance with this Clause 16 by designating all or
part of the Facility B Commitment of a Lender as an Ancillary Commitment.

 

16.2                     Types of Ancillary Facility

 

Each Ancillary Facility may comprise any of the following (or any combination of
the following):

 

(a)                                   guarantee, bonding or documentary or
standby letter of credit facilities; and

 

(b)                                  such other facilities as may be required
and as the Agent and the relevant Ancillary Lender may agree.

 

16.3                     Request for Ancillary Facilities

 

(a)                            The Company may, at any time, request the
establishment of an Ancillary Facility by delivery to the Agent of a duly
completed Ancillary Facility Request.

 

(b)                           An Ancillary Facility Request relating to a
proposed Ancillary Facility will not be regarded as duly completed unless it
identifies:

 

(i)                                    the Borrower(s) under that Ancillary
Facility;

 

(ii)                                 the Ancillary Lender which is to make
available that Ancillary Facility;

 

(iii)                              the type or types of facility to comprise
that Ancillary Facility (which must comply with Clause 16.2 (Types of Ancillary
Facility));

 

(iv)                               the date (the “Commencement Date”) on which
that Ancillary Facility is to become available (which must be a date on which
Facility B is available to be drawn and must not be less than 10 Business Days
after the date on which the Agent receives the Ancillary Facility Request);

 

(v)                                  the expiry date of that Ancillary Facility
(which must fall on or before the Termination Date);

 

(vi)                               the amount of the Ancillary Commitment (which
must be denominated in the Base Currency) which is to apply to that Ancillary
Facility;

 

43

--------------------------------------------------------------------------------


 

(vii)                          the currency or currencies (which must comply
with paragraph (c) below) in which utilisations under that Ancillary Facility
may be requested;

 

(viii)                       the margin, commitment fee and other fees payable
in respect of that Ancillary Facility; and

 

(ix)                               such other details in relation to that
Ancillary Facility as the Agent may reasonably require.

 

(c)                            An Ancillary Facility shall only be available for
utilisation in the Base Currency or a Currency which:

 

(i)                                    is readily available in the amount
required and freely convertible into the Base Currency in the Relevant Interbank
Market on the date for utilisation of that Ancillary Facility; and

 

(ii)                                 it is US Dollars or has been approved by
the Agent acting on the instructions of all the Facility B Lenders on or prior
to receipt by the Agent of the Ancillary Facility Request for that Ancillary
Facility.

 

(d)                           The Agent shall, promptly after receipt by it of
an Ancillary Facility Request, notify each Lender of that Ancillary Facility
Request.

 

16.4                     Grant of Ancillary Facility

 

The Lender identified in a duly completed Ancillary Facility Request shall
become an Ancillary Lender authorised to make the proposed Ancillary Facility
available with effect from the proposed Commencement Date, if the following
conditions are fulfilled:

 

(a)                                 the proposed Ancillary Commitment under that
Ancillary Facility is equal to or less than the Available Commitment of that
Lender under Facility B on that Commencement Date;

 

(b)                                the proposed Ancillary Commitment under that
Ancillary Facility will not, when aggregated with the Ancillary Commitments
under all other Ancillary Facilities in effect on that Commencement Date, exceed
the Total Ancillary Limit; and

 

(c)                                 the proposed Ancillary Lender has notified
the Agent by that Commencement Date that it agrees to make available that
Ancillary Facility.

 

For the avoidance of doubt, the maximum amount payable under (1) any guarantee,
bonding or documentary or standby, letter of credit issued under, or any other
facilities made available under the Ancillary Facilities, (2) any Bank Guarantee
issued under Facility B and (3) any Letter of Credit issued under Facility B,
cannot exceed €10,000,000 in aggregate.

 

16.5                     Adjustments to Facility B Commitment

 

(a)                            The Facility B Commitment of a Lender which is an
Ancillary Lender shall be reduced by the amount of its Ancillary Commitments.

 

(b)                           If and to the extent that:

 

(i)                                    any Ancillary Facility expires, or is
cancelled (in whole or in part) in accordance with Clause 16.8 (Voluntary
cancellation of Ancillary Facilities); and

 

(ii)                                 no amount is or may be payable to or by the
Ancillary Lender in respect of that Ancillary Facility (or the relevant part of
it),

 

44

--------------------------------------------------------------------------------


 

the Facility B Commitment of the relevant Lender will immediately be increased
by an amount equal to the amount of the Ancillary Commitment of that Ancillary
Facility (or, if less, that part of it which has expired or been cancelled).

 

16.6                     Terms of Ancillary Facilities

 

(a)                            The terms applicable to each Ancillary Facility
shall be as agreed between the relevant Ancillary Lender and the relevant
Borrower (as set out in the applicable Ancillary Facility Document), provided
that:

 

(i)                                    those terms shall be consistent with this
Clause 16 and the details set out in the Ancillary Facility Request;

 

(ii)                                 utilisations under an Ancillary Facility
shall be used only to finance (i) its working capital requirements and/or
(ii) its general corporate purposes;

 

(iii)                              the rate of interest, fees and other
remuneration in respect of the Ancillary Facility shall be based upon the normal
market rates and terms from time to time of that Ancillary Lender; and

 

(iv)                             cancellation, termination or enforcement of the
Ancillary Facility shall only occur as described in Clause 16.8 (Voluntary
cancellation of Ancillary Facilities), Clause 18  (Prepayment and cancellation)
or Clause 33.16 (Acceleration).

 

(b)                           Any material variation to any Ancillary Facility
(including any proposed increase or reduction in the Ancillary Commitment) shall
be in accordance with and subject to this Clause 16.

 

(c)                            An amendment or waiver of any term of an
Ancillary Facility shall not require the consent of any Finance Party other than
the relevant Ancillary Lender unless the amendment or waiver relates to a matter
which would require an amendment to this Agreement. In that case, the provisions
of this Agreement relating to amendments and waivers will apply.

 

(d)                           In the case of any inconsistency between any term
of an Ancillary Facility and any term of this Agreement, this Agreement shall
prevail.

 

16.7                     Limits on Ancillary Facilities

 

The Company shall ensure that:

 

(a)                                 the aggregate of all Ancillary Commitments
does not at any time exceed the Total Ancillary Limit;

 

(b)                                the Ancillary Outstandings under any
Ancillary Facility do not at any time exceed the Ancillary Commitment under that
Ancillary Facility; and

 

(c)                                 the aggregate of the Ancillary Outstandings
in respect of an Ancillary Facility and the relevant Ancillary Lender’s share of
all other outstanding Facility B Utilisations do not at any time exceed that
Ancillary Lender’s Facility B Commitment.

 

16.8                     Voluntary cancellation of Ancillary Facilities

 

The Company may, if it gives the Agent and the relevant Ancillary Lender not
less than 5 Business Days’ prior notice, cancel the whole or any part of the
Ancillary Commitment under an Ancillary Facility.

 

45

--------------------------------------------------------------------------------


 

16.9                     Notice in respect of Ancillary Facilities

 

(a)                            Each Ancillary Lender shall promptly notify the
Agent of:

 

(i)                                    the establishment by it of any Ancillary
Facility and the applicable Commencement Date;

 

(ii)                                 the amount of any Ancillary Facility which
is cancelled or expires and the date of any such cancellation or expiry; and

 

(iii)                              any other information relating to any
Ancillary Facility provided by it as the Agent may request, including the
Ancillary Outstandings from time to time.

 

(b)                           The Agent may assume, unless it has received
notice to the contrary in its capacity as agent for the Lenders, that no
Ancillary Facility has expired or been cancelled in whole or part.

 

(c)                            Each Obligor consents to all information
described in paragraph (a) above being disclosed to the Finance Parties.

 

16.10               Ancillary Outstandings

 

The relevant Borrower under an Ancillary Facility shall repay or pay on the due
date each amount payable under that Ancillary Facility.

 

46

--------------------------------------------------------------------------------


 

SECTION 4

 

REPAYMENT, PREPAYMENT AND CANCELLATION

 

17.                           Repayment

 

17.1                     Repayment of Facility A Loans

 

(a)                            The Facility A Loans shall be repaid by Borrowers
which have drawn the Facility A Loans on the following dates in an aggregate
amount equal to the amounts set out in the following table:

 

Facility A Repayment Date

 

Facility A Repayment Instalment (€)

 

12 months after the date of this Agreement

 

5,000,000

 

18 months after the date of this Agreement

 

5,000,000

 

24 months after the date of this Agreement

 

10,000,000

 

30 months after the date of this Agreement

 

10,000,000

 

36 months after the date of this Agreement

 

10,000,000

 

42 months after the date of this Agreement

 

15,000,000

 

48 months after the date of this Agreement

 

15,000,000

 

54 months after the date of this Agreement

 

15,000,000

 

60 months after the date of this Agreement

 

215,000,000

 

 

(b)                           If the aggregate amount of the Facility A Loans
outstanding at the end of the Availability Period for Facility A is less than
€300,000,000, the amount of the Facility A Repayment Instalments shall be
reduced in inverse chronological order.

 

(c)                            If, in relation to a Facility A Repayment Date,
the aggregate amount of the Facility A Loans made to the Borrowers exceeds the
Facility A Repayment Instalment to be repaid by the Borrowers, the Company may,
if it gives the Agent not less than five Business Days’ prior notice, select
which of those Facility A Loans will be wholly or partially repaid so that the
Facility A Repayment Instalment is repaid on the relevant Facility A Repayment
Date in full. The Company may not make a selection if as a result more than one
Facility A Loan will be partially repaid.

 

(d)                           No Borrower may reborrow any part of Facility A
which is repaid.

 

17.2                     Repayment of Facility B Loans

 

(a)                            Each Borrower which has drawn a Facility B Loan
shall repay that Loan on the last day of its Interest Period.

 

(b)                           Any Facility B Loan remaining outstanding on the
Termination Date applicable to Facility B shall be repaid on that date.

 

(c)                            Each Borrower shall repay each Letter of Credit
or Bank Guarantee requested by that Borrower on the Termination Date applicable
to Facility B.

 

47

--------------------------------------------------------------------------------


 

17.3       Repayment of Ancillary Facilities

 

On the Termination Date each Borrower under an Ancillary Facility shall repay
all amounts (if any) owing or outstanding under that Ancillary Facility.

 

18.         Prepayment and cancellation

 

18.1       Illegality in relation to a Lender or the Issuing Bank

 

If it becomes unlawful in any applicable jurisdiction for a Lender or the
Issuing Bank to perform any of its obligations as contemplated by this Agreement
or to fund or maintain its participation in any Utilisation or to issue or leave
outstanding any Letter of Credit or Bank Guarantee:

 

(a)            that Lender or the Issuing Bank shall promptly notify the Agent
upon becoming aware of that event;

 

(b)           upon the Agent notifying the Company, the Commitment of that
Lender will be immediately cancelled and the Issuing Bank shall not be obliged
to issue any Letter of Credit or Bank Guarantee;

 

(c)            each Borrower shall repay that Lender’s participation in the
Utilisations made to that Borrower on the last day of the Interest Period for
each Utilisation occurring after the Agent has notified the Company or, if
earlier, the date specified by the Lender in the notice delivered to the Agent
(being no earlier than the last day of any applicable grace period permitted by
law); and

 

(d)           if the unlawfulness relates to the Issuing Bank and no other
Lender has agreed to be an Issuing Bank pursuant to the terms of this Agreement,
upon the Agent notifying the Company, Facility B shall cease to be available for
the issue of Letters of Credit or Bank Guarantees and the Company shall procure
that each of the relevant Borrowers shall use its best endeavours to procure the
release of each Letter of Credit or Bank Guarantee issued by that Issuing Bank
and outstanding at such time.

 

 

18.2       Illegality in relation to an Ancillary Lender

 

If it becomes unlawful in any applicable jurisdiction for an Ancillary Lender to
perform any of its obligations as contemplated by this Agreement or any
Ancillary Facility Document or to fund or maintain its participation in any
utilisation under any Ancillary Facility:

 

(a)            that Ancillary Lender shall promptly notify the Agent upon
becoming aware of that event;

 

(b)           upon the Agent notifying the Company:

 

(i)           the Ancillary Commitment of that Ancillary Lender will be
immediately cancelled; and

 

(ii)          each Borrower shall use its best endeavours to procure the release
of any outstanding letter of credit, guarantee or other instrument issued by
that Ancillary Lender in respect of that Borrower under each Ancillary Facility
made available by that Ancillary Lender and repay all amounts, if any, payable
under each such Ancillary Facility on the earlier of the next date on which any
payment or repayment is due under that facility occurring after the Agent has
notified the Company or the date specified by the Ancillary Lender in the notice
delivered to

 

48

--------------------------------------------------------------------------------


 

the Agent (being no earlier than the last day of any applicable grace period
permitted by law).

 

18.3       Change of control

 

(a)         If a Change of Control Event occurs:

 

(i)             the Company shall promptly notify the Agent upon becoming aware
of that event;

 

(ii)            the Issuing Bank shall not be obliged to issue any Letter of
Credit or Bank Guarantee;

 

(iii)           a Lender shall not be obliged to fund a Utilisation (except for
a Rollover Loan) and an Ancillary Lender shall not be obliged to fund a
utilisation of an Ancillary Facility; and

 

(iv)          if a Lender so requires and notifies the Agent within 30 days of
the Company notifying the Agent of the occurrence of a Change of Control Event,
the Agent shall promptly notify the Company of the notification by that Lender
and the Company and that Lender shall negotiate in good faith the continuation
of the participation of the respective Lender in the Facilities. If no agreement
is reached within 30 days of the Lender notifying the Agent, the Agent shall, by
not less than 10 days’ notice to the Company (the date specified in such notice
being the “Relevant Lender Cancellation Date”), cancel the Commitment of that
Lender and declare the participation of that Lender in all outstanding
Utilisations, together with accrued interest, and all other amounts accrued
under the Finance Documents immediately due and payable, whereupon the
Commitment of that Lender will be cancelled and all such outstanding amounts
will become immediately due and payable and declare that cash cover in respect
of that Lender’s participation in each Letter of Credit or Bank Guarantee is
immediately due and payable whereupon it shall become immediately due and
payable provided that the Company may, by written notice to the Agent and such
Lender given in the period from the date such Lender notifies the Agent
following the occurrence of a Change of Control Event to the date 3 Business
Days prior to the Relevant Lender Cancellation Date, replace such Lender by
requiring such Lender to (and such Lender shall) transfer pursuant to Clause 26
(Changes to the Lenders) all (and not part only) of its rights and obligations
under this Agreement to a Lender or other bank, financial institution, trust,
fund or other entity (a “Replacement Lender”) selected by the Company, and which
is acceptable to the Agent (acting reasonably) and (in the case of any transfer
of a Facility B Commitment) the Issuing Bank, which confirms its willingness to
assume and does assume all the obligations of the transferring Lender (including
the assumption of the transferring Lender’s participations on the same basis as
the transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender’s
participation in the outstanding Utilisations and all accrued interest and/or
Letter of Credit and/or Bank Guarantee fees, Break Costs and other amounts
payable in relation thereto under the Finance Documents. The replacement of a
Lender pursuant to this Clause shall be subject to the following conditions:

 

(A)         the Company shall have no right to replace the Agent or the Security
Agent;

 

49

--------------------------------------------------------------------------------


 

(B)          neither the Agent nor the Lender shall have any obligation to the
Company to find a Replacement Lender;

 

(C)          in the event of a replacement of a Lender, such replacement must
take place no later than the Relevant Lender Cancellation Date; and

 

(D)         in no event shall the Lender replaced under this Clause be required
to pay or surrender to such Replacement Lender any of the fees received by such
Lender pursuant to the Finance Documents.

 

(b)         For the purpose of paragraph (a) above “Change of Control Event”
means:

 

(i)             any of the Owners ceases to own the proportion of shares in the
Company, owned at the date of initial Utilisation of any Facility; or

 

(ii)            Rockwood Specialties Group GmbH ceases to be, directly or
indirectly, the wholly owned subsidiary of Rockwood Specialties Group Inc.

 

18.4       Voluntary cancellation

 

The Company may, if it gives the Agent not less than 5 Business Days’ (or such
shorter period as the Majority Lenders may agree) prior notice, cancel the whole
or any part (being a minimum amount of €5,000,000) of an Available Facility. Any
cancellation under this Clause 18.4 shall reduce the Commitments of the Lenders
rateably under that Facility.

 

18.5       Mandatory prepayment - Net Sale Proceeds

 

(a)         The Company shall ensure that an amount equal to all Net Sale
Proceeds is applied in accordance with Clause 18.6 (Application of Net Sale
Proceeds prepayment) below.

 

(b)         Paragraph (a) above does not apply to any Net Sale Proceeds to the
extent that:

 

(i)             such Net Sale Proceeds are intended to be applied within twelve
months of receipt towards the purchase of other similar assets for use in the
Group’s business; or

 

(ii)            such Net Sale Proceeds do not, when aggregated with any other
Net Sale Proceeds received in any financial year of the Company, exceed
€1,000,000 (or its equivalent in another currency or currencies).

 

18.6       Application of Net Sale Proceeds prepayment

 

(a)         In this Clause 18.6, “Receipt Date” means the date on which any Net
Sale Proceeds to which paragraph (a) of Clause 18.5 (Mandatory prepayment — Net
Sale Proceeds) applies (the “Relevant Net Sale Proceeds) have been received by
any member of the Group.

 

(b)         Within five Business Days after a Receipt Date, the Company shall
notify the Agent of the Receipt Date and the amount in the Base Currency (the
“Euro Net Sale Proceeds Amount”) equal or equivalent to those Relevant Net Sale
Proceeds.

 

(c)         On receipt of that notice by the Agent, the Facility A Commitment
shall be reduced by an aggregate amount equal to the Euro Net Sale Proceeds
Amount.

 

(d)         The Company shall ensure that the Facility A Loans are prepaid (in
each case, on the earlier of 3 Months after the Receipt Date and the expiry of
their Interest Periods current when the Agent

 

50

--------------------------------------------------------------------------------


 

receives the relevant notice pursuant to paragraph (b) above) until Facility A
Loans equal to or greater than the Euro Net Sale Proceeds Amount have been
prepaid.

 

(e)         The Facility A Commitment of the Lenders shall be reduced rateably.

 

(f)          Any prepayment under this Clause 18.6 shall satisfy the obligations
under Clause 17.1 (Repayment of Facility A Loans) in inverse chronological
order.

 

18.7       Mandatory prepayment - Insurance Proceeds

 

(a)         The Company shall ensure that an amount equal to all Insurance
Proceeds is applied in accordance with Clause 18.8 (Application of Insurance
Proceeds prepayment) below.

 

(b)         Paragraph (a) above does not apply to any Insurance Proceeds to the
extent that:

 

(i)             such Insurance Proceeds are intended to be applied within 24
months of receipt to replace, repair or reinstate the asset(s) to which those
Insurance Proceeds relate, provided that a document, setting out in reasonable
detail any planned replacement, repair or reinstatement is provided to the Agent
within 12 Months of receipt of such Insurance Proceeds; and

 

(ii)            such Insurance Proceeds do not exceed €1,000,000 (or its
equivalent in another currency or currencies) in respect of any single claim or,
when aggregated with any other Insurance Proceeds received since the date of
this Agreement, exceed €3,000,000 (or its equivalent in another currency or
currencies).

 

18.8       Application of Insurance Proceeds prepayment

 

(a)         In this Clause 18.8, “Receipt Date” means the date on which any
Insurance Proceeds to which paragraph (a) of Clause 11.7 (Mandatory prepayment -
Insurance Proceeds) applies (the “Relevant Insurance Proceeds”) have been
received by any member of the Group.

 

(b)         Within five Business Days after a Receipt Date, the Company shall
notify the Agent of the Receipt Date and the amount in the Base Currency (the
“Euro Insurance Proceeds Amount”) equal or equivalent to those Relevant
Insurance Proceeds.

 

(c)         On receipt of that notice by the Agent, the Facility A Commitment
shall be reduced by an aggregate amount equal to the Euro Insurance Proceeds
Amount.

 

(d)         The Company shall ensure that the Facility A Loans are prepaid (in
each case, on the earlier of 3 Months after the Receipt Date and the expiry of
their Interest Periods current when the Agent receives the relevant notice
pursuant to paragraph (b) above) until Facility A Loans equal to or greater than
the Euro Insurance Proceeds Amount have been prepaid.

 

(e)         The Facility A Commitment of the Lenders shall be reduced rateably.

 

(f)          Any prepayment under this Clause 11.8 shall satisfy the obligations
under Clause 17.1 (Repayment of Facility A Loans) in inverse chronological
order.

 

18.9       Excluded proceeds

 

Where Net Sale Proceeds and Insurance Proceeds include amounts which are
intended to be used for a specific purpose within a specified period (as set out
in paragraph (b) of Clause 11.5 (Mandatory prepayment — Net Sale Proceeds) or
paragraph (b) of Clause 11.7 (Mandatory prepayment — Insurance Proceeds)) the
Company shall ensure that those amounts are used for

 

51

--------------------------------------------------------------------------------


 

that purpose and shall promptly deliver a certificate to the Agent at the time
of such application and at the end of such period confirming the amount (if any)
which has been so applied within the requisite time periods provided for in the
relevant definition.

 

18.10     Restriction on upstream payments

 

(a)         If there is a requirement to make a mandatory prepayment pursuant to
Clause 18.5 (Mandatory prepayment - Net Sale Proceeds) or Clause 18.7 (Mandatory
prepayment - Insurance Proceeds) and, in order to effect such prepayment, moneys
need to be upstreamed or otherwise transferred from one member of the Group to
another member of the Group and:

 

(i)             the relevant member of the Group who needs to upstream or
transfer moneys to facilitate prepayment, having used its reasonable endeavours
to make such sums available, is not legally able to make payment (whether by way
of dividend, loan or any other means) or some or all of such sums without any
relevant officer or director incurring a risk of personal or criminal liability
or the relevant payment would result in the relevant member of the Group
incurring a material tax liability or other material cost; and

 

(ii)            the relevant Borrower, having used its reasonable endeavours to
fund the prepayment from other resources available to the Group, is unable to
procure the funding of such prepayment,

 

then, until such time as that the impediment to prepayment no longer applies,
such prepayment shall be made in an amount equal to the aggregate of the amount
the relevant Borrower is legally able to pay and the amount the relevant
Borrower is able to procure from other resources available to the Group.

 

(b)         The Company shall continue to use its reasonable endeavours to
procure that the prepayment which, but for this Clause 18.10, would have been
due is made.  If at any time the restrictions set out in paragraph (a) above are
removed, any relevant proceeds will be applied in prepayment of the Facilities
on the earlier of 3 Months after the restrictions are removed and the expiry of
their Interest Periods current when the restrictions are removed and otherwise
in accordance with Clauses 18.5 (Mandatory prepayment - Net Sale Proceeds) to
18.9 (Excluded proceeds).

 

18.11     Voluntary prepayment of Facility A Loans

 

(a)         The Borrower to which a Facility A Loan has been made may, if it
gives the Agent not less than 5 Business Days’ (or such shorter period as the
Majority Lenders may agree) prior notice, prepay the whole or any part of any
Facility A Loan (but, if in part, being an amount that reduces the Base Currency
Amount of the Facility A Loan by a minimum amount of €5,000,000 and integral
multiples of €1,000,000 thereafter.)

 

(b)         A Facility A Loan may only be prepaid after the last day of the
Availability Period (or, if earlier, the day on which the applicable Available
Facility is zero).

 

(c)         Any prepayment under this Clause 18.11 shall satisfy the obligations
under Clause 17.1 (Repayment of Facility A Loans) in inverse chronological
order.

 

52

--------------------------------------------------------------------------------


 

18.12     Voluntary prepayment of Facility B Utilisations

 

The Borrower to which a Facility B Utilisation has been made may, if it gives
the Agent not less than 5 Business Days’ (or such shorter period as the Majority
Lenders may agree) prior notice, prepay the whole or any part of a Facility B
Utilisation, but if in part, being an amount that:

 

(i)             (in relation to a Facility B Utilisation in US Dollars) reduces
the amount of the Facility B Utilisation by a minimum amount of US$5,000,000 and
integral multiples of US$1,000,000 thereafter; and

 

(ii)            (in relation to a Utilisation in any currency other than US
Dollars), reduces the Base Currency Amount of the Facility B Utilisation by a
minimum amount of €5,000,000 and integral multiples of €1,000,000 thereafter).

 

18.13     Right of repayment and cancellation in relation to a single Lender,
Ancillary Lender or Issuing Bank

 

(a)         If:

 

(i)             any sum payable to any Lender or Ancillary Lender or the Issuing
Bank by an Obligor is required to be increased under paragraph (c) of Clause
23.2 (Tax gross-up); or

 

(ii)            any Lender or Ancillary Lender or the Issuing Bank claims
indemnification from the Company under Clause 23.3 (Tax indemnity) or Clause 24
(Increased costs),

 

the Company may, whilst the circumstance giving rise to the requirement for
gross-up or indemnification continues, give the Agent notice:

 

(i)             (if such circumstances relate to a Lender) of cancellation of
the Commitment of that Lender and its intention to procure the repayment of that
Lender’s participation in the Utilisations;

 

(ii)            (if such circumstances relate to the Issuing Bank) of repayment
of any outstanding Letter of Credit or Bank Guarantee issued by it and
cancellation of its appointment as an Issuing Bank under this Agreement in
relation to any Letters of Credit or Bank Guarantees to be issued in the future;
or

 

(iii)           (if such circumstances relate to an Ancillary Lender) of
cancellation of that Ancillary Lender’s Ancillary Commitment and its intention
to procure the repayment of the utilisations of any Ancillary Facility granted
by that Ancillary Lender.

 

(b)         On receipt of a notice referred to in paragraph (a) above, the
Commitment of that Lender or, as the case may be, that Ancillary Lender’s
Ancillary Commitment, shall immediately be reduced to zero.

 

(c)         On the last day of each Interest Period which ends after the Company
has given notice under paragraph (a) above (or, if earlier, the date specified
by the Company in that notice), each Borrower to which a Utilisation or
utilisation of an Ancillary Facility is outstanding shall repay that Lender’s
participation in that Utilisation or utilisation of an Ancillary Facility
granted by that Ancillary Lender.

 

53

--------------------------------------------------------------------------------


 

18.14     Restrictions

 

(a)         Any notice of cancellation or prepayment given by any Party under
this Clause 18 shall be irrevocable and, unless a contrary indication appears in
this Agreement, shall specify the date or dates upon which the relevant
cancellation or prepayment is to be made and the amount of that cancellation or
prepayment.

 

(b)         Any prepayment under this Agreement shall be made together with
accrued interest on the amount prepaid and, subject to any Break Costs, without
premium or penalty.

 

(c)         No Borrower may reborrow any part of Facility A which is prepaid.

 

(d)         Unless a contrary indication appears in this Agreement, any part of
Facility B which is prepaid may be reborrowed in accordance with the terms of
this Agreement.

 

(e)         The Borrowers shall not repay or prepay all or any part of the
Utilisations or cancel all or any part of the Commitments except at the times
and in the manner expressly provided for in this Agreement.

 

(f)          No amount of the Total Commitments cancelled under this Agreement
may be subsequently reinstated.

 

(g)         If the Agent receives a notice under this Clause 18 it shall
promptly forward a copy of that notice to either the Company or the affected
Lender, as appropriate.

 

18.15     Clean Down

 

The Company shall:

 

(a)            ensure that, for a period of at least five consecutive Business
Days (each a “Clean Down Period”) in each financial year of the Company:

 

(i)           all Facility B Loans; and

 

(ii)          all amounts outstanding under any Letter of Credit or Bank
Guarantee or similar instrument issued under an Ancillary Facility to the extent
that the Letter of Credit or Bank Guarantee or other instrument supports actual
outstanding Financial Indebtedness of any member of the Group on a loan or
current account,

 

after deducting an amount equal to the aggregate amount of Cash and Cash
Equivalent Investments held by each member of the Group, are reduced to zero;

 

(b)           notify the Agent at least three Business Days before the start of
any proposed Clean Down Period; and

 

(c)            ensure that not less than three Months shall elapse between two
Clean Down Periods.

 

54

--------------------------------------------------------------------------------


 

SECTION 5

 

COSTS OF UTILISATION

 

19.         Interest

 

19.1       Calculation of interest

 

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

(a)            Margin;

 

(b)           LIBOR or, in relation to any Loan in euro, EURIBOR; and

 

(c)            Mandatory Cost, if any.

 

19.2       Payment of interest

 

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than six Months, on the dates falling at six monthly intervals after the
first day of the Interest Period).

 

19.3       Default interest

 

(a)         If an Obligor fails to pay any amount payable by it under a Finance
Document on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate which, subject to paragraph (b) below, is the sum of 1 per cent. and the
rate which would have been payable if the overdue amount had, during the period
of non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Agent (acting
reasonably).  Any interest accruing under this Clause 19.3 shall be immediately
payable by the Obligor on demand by the Agent.

 

(b)         If any overdue amount consists of all or part of a Loan which became
due on a day which was not the last day of an Interest Period relating to that
Loan:

 

(i)             the first Interest Period for that overdue amount shall have a
duration equal to the unexpired portion of the current Interest Period relating
to that Loan; and

 

(ii)            the rate of interest applying to the overdue amount during that
first Interest Period shall be the sum of 1 per cent. and the rate which would
have applied if the overdue amount had not become due.

 

(c)         Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.

 

19.4       Notification of rates of interest

 

The Agent shall promptly notify the Lenders and the relevant Borrower of the
determination of a rate of interest under this Agreement.

 

19.5       Adjustment of Margin

 

(a)         Subject to this Clause 19.5, the Margin applicable to each
Utilisation shall be the rate per annum specified in the definition of Margin
set out in Clause 1.1 (Definitions) adjusted by reference to

 

55

--------------------------------------------------------------------------------


 

the ratio of Net Debt to EBITDA as shown in the then most recent Compliance
Certificate (and the financial statements with which it is required by this
Agreement to be delivered) received by the Agent, to equal the rate per annum
specified opposite the relevant range set out in the following table in which
the ratio of Net Debt to EBITDA falls:

 

Ratio

 

Margin (% p.a.)

Equal to or higher than 3.5:1

 

3.00

 

 

 

Equal to or higher than 3.0:1 but lower than 3.5:1

 

2.50

 

 

 

Equal to or higher than 2.5:1 but lower than 3.0:1

 

2.25

 

 

 

Equal to or higher than 2.0:1 but lower than 2.5:1

 

2.00

 

 

 

Equal to or higher than 1.5:1 but lower than 2.0:1

 

1.50

 

 

 

Lower than 1.5:1

 

1.00

 

(b)         No adjustment shall be made to the Margin under paragraph (a) above
until receipt by the Agent of the first Compliance Certificate (and the
financial statements with which it is required by this Agreement to be
delivered) for the Relevant Period ending 31 December 2008.

 

(c)         Any adjustment to the Margin under paragraph (a) above shall take
effect on the date (the “Margin Adjustment Date”) falling on the first day of
the Interest Period commencing after receipt by the Agent of a Compliance
Certificate (and the financial statements with which it is required by this
Agreement to be delivered) in accordance with Clause 30.2 (Compliance
Certificate).

 

(d)         If the Margin for a Utilisation is reduced for any period under this
Clause 19.5 but the annual audited financial statements of the Group (and the
Compliance Certificate with which they are required by this Agreement to be
delivered) subsequently received by the Agent do not confirm the basis for that
reduction, that reduction shall be reversed with retrospective effect. In that
event, the Margin for that Utilisation shall be the rate per annum specified
opposite the relevant range set out in the table above of the revised ratio of
Net Debt to EBITDA calculated using the figures in that Compliance Certificate.
The Company shall promptly pay to the Agent any amount necessary to put the
Agent and Lenders in the position they would have been in had the appropriate
rate of the Margin applied during that period.

 

56

--------------------------------------------------------------------------------


 

(e)         If the annual audited financial statements of the Group (and the
Compliance Certificate with which they are required by this Agreement to be
delivered) subsequently received by the Agent show that the Margin for any
Utilisation should have been reduced for any period, the next payments of
interest falling due on the Utilisations shall be reduced to the extent
necessary to put the Obligors in the position they would have been in if the
Margin had been reduced for that period.

 

(f)          While an Event of Default is continuing, the Margin applicable to
each Utilisation shall be the rate of 3.00 per cent. per annum.

 

20.         Interest Periods

 

20.1       Selection of Interest Periods

 

(a)         A Borrower (or the Company on behalf of a Borrower) may select an
Interest Period for a Loan in the Utilisation Request for that Loan or (if the
Loan has already been borrowed) in a Selection Notice.

 

(b)         Each Selection Notice for a Facility A Loan is irrevocable and must
be delivered to the Agent by the Borrower (or the Company on behalf of a
Borrower) to which that Facility A Loan was made not later than the Specified
Time.

 

(c)         If a Borrower (or the Company) fails to deliver a Selection Notice
to the Agent in accordance with paragraph (b) above, the relevant Interest
Period will, subject to Clause 20.2 (Changes to Interest Periods),  be one
Month.

 

(d)         Subject to this Clause 20, a Borrower (or the Company) may select an
Interest Period of 1, 3 or 6 Months or any other period agreed between the
Company and the Agent (acting on the instructions of all the Lenders
participating in the relevant Facility). In addition a Borrower (or the Company
on its behalf) may select an Interest Period of less than one Month (in relation
to Facility A), if necessary to ensure that there are sufficient Facility A
Loans (with an aggregate Base Currency Amount equal to or greater than the
Repayment Instalment) which have an Interest Period ending on a Facility A
Repayment Date for the Borrowers to make the Repayment Instalment due on that
date.

 

(e)         Prior to determining the interest rate for an Interest Period
beginning before the Syndication Date, the Agent may shorten that Interest
Period to a duration of one Month (or such shorter duration as may be desirable)
to ensure that the Interest Period ends on a date on which rights and
obligations under this Agreement are to be novated or assigned to persons
becoming Parties as a result of Syndication.

 

(f)          An Interest Period for a Loan shall not extend beyond the
Termination Date applicable to its Facility.

 

(g)         Each Interest Period for a Facility A Loan shall start on the
Utilisation Date or (if already made) on the last day of its preceding Interest
Period.

 

(h)         A Facility B Loan has one Interest Period only.

 

57

--------------------------------------------------------------------------------


 

20.2       Changes to Interest Periods

 

(a)         Prior to determining the interest rate for a Facility A Loan, the
Agent may shorten an Interest Period for any Facility A Loan to ensure there are
sufficient Facility A Loans with an Interest Period ending on a Facility A
Repayment Date for the Borrowers to make the Repayment Instalment due on that
Facility A Repayment Date.

 

(b)         If the Agent makes any of the changes to an Interest Period referred
to in this Clause 20.2, it shall promptly notify the Company and the Lenders.

 

20.3       Non-Business Days

 

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

20.4       Consolidation and division of Facility A Loans

 

(a)         Subject to paragraph (b) below, if two or more Interest Periods:

 

(i)             relate to Facility A Loans in the same currency;

 

(ii)            end on the same date; and

 

(iii)           are made to the same Borrower,

 

those Facility A Loans will, unless that Borrower (or the Company on its behalf)
specifies to the contrary in the Selection Notice for the next Interest Period,
be consolidated into, and treated as, a single Facility A Loan on the last day
of the Interest Period.

 

(b)         Subject to Clause 11.4 (Maximum number of Utilisations) and Clause
12.3 (Currency and amount), if a Borrower (or the Company on its behalf)
requests in a Selection Notice that a Facility A Loan be divided into two or
more Facility A Loans, that Facility A Loan will, on the last day of its
Interest Period, be so divided with Base Currency Amounts specified in that
Selection Notice, being an aggregate Base Currency Amount equal to the Base
Currency Amount of the Facility A Loan immediately before its division.

 

21.         Changes to the calculation of interest

 

21.1       Absence of quotations

 

Subject to Clause 21.2 (Market disruption), if LIBOR or, if applicable, EURIBOR
is to be determined by reference to the Reference Banks but a Reference Bank
does not supply a quotation by the Specified Time on the Quotation Day, the
applicable LIBOR or EURIBOR shall be determined on the basis of the quotations
of the remaining Reference Banks.

 

21.2       Market disruption

 

(a)         If a Market Disruption Event occurs in relation to a Loan for any
Interest Period, then the rate of interest on each Lender’s share of that Loan
for the Interest Period shall be the percentage rate per annum which is the sum
of:

 

(i)             the Margin;

 

(ii)            the rate notified to the Agent by that Lender as soon as
practicable and in any event before interest is due to be paid in respect of
that Interest Period, to be that which

 

58

--------------------------------------------------------------------------------


 

expresses as a percentage rate per annum the cost to that Lender of funding its
participation in that Loan from whatever source it may reasonably select; and

 

(iii)           the Mandatory Cost, if any, applicable to that Lender’s
participation in the Loan.

 

(b)         In this Agreement “Market Disruption Event” means:

 

(i)             at or about noon on the Quotation Day for the relevant Interest
Period the Screen Rate is not available and none or only one of the Reference
Banks supplies a rate to the Agent to determine LIBOR or, if applicable, EURIBOR
for the relevant currency and Interest Period; or

 

(ii)            before close of business in London on the Quotation Day for the
relevant Interest Period, the Agent receives notifications from a Lender or
Lenders (whose participations in a Loan exceed 35 per cent. of that Loan) that
the cost to it of obtaining matching deposits in the Relevant Interbank Market
would be in excess of LIBOR or, if applicable, EURIBOR.

 

21.3       Alternative basis of interest or funding

 

(a)         If a Market Disruption Event occurs and the Agent or the Company so
requires, the Agent and the Company shall enter into negotiations (for a period
of not more than thirty days) with a view to agreeing a substitute basis for
determining the rate of interest.

 

(b)         Any alternative basis agreed pursuant to paragraph (a) above shall,
with the prior consent of all the Lenders and the Company, be binding on all
Parties.

 

21.4       Break Costs

 

(a)         Each Borrower shall, within three Business Days of demand by a
Finance Party, pay to that Finance Party its Break Costs attributable to all or
any part of a Loan or Unpaid Sum being paid by that Borrower on a day other than
the last day of an Interest Period for that Loan or Unpaid Sum.

 

(b)         Each Lender shall, as soon as reasonably practicable after a demand
by the Agent, provide a certificate confirming the amount of its Break Costs for
any Interest Period in which they accrue.

 

22.         Fees

 

22.1       Commitment fee

 

(a)         The Company shall pay to the Agent (for the account of each Lender)
a fee in the Base Currency computed at the lower of (i) the rate of 50 per cent.
per annum of the applicable Margin and (ii) 0.75 per cent. per annum,  on that
Lender’s Available Commitment for the applicable Availability Period.

 

(b)         The accrued commitment fee is payable on the last day of each
successive period of three Months which ends during the relevant Availability
Period, on the last day of the Availability Period and, if cancelled in full, on
the cancelled amount of the relevant Lender’s Commitment at the time the
cancellation is effective.

 

22.2       Arrangement fee

 

The Company shall pay to the Arranger an arrangement fee in the amount and at
the times agreed in a Fee Letter.

 

59

--------------------------------------------------------------------------------


 

22.3       Agency fee

 

The Company shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter.

 

22.4       Security Agency fee

 

The Company shall pay to the Security Agent (for its own account) a security
agency fee in the amount and at the times agreed in a Fee Letter.

 

22.5       Issuing Bank fee

 

The Company shall pay to the Issuing Bank (for its own account) a fee in the
amount and at the times agreed in a Fee Letter.

 

22.6       Ancillary Facility fees

 

The Company or the relevant Borrower shall pay to the relevant Ancillary Lender
the Ancillary Facility fee(s), including the Ancillary Facility commitment
fee(s), in the amount(s) and at the times agreed in the relevant Ancillary
Facility Document.

 

60

--------------------------------------------------------------------------------


 

SECTION 6

 

ADDITIONAL PAYMENT OBLIGATIONS

 

23.         Tax gross up and indemnities

 

23.1       Definitions

 

“Finnish Qualifying Lender” means a Lender which is:

 

(i)             resident in Finland for Finnish taxation purposes; or

 

(ii)            a Lender not resident in Finland for Finnish taxation purposes
yet entitled to receive all interest payments under the Finance Documents
without deduction or withholding of any Finnish income tax pursuant to section
9(2) of the Finnish Income Tax Act 1992/1535.

 

“German Borrower” means a Borrower resident for tax purposes in Germany.

 

“Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

 

“Qualifying Lender” means :

 

(i)             in respect of interest payable by a German Borrower, a Lender
which is beneficially entitled to interest payable to that Lender in respect of
an advance under a Finance Document and is:

 

(A)         lending through a Facility Office in Germany;

 

(B)          a Treaty Lender with respect to the Federal Republic of Germany; or

 

(C)          otherwise entitled to receive interest payments from an Obligor
without such Obligor being required to make (or as the case may be, being
exempted from) any deduction or withholding for or on account of Tax imposed by
the Federal Republic of Germany in respect of an advance under a Finance
Document;

 

(ii)            a Finnish Qualifying Lender; or

 

(iii)           in respect of any other Borrower, a Lender which is beneficially
entitled to interest payable to that Lender and is:

 

(A)         lending through a Facility Office in the jurisdiction of
incorporation of the relevant Borrower; or

 

(B)          a Treaty Lender with respect to the jurisdiction of incorporation
of the relevant Borrower.

 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

 

“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 23.2 (Tax gross-up) or a payment under Clause 23.3
(Tax indemnity).

 

“Treaty Lender” means a Lender which:

 

61

--------------------------------------------------------------------------------


 

(i)             is treated as a resident of a Treaty State for the purposes of
the Treaty; and

 

(ii)            does not carry on a business in the Federal Republic of Germany
or the jurisdiction of incorporation of the relevant Borrower through a
permanent establishment with which that Lender’s participation in the Loan is
effectively connected.

 

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the Federal Republic of Germany or the jurisdiction of
incorporation of the relevant Borrower which makes provision for full exemption
for tax imposed by the Federal Republic of Germany or the jurisdiction of
incorporation of the relevant Borrower on interest.

 

(b)         Unless a contrary indication appears, in this Clause 23 a reference
to “determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

23.2       Tax gross-up

 

(a)         Each Obligor shall make all payments to be made by it without any
Tax Deduction, unless a Tax Deduction is required by law.

 

(b)         The Company shall promptly upon becoming aware that an Obligor must
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify the Agent accordingly. Similarly, a Lender shall notify
the Agent on becoming so aware in respect of a payment payable to that Lender.
If the Agent receives such notification from a Lender it shall notify the
Company and that Obligor.

 

(c)         If a Tax Deduction is required by law to be made by an Obligor, the
amount of the payment due from that Obligor shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

 

(d)         An Obligor is not required to make an increased payment to a Lender
under paragraph (c) above for a Tax Deduction in respect of tax imposed by the
Federal Republic of Germany or the jurisdiction of incorporation of the relevant
Obligor from a payment of interest on a Loan, if on the date on which the
payment falls due:

 

(i)             the payment could have been made to the relevant Lender without
a Tax Deduction if it was a Qualifying Lender, but on that date that Lender is
not or has ceased to be a Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty, or any
published practice or concession of any relevant taxing authority; or;

 

(ii)            the relevant Lender is a Treaty Lender and the Obligor making
the payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under paragraph (g) below.

 

(e)         If an Obligor is required to make a Tax Deduction, that Obligor
shall make that Tax Deduction and any payment required in connection with that
Tax Deduction within the time allowed and in the minimum amount required by law.

 

62

--------------------------------------------------------------------------------


 

(f)          Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Obligor making that Tax
Deduction shall deliver to the Agent for the Finance Party entitled to the
payment evidence reasonably satisfactory to that Finance Party that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.

 

(g)         A Treaty Lender and each Obligor which makes a payment to which that
Treaty Lender is entitled shall co-operate in completing any procedural
formalities necessary for that Obligor to obtain authorisation to make that
payment without a Tax Deduction.

 

23.3       Tax indemnity

 

(a)         The Company shall (within three Business Days of demand by the
Agent) pay to a Protected Party an amount equal to the loss, liability or cost
which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of Tax by that Protected Party in respect
of a Finance Document.

 

(b)         Paragraph (a) above shall not apply:

 

(i)             with respect to any Tax assessed on a Finance Party:

 

(A)         under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for tax purposes;

 

(B)          under the law of the jurisdiction in which that Finance Party’s
Facility Office is located in respect of amounts received or receivable in that
jurisdiction; or

 

(C)          under the laws of Germany pursuant to section 49 paragraph 1 no. 5
lit. c) aa) German Income Tax Code (Einkommensteuergesetz) due to the fact that
a Facility is secured (directly or indirectly) by real estate located in Germany
(inländische Grundstücke) or domestic rights treated as real property under
German Civil Law (inländische Rechte die den Vorschriften des Bürgerlichen
Rechts über Grundstücke unterliegen),

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or

 

(ii)            to the extent a loss, liability or cost:

 

(A)         is compensated for by an increased payment under Clause 23.2 (Tax
gross-up); or

 

(B)          would have been compensated for by an increased payment under
Clause 23.2 (Tax gross-up) but was not so compensated solely because one of the
exclusions in paragraph (d) of Clause 23.2 (Tax gross-up) applied.

 

(c)         A Protected Party making, or intending to make, a claim under
paragraph (a) above shall promptly notify the Agent of the event which will
give, or has given, rise to the claim, following which the Agent shall notify
the Company.

 

(d)         A Protected Party shall, on receiving a payment from an Obligor
under this Clause 23.3, notify the Agent.

 

63

--------------------------------------------------------------------------------


 

23.4       Tax Credit

 

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

(a)            a Tax Credit is attributable either to an increased payment of
which that Tax Payment forms part, or to that Tax Payment; and

 

(b)           that Finance Party has (directly or on an affiliated group basis)
obtained, utilised and retained that Tax Credit,

 

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

 

23.5       Stamp taxes

 

The Company shall pay and, within three Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.

 

23.6       Value added tax

 

(a)         All amounts set out, or expressed to be payable under a Finance
Document by any Party to a Finance Party which (in whole or in part) constitute
the consideration for VAT purposes shall be deemed to be exclusive of any VAT
which is chargeable on such supply, and accordingly, subject to paragraph
(c) below, if VAT is chargeable on any supply made by the Finance Party to any
Party under a Finance Document, that Party shall pay to the Finance Party (in
addition to and at the same time as paying the consideration) an amount equal to
the amount of the VAT (and such Finance Party shall promptly provide an
appropriate VAT invoice to such Party).

 

(b)         If VAT is chargeable on any supply made by any Finance Party (the
“Supplier”) to any other Finance Party (the “Recipient”) under a Finance
Document, and any Party (the “Relevant Party”) is required by the terms of any
Finance Document to pay an amount equal to the consideration for such supply to
the Supplier (rather than being required to reimburse the Recipient in respect
of that consideration), such Party shall also pay to the Supplier (in addition
to and at the same time as paying such amount) an amount equal to the amount of
such VAT. The Recipient will promptly pay to the Relevant Party an amount equal
to any credit or repayment from the relevant tax authority which it reasonably
determines relates to the VAT chargeable on that supply.

 

(c)         Where a Finance Document requires any Party to reimburse a Finance
Party for any costs or expenses, that Party shall also at the same time pay and
indemnify the Finance Party against all VAT incurred by the Finance Party in
respect of the costs or expenses to the extent that the Finance Party reasonably
determines that neither it nor any other member of any group of which it is a
member for VAT purposes is entitled to credit or repayment from the relevant tax
authority in respect of the VAT.

 

23.7       German Earnings Stripping Rules

 

Should a Borrower, which claims interest deductions in Germany for German Tax
purposes with regard to interest payments under this Agreement require the
assistance by the Finance Parties on the basis of sec. 4f of the German Income
Tax Act (Einkommensteuergesetz) and sec. 8a of the German Corporate Income Tax
Act (Körperschaftsteuergesetz) in the form of the German

 

64

--------------------------------------------------------------------------------


 

Business Tax Reform Act 2008 (Unternehmensteuerreformgesetz 2008, published in
the Federal Gazette, BGBI. I 2007, 1912 et seq.), with regard to the application
of the equity escape clause, the Finance Parties shall, upon receipt of a
request of the relevant Borrower (containing a detailed proposal for the
requested assistance) enter into good faith negotiations as to what extent it is
reasonably practical for the Finance Parties to assist the Borrower in this
respect. For the avoidance of doubt, no Finance Party shall be obliged to
release any Security, change this Agreement or disclose information which is
confidential under applicable statutory or contractual banking secrecy rules.

 

24.         Increased costs

 

24.1       Increased costs

 

(a)         Subject to Clause 24.3 (Exceptions) the Company shall, within three
Business Days of a demand by the Agent, pay for the account of a Finance Party
the amount of any Increased Costs incurred by that Finance Party or any of its
Affiliates as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or
(ii) compliance with any law or regulation made after the date of this
Agreement.

 

(b)         In this Agreement “Increased Costs” means:

 

(i)             a reduction in the rate of return from the Facility or on a
Finance Party’s (or its Affiliate’s) overall capital;

 

(ii)            an additional or increased cost; or

 

(iii)           a reduction of any amount due and payable under any Finance
Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

 

24.2       Increased cost claims

 

(a)         A Finance Party intending to make a claim pursuant to Clause 24.1
(Increased costs), shall notify the Agent of the event giving rise to the claim,
following which the Agent shall promptly notify the Company.

 

(b)         Each Finance Party shall, as soon as practicable after a demand by
the Agent, provide a certificate confirming the amount of its Increased Costs.

 

24.3       Exceptions

 

(a)         Clause 24.1 (Increased costs) does not apply to the extent any
Increased Cost is:

 

(i)             attributable to a Tax Deduction required by law to be made by an
Obligor;

 

(ii)            compensated for by Clause 23.3 (Tax indemnity) (or would have
been compensated for under Clause 23.3 (Tax indemnity) but was not so
compensated solely because any of the exclusions in paragraph (b) of Clause 23.3
(Tax indemnity) applied); or

 

(iii)           compensated for by the payment of the Mandatory Cost; or

 

(iv)          attributable to the wilful breach by the relevant Finance Party or
its Affiliates of any law or regulation.

 

65

--------------------------------------------------------------------------------


 

(b)         In this Clause 24.3, a reference to a “Tax Deduction” has the same
meaning given to the term in Clause 23.1 (Definitions).

 

25.         Other indemnities

 

25.1       Currency indemnity

 

(a)         If any sum due from an Obligor under the Finance Documents (a
“Sum”), or any order, judgment or award given or made in relation to a Sum, has
to be converted from the currency (the “First Currency”) in which that Sum is
payable into another currency (the “Second Currency”) for the purpose of:

 

(i)             making or filing a claim or proof against that Obligor;

 

(ii)            obtaining or enforcing an order, judgment or award in relation
to any litigation or arbitration proceedings,

 

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

(b)         Each Obligor waives any right it may have in any jurisdiction to pay
any amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

25.2       Other indemnities

 

The Company shall (or shall procure that an Obligor will), within three Business
Days of demand, indemnify each Finance Party against any cost, loss or liability
incurred by that Finance Party as a result of:

 

(a)            the occurrence of any Event of Default;

 

(b)           a failure by an Obligor to pay any amount due under a Finance
Document on its due date, including without limitation, any cost, loss or
liability arising as a result of Clause 39 (Sharing among the Finance Parties);

 

(c)            funding, or making arrangements to fund, its participation in a
Utilisation requested by a Borrower in a Utilisation Request but not made by
reason of the operation of any one or more of the provisions of this Agreement
(other than by reason of default or negligence by that Finance Party alone); or

 

(d)           a Utilisation (or part of a Utilisation) not being prepaid in
accordance with a notice of prepayment given by a Borrower or the Company.

 

25.3       Indemnity to the Agent and the Security Agent

 

The Company shall promptly indemnify the Agent and the Security Agent against
any cost, loss or liability incurred by the Agent or the Security Agent (acting
reasonably) as a result of:

 

(a)            investigating any event which it reasonably believes is a
Default; or

 

66

--------------------------------------------------------------------------------


 

(b)           acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised.

 

26.         Mitigation by the Lenders

 

26.1       Mitigation

 

(a)         Each Finance Party shall, in consultation with the Company, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 18.1 (Illegality in relation to a Lender or the
Issuing Bank), Clause 11.2 (Illegality in relation to an Ancillary Lender),
Clause 23 (Tax gross-up and indemnities) or Clause 24 (Increased costs)
including (but not limited to) transferring its rights and obligations under the
Finance Documents to another Affiliate or Facility Office.

 

(b)         Paragraph (a) above does not in any way limit the obligations of any
Obligor under the Finance Documents.

 

26.2       Limitation of liability

 

(a)         The Company shall indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 26.1 (Mitigation).

 

(b)         A Finance Party is not obliged to take any steps under Clause 26.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

 

27.         Costs and expenses

 

27.1       Transaction expenses

 

The Company shall promptly on demand pay the Agent, the Security Agent and the
Arranger the amount of all costs and expenses (including legal fees) reasonably
incurred by any of them in connection with the negotiation, preparation,
printing, execution and syndication of:

 

(a)            this Agreement and any other documents referred to in this
Agreement, subject to agreed caps in respect of out of pocket expenses and legal
fees; and

 

(b)           any other Finance Documents executed after the date of this
Agreement.

 

27.2       Amendment costs

 

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 40.9 (Change of currency), the Company shall,
within three Business Days of demand, reimburse the Agent and the Security Agent
for the amount of all costs and expenses (including legal fees) reasonably
incurred by the Agent or the Security Agent in responding to, evaluating,
negotiating or complying with that request or requirement.

 

27.3       Enforcement costs

 

The Company shall, within three Business Days of demand, pay to each Finance
Party the amount of all costs and expenses (including legal fees) incurred by
that Finance Party in connection with the enforcement of, or the preservation of
any rights under, any Finance Document.

 

67

--------------------------------------------------------------------------------


 

27.4       Security Agent expenses

 

The Company shall promptly on demand pay the Security Agent the amount of all
costs and expenses (including legal fees) reasonably incurred by it in
connection with the administration or release of any Security created pursuant
to any Security Document.

 

27.5       Undertaking to pay

 

(a)         The Company undertakes to pay each Finance Party within three
Business Days of demand an amount equal to any liability, damages, loss, cost or
expense (including legal fees, costs and expenses) incurred by or awarded
against that Finance Party or any of its Affiliates or any of its (or its
Affiliates’) directors, officers, employees or agents (each a “Relevant Party”)
arising out of, in connection with or based on any actual or potential action,
claim, suit, investigation or proceeding arising out of, in connection with or
based on:

 

(i)             any Finance Document;

 

(ii)            the arranging, underwriting or syndication of the Facilities;

 

(iii)           the use of proceeds of any Loan; or

 

(iv)          the use of any Letter of Credit or Bank Guarantee,

 

except to the extent such liability, damages, loss, cost or expense incurred or
awarded results from any breach by a Finance Party of a Finance Document which
is finally judicially determined to have resulted directly from the gross
negligence or wilful misconduct of that Relevant Party.

 

(b)         The Company undertakes to pay each Finance Party, within three
Business Days of demand, an amount equal to any cost or expense (including legal
fees, costs and expenses) incurred by any Relevant Party in connection with
investigating, preparing, pursuing or defending any action, claim, suit,
investigation or proceeding arising out of, in connection with or based on any
of the above, whether or not pending or threatened and whether or not any
Relevant Party is a party.

 

(c)         No Finance Party shall have any duty or obligation, whether as
fiduciary for any Relevant Party or otherwise, to recover any payment made or
required to be made under paragraph (a).

 

(d)         The Company agrees that no Relevant Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company or
any of its Affiliates for or in connection with anything referred to in
paragraph (a) above except for any such liability, damages, loss, cost or
expense incurred by the Company that results directly from any breach by that
Relevant Party of any Finance Document which is in each case finally judicially
determined to have resulted directly from the gross negligence or wilful
misconduct of that Relevant Party.

 

(e)         Notwithstanding paragraph (d) above, no Relevant Party shall be
responsible or have any liability to the Company or any of its Affiliates or
anyone else for consequential losses or damages.

 

68

--------------------------------------------------------------------------------


 

SECTION 7

 

guarantee

 

28.         Guarantee and indemnity

 

28.1       Guarantee and indemnity

 

Each Guarantor irrevocably and unconditionally jointly and severally:

 

(a)            guarantees to each Finance Party punctual performance by each
Borrower of all that Borrower’s obligations under the Finance Documents;

 

(b)           undertakes with each Finance Party that whenever a Borrower does
not pay any amount when due under or in connection with any Finance Document,
that Guarantor shall immediately on demand pay that amount as if it was the
principal obligor; and

 

(c)            agrees with each Finance Party that if, for any reason, any
amount claimed by a Finance Party under this Clause 28 is not recoverable on the
basis of a guarantee, it will be liable to indemnify that Finance Party against
any cost, loss or liability it incurs as a result of a Borrower not paying any
amount when due under or in connection with any Finance Document. The amount
payable by a Guarantor under this indemnity will not exceed the amount it would
have had to pay under this Clause 28 if the amount claimed had been recoverable
on the basis of a guarantee.

 

28.2       Continuing guarantee

 

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

28.3       Reinstatement

 

If as a result of insolvency or any similar event:

 

(a)            any payment by an Obligor is avoided, reduced or must be
restored; or

 

(b)           any discharge or arrangement (whether in respect of the
obligations of any Obligor or any security for those obligations or otherwise)
is made in whole or in part on the basis of any payment, security or other thing
which is avoided, reduced or must be restored,

 

(i)           the liability of each Obligor shall continue or be reinstated as
if the payment, discharge or arrangement had not occurred; and

 

(ii)          each Finance Party shall be entitled to recover the value or
amount of that payment or security from each Obligor, as if the payment,
discharge or arrangement had not occurred.

 

28.4       Waiver of defences

 

The obligations of each Guarantor under this Clause 28 will not be affected by
an act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Clause 28 (without
limitation and whether or not known to it or any Finance Party) including:

 

(a)            any time, waiver or consent granted to, or composition with, any
Obligor or other person;

 

69

--------------------------------------------------------------------------------


 

(b)           the release of any other Obligor or any other person under the
terms of any composition or arrangement with any creditor of any member of the
Group;

 

(c)            the taking, variation, compromise, exchange, renewal or release
of, or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

(d)           any incapacity or lack of power, authority or legal personality of
or dissolution or change in the members or status of an Obligor or any other
person;

 

(e)            any amendment, novation, supplement, extension, restatement
(however fundamental and whether or not more onerous) or replacement of any
Finance Document or any other document or security, including any change in the
purpose of, any extension of or any increase in any facility or the addition of
any new facility under any Finance Document or other document or security;

 

(f)            any unenforceability, illegality or invalidity of any obligation
of any person under any Finance Document or any other document or security; or

 

(g)           any insolvency or similar proceedings.

 

28.5       Immediate recourse

 

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 28.  This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

28.6       Appropriations

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

 

(a)            refrain from applying or enforcing any other moneys, security or
rights held or received by that Finance Party (or any trustee or agent on its
behalf) in respect of those amounts, or apply and enforce the same in such
manner and order as it sees fit (whether against those amounts or otherwise) and
no Guarantor shall be entitled to the benefit of the same; and

 

(b)           hold in an interest-bearing suspense account any moneys received
from any Guarantor or on account of any Guarantor’s liability under this Clause
28.

 

28.7       Deferral of Guarantors’ rights

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent or, as the case may be, the Security Agent otherwise directs,
no Guarantor will exercise any rights which it may have by reason of performance
by it of its obligations under the Finance Documents:

 

(a)            to be indemnified by an Obligor;

 

70

--------------------------------------------------------------------------------


 

(b)           to claim any contribution from any other guarantor of any
Obligor’s obligations under the Finance Documents; and/or

 

(c)            to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Finance Parties under the Finance
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Finance Documents by any Finance Party.

 

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 40 (Payment mechanics) of this Agreement.

 

28.8       Additional security

 

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

28.9       Release of Guarantors’ right of contribution

 

If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:

 

(a)            that Retiring Guarantor is released by each other Guarantor from
any liability (whether past, present or future and whether actual or contingent)
to make a contribution to any other Guarantor arising by reason of the
performance by any other Guarantor of its obligations under the Finance
Documents; and

 

(b)           each other Guarantor waives any rights it may have by reason of
the performance of its obligations under the Finance Documents to take the
benefit (in whole or in part and whether by way of subrogation or otherwise) of
any rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or in relation to the assets of the
Retiring Guarantor.

 

28.10     Preservation of stated share capital of a German Guarantor

 

(a)         To the extent that the guarantee created under this Clause 28 (the
“Guarantee”) is granted by a Guarantor incorporated in Germany as a limited
liability company (GmbH) (each a “German Guarantor”) and the Guarantee of the
German Guarantor guarantees amounts

 

(i)             which are owed by direct or indirect shareholders of the German
Guarantor or Subsidiaries of such shareholders (with the exception of
Subsidiaries which are also Subsidiaries of the German Guarantor); and provided
that

 

(ii)            such amounts do not correspond to funds that have been on-lent
to, or otherwise been passed on to, the relevant German Guarantor or any of its
Subsidiaries and have not been repaid,

 

71

--------------------------------------------------------------------------------


 

the Guarantee of the German Guarantor shall be subject to certain limitations as
set out in paragraph (b). In relation to any other amounts guaranteed, the
Guarantee of the German Guarantor remains unlimited.

 

(b)         To the extent that the demand under the Guarantee against a German
Guarantor is made in respect of amounts in relation to which the conditions
pursuant to paragraph (a) are fulfilled, the relevant German Guarantor’s
liability shall be limited as follows:

 

(i)             Subject to sub-paragraphs (iii) to (viii) below, the Agent shall
not be entitled to enforce the Guarantee to the extent that such enforcement has
the effect of

 

(A)         reducing the German Guarantor’s net assets (Nettovermögen) (the “Net
Assets”) to an amount less than its stated share capital (Stammkapital), or

 

(B)          (if its Net Assets are already lower than its stated share capital)
causing such amount to be further reduced,

 

and thereby affects its assets which are required for the obligatory
preservation of its stated share capital according to §§ 30, 31 German GmbH-Act
(GmbH-Gesetz) (the “GmbH-Act”).

 

(ii)            The value of the Net Assets shall be determined in accordance
with GAAP consistently applied by the German Guarantor in preparing its
unconsolidated balance sheets (Jahresabschluss according to § 42 GmbH-Act,
§§ 242, 264 HGB) in the previous years, save that

 

(A)         the amount of any increase of the stated share capital
(Stammkapital) of the German Guarantor registered after the date of this
Agreement without the prior written consent of the Agent shall be deducted from
the relevant stated share capital;

 

(B)          loans provided to the relevant German Guarantor by a member of the
Group shall be disregarded if such loans are subordinated, or are considered
subordinated pursuant to § 32a GmbH-Act; and

 

(C)          loans and other liabilities incurred in violation of the provisions
of this Agreement shall be disregarded to the extent such violation is caused by
wilful misconduct or gross negligence of the managing directors of the relevant
Guarantor.

 

(iii)           The limitations set out in sub-paragraph (i) above shall only
apply if and to the extent that the managing director(s) (Geschäftsführer) on
behalf of the respective German Guarantor have confirmed in writing to the Agent
within 15 calendar days following the Agent’s demand under the Guarantee, to
what extent the demanded payment fulfils the conditions pursuant to paragraph
(a) and would cause its Net Assets to fall below its stated share capital
(Stammkapital) or, if the Net Assets are already less than the stated share
capital (Stammkapital), would cause such amount to be further reduced (the
“Management Determination”).

 

(iv)          If the Agent disagrees with the Management Determination, the
Agent shall nevertheless be entitled to enforce the Guarantee up to such amount,
which is undisputed between

 

72

--------------------------------------------------------------------------------


 

itself and the relevant German Guarantor in accordance with the provisions of
paragraph (iii) above. In relation to the amount which is disputed, the Agent
and such German Guarantor shall instruct a firm of auditors of international
standing and reputation to determine within 45 calendar days (or such longer
period as has been agreed between the Company and the Agent) from the date the
Agent has contested the Management Determination the value of available Net
Assets (the “Auditor’s Determination”). If the Agent and the German Guarantor do
not agree on the appointment of a joint auditor within 5 Business Days from the
date the Agent has disputed the Management Determination, the Agent shall be
entitled to appoint auditors of international standing and reputation. The
amount determined as available in the Auditor’s Determination shall be (except
for manifest error) binding for all Parties. The costs of the Auditor’s
Determination shall be borne by the Company and shall be taken into account in
the calculation of Net Assets.

 

(v)           If, and to the extent that, the Guarantee has been enforced
without regard to the limitation set forth in sub-paragraph (i) because (A) the
Management Determination was not delivered within the relevant time frame or
(B) the amount of the available Net Assets pursuant to the Auditor’s
Determination is lower than the amount stated in the Management Determination,
the Finance Parties shall upon written demand of the relevant German Guarantor
to the Agent (on behalf of the Finance Parties) repay any amount (if and to the
extent already paid to the Finance Parties) in the case of (A) above, which is
necessary to maintain such German Guarantor’s stated share capital
(Stammkapital), and in the case of (B) above up to and including the amount
calculated in the Auditor’s Determination calculated as of the date the demand
under the Guarantee was made and in accordance with sub-paragraphs (i) and
(ii) above, provided such demand for repayment is made to the Agent within
6 months (Ausschlussfrist) from the date the Guarantee has been enforced.

 

If pursuant to the Auditor’s Determination the amount of the available Net
Assets is higher than set out in the Management Determination the relevant
German Guarantor shall pay such amount to the Finance Parties within 5 Business
Days after receipt of the Auditor’s Determination.

 

(vi)          If the German Guarantor intends to demonstrate that the
enforcement of the Guarantee has led to one of the effects referred to in
sub-paragraph (i) above, then the German Guarantor shall realise at market value
any and all of its assets that are shown in its balance sheet with a book value
(Buchwert) which are (in the reasonable opinion of the Agent) significantly
lower than their market value and to the extent that such assets are not
necessary for the relevant German Guarantor’s business (nicht
betriebsnotwendig), to the extent necessary to satisfy the amounts demanded
under this paragraph Guarantee.

 

(vii)         The limitation set out in sub-paragraph (i) does not affect the
right of the Finance Parties to claim again any outstanding amount at a later
point in time if and to the extent that paragraph (i) would allow this at that
later point.

 

73

--------------------------------------------------------------------------------


 

(viii)        If the German Guarantor demonstrates that, at the time of
enforcement, it is obliged to file for the commencement of insolvency
proceedings for reason of over-indebtedness (Überschuldung), then for the
determination of its Net Assets the lower of the amount of net assets shown by a
regular balance sheet (Handelsbilanz) and by a balance sheet showing an
over-indebtedness (Überschuldungsstatus) shall be relevant. In the assessment of
the Guarantor’s assets for the balance sheet showing an over-indebtedness,
however, the continuation of the enterprise shall not be taken as a basis if
according to the circumstances such continuation is not deemed highly likely
(negative Fortführungsprognose). Sub-paragraphs (iii) to (vii) above shall apply
mutatis mutandis in relation to the German Guarantor invoking its
over-indebtedness (Überschuldung).

 

(c)         This Clause 28.10 (Preservation of stated share capital of a German
Guarantor) shall apply mutatis mutandis if the Guarantee is granted by a
Guarantor incorporated as a limited liability partnership (GmbH & Co. KG) in
relation to the limited liability company as general partner (Komplementär) of
such Guarantor.

 

28.11     Limitation applicable to Finnish Guarantors

 

No obligations of any Guarantor incorporated in Finland under this Clause 28
shall extend to guarantee the obligations of any Borrower to the extent, and
only to the extent, it would constitute (i) unlawful distribution of assets
within the meaning of Chapter 13, Section 1 of the Finnish Companies Act
(osakeyhtiölaki 624/2006, as amended or re-enacted from time to time), or
(ii) unlawful financial assistance within the meaning of Chapter 13, Section 10
of the Finnish Companies Act.

 

74

--------------------------------------------------------------------------------


 

SECTION 8

 

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

29.         Representations

 

Each Obligor makes the representations and warranties set out in this Clause 29
to each Finance Party on the date of this Agreement.

 

29.1       Status

 

(a)         It is a corporation or limited liability company, duly incorporated
and validly existing under the law of its jurisdiction of incorporation.

 

(b)         It and each of its Subsidiaries has the power to own its assets and
carry on its business as it is being conducted.

 

29.2       Binding obligations

 

The obligations expressed to be assumed by it in each Finance Document are
legal, valid, binding and enforceable, subject to the Legal Reservations and the
Perfection Requirements.

 

29.3       Non-conflict with other obligations

 

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:

 

(a)            any law or regulation applicable to it;

 

(b)           its or any of its Subsidiaries’ constitutional documents; or

 

(c)            any agreement or instrument binding upon it or any of its
Subsidiaries or any of its or any of its Subsidiaries’ assets to an extent which
has or is reasonably likely to have a Material Adverse Effect,

 

nor (except as provided in any Security Document) result in the existence of, or
oblige it to create, any Security over any of its assets which are expressed to
be the subject of any Security Document.

 

29.4       Power and authority

 

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated by those
Finance Documents.

 

29.5       Validity and admissibility in evidence

 

All Authorisations required:

 

(a)            to enable it lawfully to enter into, exercise its rights and
comply with its obligations in the Finance Documents to which it is a party;

 

(b)           to make the Finance Documents to which it is a party admissible in
evidence in its jurisdiction of incorporation; and

 

(c)            subject to the Perfection Requirements, to enable it to create
the Security to be created by it pursuant to any Security Document and to ensure
that such Security has the priority and ranking it is expressed to have,

 

75

--------------------------------------------------------------------------------


 

have been obtained or effected and are in full force and effect or will be
obtained or effected and will be in full force and effect no later than the date
of first utilisation of any Facility.

 

29.6       Governing law and enforcement

 

(a)         Subject to the Legal Reservations, the choice of English law as the
governing law of the Finance Documents will be recognised and enforced in its
jurisdiction of incorporation.

 

(b)         Subject to the Legal Reservations, any judgment obtained in England
in relation to a Finance Document will be recognised and enforced in its
jurisdiction of incorporation.

 

29.7       Deduction of Tax

 

At the date of this Agreement, it is not required to make any deduction for or
on account of Tax from any payment it may make under any Finance Document.

 

29.8       No filing or stamp taxes

 

Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Finance Documents or the transactions contemplated
by the Finance Documents.

 

29.9       No default

 

(a)         No Event of Default is continuing or might reasonably be expected to
result from the making of any Utilisation.

 

(b)         No other event or circumstance is outstanding which constitutes a
default under any other agreement or instrument which is binding on it or any of
its Subsidiaries or to which its (or any of its Subsidiaries’) assets are
subject which has or is reasonably likely to have a Material Adverse Effect.

 

29.10     Information Memorandum

 

(a)         Any factual information provided by or on behalf of any member of
the Group for the purposes of the Information Memorandum was true and accurate
in all material respects as at the date it was provided or as at the date (if
any) at which it is stated.

 

(b)         The financial projections contained in the Information Memorandum
have been prepared on the basis of recent historical information and on the
basis of reasonable assumptions.

 

(c)         Nothing has occurred or been omitted from the Information Memorandum
and no information has been given or withheld that results in the information
contained in the Information Memorandum being untrue or misleading in any
material respect.

 

29.11     Financial statements

 

(a)         Its Original Financial Statements were prepared in accordance with
GAAP consistently applied.

 

(b)         Its Original Financial Statements fairly represent its financial
condition and operations (consolidated in the case of the Company) as at the end
of and for the relevant financial year.

 

(c)         There has been no material adverse change in its business or
financial condition (or the business or consolidated financial condition of the
Group, in the case of the Company) since the date to which its Original
Financial Statements were drawn up.

 

76

--------------------------------------------------------------------------------


 

29.12     Pari passu ranking

 

Without limiting Clause 22.17 (Security) below, its payment obligations under
the Finance Documents rank at least pari passu with the claims of all its other
unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by law applying to companies generally.

 

29.13     No proceedings pending or threatened

 

(a)         No litigation, arbitration or administrative proceedings of or
before any court, arbitral body or agency which, if adversely determined might
reasonably be expected to have a Material Adverse Effect have (to the best of
its knowledge and belief) been started or threatened against it or any of its
Subsidiaries.

 

(b)         Paragraph (a) shall not apply to any litigation, arbitration or
administrative proceedings which are vexatious or frivolous.

 

29.14     Environmental laws and licences

 

It and each of its Subsidiaries has:

 

(a)            complied with all Environmental Laws to which it may be subject;

 

(b)           obtained all Environmental Licences required in connection with
its business; and

 

(c)            complied with the terms of those Environmental Licences,

 

in each case where failure to do so has, or is reasonably likely to have a
Material Adverse Effect.

 

29.15     Environmental releases

 

No:

 

(a)            property currently or previously owned, leased, occupied or
controlled by it or any of its Subsidiaries (including any offsite waste
management or disposal location utilised by it or any of its Subsidiaries) is
contaminated with any Hazardous Substance; and

 

(b)           discharge, release, leaching, migration or escape of any Hazardous
Substance into the Environment has occurred or is occurring on, under or from
that property,

 

in each case in circumstances where this has or is reasonably likely to have a
Material Adverse Effect.

 

29.16     Solvency

 

No:

 

(a)            corporate action, legal proceeding or other procedure or step
described in Clause 25.7 (Insolvency proceedings); or

 

(b)           creditors’ process described in Clause 26.8 (Creditors’ process),

 

has been started in respect of it or any of its Subsidiaries.

 

29.17     Security

 

(a)         Subject to any applicable Perfection Requirements, each Security
Document creates (or, once entered into, will create) in favour of the Security
Agent for the benefit of the Finance Parties, the Security which it is expressed
to create fully perfected and with the ranking and priority it is expressed to
have.

 

77

--------------------------------------------------------------------------------


 

(b)         The constitutional documents of any member of the Group and the JV
Documents do not restrict or inhibit in any manner any transfer of any shares of
any member of the Group which are expressed to be subject to any Security under
any Security Document except for the articles of association of Sachtleben
Chemie from which restrictions will be removed in accordance with the terms of
the pledge agreement relating to the shares of Sachtleben Chemie.

 

29.18     Legal and beneficial ownership

 

(a)         It and each of its Subsidiaries is the absolute legal and beneficial
owner of all the assets over which it purports to create Security pursuant to
any Security Document, free from any Security other than Permitted Security.

 

(b)         Paragraph (a) shall not apply to any assets which are subject to the
German Transfer Agreement and are not owned by Sachtleben Chemie.

 

29.19     Assets

 

It and each of its Subsidiaries has good and marketable title to, or valid
leases or licences of, or is otherwise entitled to use (in each case, on arm’s
length terms), all material assets necessary for the conduct of its business as
it is being, and is proposed to be, conducted.

 

29.20     JV Documents

 

(a)         The JV Documents:

 

(i)             contain all the terms of the arrangements between the Owners
relating to the Ti02 Joint Venture (and/or any of their respective Affiliates)
and any Holding Company of the Company and/or any member of the Group (and/or
any of their respective Affiliates);

 

(ii)            are or, on the date of the first Utilisation Request, will be in
full force and effect; and

 

(iii)           have not been amended from the form in which they were delivered
or waived (in whole or in part) and no consent has been given thereunder, save
for any which do not materially and adversely affect the interests of the
Lenders or have been approved in writing by the Agent.

 

(b)         Neither it nor any of its Subsidiaries is in, or aware of any,
material breach of or material default under any JV Document.

 

29.21     Pensions

 

(a)         No member of the Group has any material liability in respect of any
pension scheme and there are no circumstances which would give rise to such a
liability other than as disclosed in the Information Memorandum or otherwise to
the Agent prior to the date of this Agreement.

 

(b)         Each member of the Group is in compliance in all material respects
with all applicable material laws and material contracts relating to and the
governing provisions of the pension schemes maintained by or for the benefit of
any member of the Group and/or any of its employees.

 

29.22     Insurances

 

(a)         The insurances required by Clause 24.7 (Insurance) are in full force
and effect as required by this Agreement.

 

78

--------------------------------------------------------------------------------


 

(b)         No event or circumstance has occurred, and there has been no failure
to disclose a fact, which would entitle any insurer to reduce or avoid its
liability under any such insurance where such event, circumstance or failure
would reasonably be expected to have a Material Adverse Effect.

 

29.23     Repetition

 

The Repeating Representations (and, in the case of paragraph (b) below, the
representations set out in Clauses 29.5 (Validity and admissibility in evidence)
and 29.8 (No filing or stamp taxes)) are deemed to be made by each Obligor by
reference to the facts and circumstances then existing on:

 

(a)            the date of each Utilisation Request and the first day of each
Interest Period; and

 

(b)           in the case of an Additional Obligor, the day on which the company
becomes (or it is proposed that the company becomes) an Additional Obligor.

 

The representations and warranties set out in Clause 22.10 (Information
Memorandum) are deemed to be made by each Obligor on the date on which the
Information Memorandum is approved by the Company and on the Syndication Date
subject to, in each case, any disclosures made by the Company prior thereto.

 

30.         Information undertakings

 

The undertakings in this Clause 30 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

30.1       Financial statements

 

The Company shall supply to the Agent in sufficient copies for all the Lenders:

 

(a)            as soon as the same become available, but in any event within 180
days after the end of each of its financial years and beginning with the
financial year ending 31 December 2008:

 

(i)           its audited consolidated financial statements for that financial
year; and

 

(ii)          the unaudited financial statements of each Obligor for that
financial year; and

 

(b)           as soon as the same become available, but in any event within 45
days after the end of each Financial Quarter and beginning with the Financial
Quarter ending on 30 September 2008:

 

(i)           its consolidated financial statements for that Financial Quarter;
and

 

(ii)          the financial statements of each Obligor for that Financial
Quarter.

 

30.2       Compliance Certificate

 

(a)         The Company shall supply to the Agent, with each set of financial
statements delivered pursuant to paragraph (a)(i) or (b)(i) of Clause 30.1
(Financial statements), a Compliance Certificate setting out (in reasonable
detail) computations as to compliance with Clause 31 (Financial covenants) as at
the date as at which those financial statements were drawn up.

 

(b)         If required to be delivered with the financial statements delivered
pursuant to paragraph (a)(i) of Clause 23.1 (Financial statements), the
Compliance Certificate shall also set out the Material

 

79

--------------------------------------------------------------------------------


 

Subsidiaries and (in reasonable detail) computations for the determination of
which members of the Group are Material Subsidiaries.

 

(c)         Each Compliance Certificate shall be signed by two directors of the
Company and, if required to be delivered with the financial statements delivered
pursuant to paragraph (a)(i) of Clause 30.1 (Financial statements), shall be
reported on by the Company’s auditors in the form reasonably required by the
Agent.

 

30.3       Requirements as to financial statements

 

(a)         Each set of financial statements delivered by the Company pursuant
to Clause 30.1 (Financial statements) shall be certified by a director of the
relevant company as fairly representing its (or, as the case may be, its
consolidated) financial condition and operations as at the end of and for the
period in relation to which those financial statements were drawn up.

 

(b)         The Company shall procure that each set of financial statements
delivered pursuant to Clause 30.1 (Financial statements) is prepared using the
Applicable Accounting Principles, unless, in relation to any set of financial
statements, it notifies the Agent that there has been a change in GAAP or the
relevant accounting practices or reference periods and its auditors (or, if
appropriate, the auditors of the Obligor) deliver to the Agent:

 

(i)             a description of any change necessary for the relevant financial
statements to reflect the Applicable Accounting Principles; and

 

(ii)            sufficient information, in form and substance as may be
reasonably required by the Agent, to enable the Lenders to determine whether
Clause 24 (Financial covenants) has been complied with, to determine any other
relevant matter set out in this Agreement and/or to make an accurate comparison
between the financial position indicated in those financial statements and that
Obligor’s Original Financial Statements.

 

Any reference in this Agreement to those financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the
Applicable Accounting Principles.

 

(c)         If the Company notifies the Agent of a change in accordance with
paragraph (b) above, the Company and the Agent shall enter into negotiations in
good faith with a view to agreeing any amendments to this Agreement which are
necessary as a result of the change.

 

30.4       Information: miscellaneous

 

The Company shall supply to the Agent (in sufficient copies for all the Lenders,
if the Agent so requests):

 

(a)            all documents dispatched by the Company to its creditors
generally at the same time as they are dispatched;

 

(b)           promptly upon becoming aware of them, the details of any
litigation, arbitration or administrative proceedings which are current,
threatened or pending against any member of the Group, and which might, if
adversely determined, reasonably be expected to have a Material Adverse Effect
(other than any litigation, arbitration or administrative proceedings which are
vexatious or frivolous); and

 

80

--------------------------------------------------------------------------------


 

(c)            promptly, such further information regarding the financial
condition, business and operations of any member of the Group as any Finance
Party (through the Agent) may reasonably request.

 

30.5       Notification of default

 

(a)         Each Obligor shall notify the Agent of any Default (and the steps,
if any, being taken to remedy it) promptly upon becoming aware of its occurrence
(unless that Obligor is aware that a notification has already been provided by
another Obligor).

 

(b)         Promptly upon a request by the Agent, the Company shall supply to
the Agent a certificate signed by two of its directors or senior officers on its
behalf certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

 

30.6       “Know your customer” checks

 

(a)         If:

 

(i)             the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

(ii)            any change in the status of an Obligor after the date of this
Agreement; or

 

(iii)           a proposed assignment or transfer by a Lender of any of its
rights and obligations under this Agreement to a party that is not a Lender
prior to such assignment or transfer,

 

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph
(iii) above, any prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.

 

(b)         Each Lender shall promptly upon the request of the Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself) in order for the Agent to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

 

(c)         The Company shall, by not less than 10 Business Days’ prior written
notice to the Agent, notify the Agent (which shall promptly notify the Lenders)
of its intention to request that one of its Subsidiaries becomes an Additional
Obligor pursuant to Clause 35 (Changes to the Obligors).

 

(d)         Following the giving of any notice pursuant to paragraph (c) above,
if the accession of such Additional Obligor obliges the Agent or any Lender to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already

 

81

--------------------------------------------------------------------------------


 

available to it, the Company shall promptly upon the request of the Agent or any
Lender supply, or procure the supply of, such documentation and other evidence
as is reasonably requested by the Agent (for itself or on behalf of any Lender)
or any Lender (for itself or on behalf of any prospective new Lender) in order
for the Agent or such Lender or any prospective new Lender to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
accession of such Subsidiary to this Agreement as an Additional Obligor.

 

31.         Financial covenants

 

31.1       Financial condition

 

The Company shall ensure that:

 

(a)            the ratio of Net Debt on each Quarter Date in each period set out
in the table below to EBITDA for the Relevant Period ending on that Quarter Date
will not exceed the ratio set out in the relevant column in the table below
opposite that period;

 

(b)           the ratio of EBITDA to Net Interest Costs for each Relevant Period
ending on a Quarter Date in each period set out in the table below will not be
less than the ratio set out in the relevant column in the table below opposite
that period; and

 

(c)            the ratio of Cash Generated for Financing to Debt Service for
each Relevant Period ending on a Quarter Date in each period set out in the
table below will not be less than the ratio set out in the relevant column in
the table below opposite that period.

 

Period

 

Net Debt: EBITDA

 

EBITDA: Net Interest
Costs

 

Cash Generated for
Financing: Debt
Service

30 September 2008 to and including 31 December 2008

 

4.00:1.00

 

 

 

 

31 December 2008

 

 

 

2.75:1.00

 

1.00:1.00

1 January 2009 to and including 31 December 2009

 

4.00:1.00

 

3.00:1.00

 

1.00:1.00

1 January 2010 to and including 31 December 2010

 

3.50:1.00

 

3.50:1.00

 

1.10:1.00

Thereafter

 

3.00:1.00

 

4.00:1.00

 

1.10:1.00

 

31.2       Definitions

 

In this Clause 24.2:

 

“Capital Expenditure” means any expenditure or obligation (other than
expenditure or obligations in respect of Permitted Acquisitions and Permitted
Joint Ventures) in respect of expenditure which, in accordance with the
Accounting Principles, is treated as capital

 

82

--------------------------------------------------------------------------------


 

expenditure (and including the capital element of any expenditure or obligation
incurred in connection with a Finance Lease).

 

“Cash Generated for Financing” means, in respect of any Relevant Period (the
“Current Relevant Period”), EBITDA for that Relevant Period after:

 

(a)            adding the amount of any decrease (and deducting the amount of
any increase) in Working Capital for that Relevant Period;

 

(b)           adding the amount of any cash receipts (and deducting the amount
of any cash payments) during that Relevant Period in respect of any Exceptional
Items not already taken account of in calculating EBITDA for any Relevant Period
(other than, in the case of cash receipts, Net Sale Proceeds or Insurance
Proceeds applied in prepayment of the Facilities);

 

(c)            adding the amount of any cash receipts during that Relevant
Period in respect of any Tax rebates or credits and deducting the amount
actually paid or due and payable in respect of Taxes during that Relevant Period
by any member of the Group;

 

(d)           adding (to the extent not already taken into account in
determining EBITDA) the amount of any dividends or other profit distributions
received in cash by any member of the Group during that Relevant Period from any
entity which is itself not a member of the Group and deducting (to the extent
not already deducted in determining EBITDA) the amount of any dividends paid in
cash during the Relevant Period to minority shareholders in members of the
Group;

 

(e)            adding the amount of any increase in provisions, other non-cash
debits and other non-cash charges (which are not Current Assets or Current
Liabilities) and deducting the amount of any non-cash credits (which are not
Current Assets or Current Liabilities) in each case to the extent taken into
account in establishing EBITDA;

 

(f)            deducting the amount of any Capital Expenditure actually made (or
due to be made) during that Relevant Period by any member of the Group and the
aggregate of any cash consideration paid for, or the cash cost of, any 
Permitted Acquisitions and Permitted Joint Ventures except (in the case) to the
extent funded from;

 

(i)           Cash Generated for Financing in the Relevant Period ending
immediately prior to the first day of the Current Relevant Period (the “Previous
Relevant Period”) less Debt Service for the Previous Relevant Period;

 

(ii)          Net Sale Proceeds or Insurance Proceeds permitted to be retained
for this purpose; or

 

(iii)         new equity or Financial Indebtedness subordinated to the
Facilities on terms acceptable to the Majority Lenders (acting reasonably) and
received from a person which is not a member of the Group; and

 

(g)           deducting the amount of any cash costs of Pension Items during
that Relevant Period to the extent not taken into account in establishing
EBITDA,

 

83

--------------------------------------------------------------------------------


 

and so that no amount shall be added (or deducted) more than once and there
shall be excluded the effect of all cash movements associated with the JV Costs
up to an amount not exceeding €8,000,000.

 

“Current Assets” means the aggregate (on a consolidated basis) of all inventory,
work in progress, trade and other receivables of each member of the Group
including prepayments in relation to operating items and sundry debtors (but
excluding Cash and Cash Equivalent Investments) maturing within twelve months
from the date of computation but excluding amounts in respect of:

 

(a)            receivables in relation to Tax;

 

(b)           Exceptional Items and other non-operating items;

 

(c)            insurance claims; and

 

(d)           any interest owing to any member of the Group.

 

“Current Liabilities” means the aggregate (on a consolidated basis) of all
liabilities (including trade creditors, accruals and provisions) of each member
of the Group falling due within twelve months from the date of computation but
excluding amounts in respect of:

 

(a)            liabilities for Debt, other Financial Indebtedness or pensions
and Interest Expenses;

 

(b)           liabilities for Tax;

 

(c)            Exceptional Items and other non-operating items; and

 

(d)           insurance claims.

 

“Debt” means, at any time, the aggregate outstanding principal, capital or
nominal amount (and any fixed or minimum premium payable on prepayment (to the
extent the relevant member of the Group has taken action that will result in
such premium being required to be paid) or redemption) of Financial Indebtedness
of members of the Group but excluding:

 

(a)            any indebtedness referred to in paragraphs (f), (g) or (i) of the
definition of Financial Indebtedness (provided that, in relation to paragraphs
(f) and (i) of such definition, only to the extent such indebtedness is not
classified as borrowings under IFRS);

 

(b)           any guarantee in respect of Financial Indebtedness to the extent
such guarantee is not classified as a borrowing under IFRS; and

 

(c)            any Financial Indebtedness subordinated to the Facilities under
the Subordination Agreement or otherwise on terms acceptable to the Majority
Lenders (acting reasonably) including, without limitation, any subordinated
shareholder loans.

 

“Debt Service” means, in respect of any Relevant Period, the aggregate of:

 

(a)            Interest Expenses for that Relevant Period;

 

(b)           the aggregate of all scheduled repayments of Debt falling due
during that Relevant Period  but excluding:

 

84

--------------------------------------------------------------------------------


 

(i)           any amounts falling due under any overdraft or revolving facility
(including, without limitation, Facility B and any Ancillary Facility) and which
were available for simultaneous redrawing according to the terms of that
facility;

 

(ii)          any such obligations owed to any member of the Group; and

 

(iii)         any prepayment of Debt existing on the date of this Agreement
which is required to be repaid under the terms of this Agreement; and

 

(c)            the amount of the capital element of any payments in respect of
that Relevant Period payable under any Finance Lease entered into by any member
of the Group,

 

and so that no amount shall be included more than once.

 

“EBITDA” means, in respect of any Relevant Period, the consolidated operating
profit of the Group before taxation (excluding the results from discontinued
operations):

 

(a)            before deducting any Net Interest Expenses and other finance
charges in respect of Financial Indebtedness;

 

(b)           not including any accrued interest owing to any member of the
Group;

 

(c)            before taking into account any Exceptional Items (and after
adding the amount of any profit which would have been generated by Kemira
Pigments in that Relevant Period but for the strikes that occurred in that
Relevant Period, in each case as referred to in the KPMG Supplementary Report);

 

(d)           before deducting JV Costs up to an amount not exceeding €8,000,000
(for the avoidance of doubt, JV Costs exceeding €8,000,000 shall be deducted to
the extent otherwise required to be deducted pursuant to the terms of this
Agreement);

 

(e)            after deducting the amount of any profit (or adding back the
amount of any loss) of any member of the Group which is attributable to minority
interests;

 

(f)            plus or minus the Group’s share of the profits or losses (after
finance costs and tax) of Non-Group Entities (after deducting the amount of any
profit of any Non-Group Entity to the extent that the amount of the profit
included in the financial statements of the Group exceeds the amount actually
received in cash by members of the Group through distributions by the Non-Group
Entity);

 

(g)           before taking into account any unrealised gains or losses on any
derivative instrument;

 

(h)           before taking into account any gain or loss on the disposal or
revaluation of assets (other than in the ordinary course of trading);

 

(i)             before taking into account any Pension Items;

 

(j)             after adding back any amount attributable to the amortisation,
depreciation or impairment of assets of members of the Group (and taking no
account of the reversal of any previous impairment charge made in that Relevant
Period); and

 

(k)            after adding back, to the extent deducted, any non-recurring
fees, expenses or charges paid in relation to (A) any restructuring, provided
that it has a future identifiable benefit

 

85

--------------------------------------------------------------------------------


 

for the operation of the Group (as approved by the Agent in consultation with
the Lenders) and the amount added back does not exceed €10,000,000 in any
financial year of the Company or €25,000,000 from the date of this Agreement;
and (B) any Permitted Acquisition or Permitted Joint Venture,

 

in each case, to the extent added, deducted or taken into account, as the case
may be, for the purposes of determining operating profits of the Group before
taxation.

 

“Exceptional Items” means any exceptional, one off, non-recurring or
extraordinary items (including without limitation any lay-off and other
restructuring costs and any additional pension costs relating thereto, in each
case incurred by Kemira Pigments and as referred to in the KPMG Supplementary
Report).

 

“Financial Year” means the annual accounting period of the Group.

 

“Interest Expenses” means, for any Relevant Period, the aggregate amount of the
accrued interest, commission, fees, discounts, prepayment fees, premiums or
charges and other finance payments in respect of Debt (including, for the
avoidance of doubt, any Financial Indebtedness subordinated to the Facilities)
whether paid or payable (unless capitalised or included pursuant to paragraph
(d) below) by any member of the Group (calculated on a consolidated basis) in
respect of that Relevant Period:

 

(a)            including any upfront fees or costs which are not capitalised;

 

(b)           including the interest (but not the capital) element of payments
in respect of Finance Leases;

 

(c)            including any commission, fees, discounts and other finance
payments payable by (and deducting any such amounts payable to) any member of
the Group under any interest rate hedging arrangement;

 

(d)           including the amortisation of any capitalised finance payments;
and

 

(e)            taking no account of any unrealised gains or losses on any
derivative instruments,

 

and so that no amount shall be added (or deducted) more than once.

 

“Net Debt” means, at any time, the aggregate amount of all obligations of
members of the Group for or in respect of Debt at that time but:

 

(a)            excluding any such obligations to any other member of the Group;

 

(b)           including, in the case of Finance Leases only, their capitalised
value; and

 

(c)            deducting the aggregate amount of Cash and Cash Equivalent
Investments held by any member of the Group at that time,

 

and so that no amount shall be included or excluded more than once.

 

“Net Interest Expenses” means, for any Relevant Period, the Interest Expenses
for that Relevant Period after deducting any interest or any other financial
income payable in that Relevant Period to any member of the Group on any Cash or
Cash Equivalent Investment.

 

86

--------------------------------------------------------------------------------


 

“Non-Group Entity” means any investment or entity (which is not itself a member
of the Group (including associates and Joint Ventures)) in which any member of
the Group has an ownership interest.

 

“Pension Items” means any income or charge attributable to a post-employment
benefit scheme other than the current service costs and any past service costs
and curtailments and settlements attributable to the scheme.

 

“Working Capital” means, on any date, Current Assets less Current Liabilities.

 

31.3       Financial covenant calculations

 

(a)            Capital Expenditure, Cash Generated for Financing, Current
Assets, Current Liabilities, Debt, Debt Service, EBITDA, Exceptional
Items, Interest Expenses, Net Interest Expenses, Net Debt and Working Capital
shall be calculated and interpreted on a consolidated basis in accordance with
the Applicable Accounting Principles, unless expressly provided to the contrary,
and shall be expressed in euro.

 

(b)           Capital Expenditure, Cash Generated for Financing,
EBITDA, Interest Expenses, Net Interest Expenses, Net Debt and Working Capital
shall be determined (except as needed to reflect the terms of this Clause 31)
from the financial statements of the Group and Compliance Certificates delivered
under Clause 30.1 (Financial statements), and Clause 30.2 (Compliance
Certificate).

 

(c)            For the purpose of this Clause 31, an amount outstanding or
repayable on a particular day in a currency other than euro shall on that day be
taken into account in its euro equivalent at the rate of exchange that would
have been used had an audited consolidated balance sheet of the Group been
prepared as at that day in accordance with the Applicable Accounting Principles.

 

(d)           For the purpose of this Clause 31, no item shall be included or
excluded more than once in any calculation.

 

(e)            To the extent that any period prior to the date of first
Utilisation of any Facility is included in any Relevant Period in Clause 31.1
(Financial condition):

 

(i)           Net Interest Expenses for the period from the beginning of the
Relevant Period until the date of first Utilisation of any Facility shall be
calculated on a pro forma basis on the basis of the actual Net Interest Expenses
from the date of first Utilisation of any Facility until the end of the Relevant
Period; and

 

(ii)          EBITDA for the period from the beginning of the Relevant Period
until the date of first Utilisation of any Facility shall be the actual earnings
before interest, tax, depreciation and amortisation calculated using the same
principles set out in this Clause 31 for the calculation of EBITDA.

 

(f)            The Company shall provide the Agent with the financial
information and pro forma computations necessary to calculate these items.

 

(g)           If any Permitted Acquisition occurs during a Relevant Period in
relation to a business or company and the underlying business or company is not
subsequently disposed of

 

87

--------------------------------------------------------------------------------


 

during that Relevant Period (an “Acquired Entity”), the Acquired Entity’s
earnings before interest, tax, depreciation and amortisation and cash generated
for financing (calculated using the principles set out in this Clause 31 for the
calculation of EBITDA and Cash Generated for Financing, respectively) in respect
of the part of the Relevant Period before its acquisition shall be included in
determining EBITDA and Cash Generated for Financing for that Relevant Period.

 

(h)           If any Permitted Disposal occurs during a Relevant Period in
relation to a business or company (a “Sold Entity”), the Sold Entity’s earnings
before interest, tax, depreciation and amortisation and cash generated for
financing (calculated using the principles set out in this Clause 31 for the
calculation of EBITDA and Cash Generated for Financing, respectively) in respect
of the part of the Relevant Period before its disposal shall be excluded in
determining EBITDA and Cash Generated for Financing for that Relevant Period.

 

(i)             Net Interest Expenses and Debt Service shall be adjusted to
reflect the assumption of debt relating to any Acquired Entity or repayment of
debt relating to any Sold Entity.

 

32.         General undertakings

 

The undertakings in this Clause 32 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

32.1       Authorisations

 

(a)         Each Obligor shall promptly:

 

(i)             obtain, comply with and do all that is necessary to maintain in
full force and effect; and

 

(ii)            on request by the Agent, supply certified copies to the Agent
of,

 

any Authorisation required under any law or regulation of its jurisdiction of
incorporation to enable it to perform its obligations under the Finance
Documents and to ensure, subject to the Legal Reservations, the legality,
validity, enforceability or admissibility in evidence in its jurisdiction of
incorporation of any Finance Document.

 

32.2       Compliance with laws

 

Each Obligor shall comply in all respects with all laws to which it is subject,
if failure so to comply would be reasonably expected to have a Material Adverse
Effect.

 

32.3       Negative pledge

 

(a)         No Obligor shall (and the Company shall ensure that no other member
of the Group will) create or permit to subsist any Security or Quasi Security
over any of its assets.

 

(b)         Paragraph (a) does not apply to any Security or Quasi Security which
is Permitted Security.

 

32.4       Disposals

 

(a)         No Obligor shall (and the Company shall ensure that no other member
of the Group will) enter into a single transaction or a series of transactions
(whether related or not and whether voluntary or involuntary) to sell, lease,
transfer or otherwise dispose of any asset.

 

(b)         Paragraph (a) above does not apply to any sale, lease, transfer or
other disposal which is a Permitted Disposal or a Permitted Transaction.

 

88

--------------------------------------------------------------------------------


 

32.5       Merger

 

No Obligor shall (and the Company shall ensure that no other member of the Group
will) enter into any amalgamation, demerger, merger or corporate reconstruction
without the prior written consent of the Majority Lenders other than a Permitted
Transaction.

 

32.6       Change of business

 

The Company shall procure that no substantial change is made to the general
nature of the business of the Group taken as a whole from that carried on at the
date of this Agreement.

 

32.7       Insurance

 

Each Obligor shall (and the Company shall ensure that each other member of the
Group will) maintain insurances on and in relation to its business and assets
with reputable underwriters or insurance companies against those risks, and to
the extent, usually insured against by prudent companies located in the same or
a similar location and carrying on a similar business.

 

32.8       Environmental undertakings

 

Each Obligor shall (and the Company shall ensure that each other member of the
Group will):

 

(a)            comply with all Environmental Laws to which it is subject;

 

(b)           obtain all Environmental Licences required in connection with its
business; and

 

(c)            comply with the terms of all those Environmental Licences,

 

in each case where failure to do has or is reasonably likely to have a Material
Adverse Effect.

 

32.9       Environmental claims

 

Each Obligor shall (and the Company shall ensure that each other member of the
Group will) promptly notify the Agent of any claim, notice or other
communication received by it in respect of any actual or alleged breach of or
liability under Environmental Law which, if substantiated, has or is reasonably
likely to have a Material Adverse Effect.

 

32.10     Assets

 

Each Obligor shall (and the Company shall ensure that each other member of the
Group will) maintain in good working order and condition (ordinary wear and tear
excepted) all its assets necessary for the conduct of its business as conducted
from time to time.

 

32.11     Pari passu

 

Each Obligor shall ensure that its obligations under the Finance Documents rank
at all times at least pari passu in right of priority and payment with the
claims of all its other unsecured and unsubordinated creditors, except for
obligations mandatorily preferred by law applying to companies generally.

 

32.12     Loans or credit

 

(a)         No Obligor shall (and the Company shall ensure that no other member
of the Group will) be a creditor in respect of any Financial Indebtedness.

 

(b)         Paragraph (a) above does not apply to a Permitted Loan or a
Permitted Transaction.

 

32.13     Guarantees

 

(a)         No Obligor shall (and the Company shall ensure that no other member
of the Group will) issue or allow to remain outstanding any guarantee in respect
of any liability or obligation of any person.

 

89

--------------------------------------------------------------------------------


 

(b)         Paragraph (a) above does not apply to a Permitted Guarantee.

 

32.14     Financial Indebtedness

 

(a)         No Obligor shall (and the Company shall ensure that no other member
of the Group will) incur (or agree to incur) or allow to remain outstanding any
Financial Indebtedness.

 

(b)         Paragraph (a) above does not apply to Financial Indebtedness that is
Permitted Financial Indebtedness or a Permitted Transaction.

 

32.15     Restricted payments

 

The Company shall not:

 

(i)             declare, pay or make any dividend or other payment or
distribution of any kind on or in respect of any of its shares; or

 

(ii)            reduce, return, purchase, repay, cancel or redeem any of its
shares,

 

provided that the Company may take such action at any time when the ratio of Net
Debt on the most recent Quarter Date to EBITDA for the Relevant Period ending on
that Quarter Date is less than or equal to 2.50:1.00 and that immediately after
any such action is taken, such ratio will be less than or equal to 2.50:1.00.

 

32.16     Acquisitions

 

(a)         No Obligor shall (and the Company shall ensure that no other member
of the Group will):

 

(i)             acquire any share in, or any security issued by, any person, or
any interest therein (or agree to do any of the foregoing); or

 

(ii)            acquire any business or going concern, or the whole or
substantially the whole of the assets or business of any person, or any assets
that constitute a division or operating unit of the business of any person (or
agree to do any of the foregoing).

 

(b)         Paragraph (a) above does not apply to any acquisition or investment
which is a Permitted Acquisition or a Permitted Transaction.

 

32.17     Arm’s length terms

 

(a)         No Obligor shall (and the Company shall ensure that no other member
of the Group will) enter into any contract or arrangement with or for the
benefit of any other person which is not a member of the Group (including any
disposal to that person) other than in the ordinary course of business and on
arm’s length terms or better.

 

(b)         Paragraph (a) above does not apply to:

 

(i)             any JV Costs up to an aggregate amount of €8,000,000; and

 

(ii)            a Permitted Transaction.

 

(c)         The Company shall ensure that no member of the Group which is not an
Obligor shall enter into any contract or arrangement regarding a sale, lease,
transfer or other disposal or a loan, credit or other arrangement having a
similar effect with or for the benefit of any Obligor on terms less advantageous
to that Obligor than arm’s length terms.

 

90

--------------------------------------------------------------------------------


 

32.18     Hedging

 

(a)         The Company shall ensure that the hedging required by the Hedging
Letter is effected within 90 days after the date of first utilisation of any
Facility (and is maintained in effect) in accordance with the terms of the
Hedging Letter.

 

(b)         No Obligor shall (and the Company shall ensure that no other member
of the Group will) enter (or agree to enter) into any derivative transaction.

 

(c)         Paragraph (b) above does not apply to any derivative transaction
which is a Permitted Hedging Transaction.

 

32.19     Pensions

 

The Company shall ensure that all pension schemes maintained or operated by, or
for the benefit of, any member of the Group and/or any of its employees:

 

(i)             are maintained and operated in all material respects in
accordance with all applicable laws and contracts and their governing
provisions; and

 

(ii)            are funded substantially in accordance with the governing
provisions of the scheme with any funding shortfall advised by actuaries of
recognised standing being rectified in accordance with those governing
provisions.

 

32.20     Taxes

 

(a)         Each Obligor shall (and the Company shall ensure that each other
member of the Group will) pay all material Taxes required to be paid by it
within the time period allowed for payment without incurring any material
penalties for non-payment.

 

(b)         Paragraph (a) above does not apply to any Taxes:

 

(i)             being contested by the relevant member of the Group in good
faith and in accordance with the relevant procedures;

 

(ii)            for which adequate reserves are being maintained in accordance
with, and to the extent required by, GAAP; and

 

(iii)           where payment can be lawfully withheld and will not result in
the imposition of any penalty nor in any Security ranking in priority to the
claims of any Finance Party under any Finance Document or to any Security
created under any Security Document.

 

(c)         No member of the Group may change its residence for Tax purposes.

 

32.21     Joint Ventures

 

(a)         No Obligor shall (and the Company shall ensure that no member of the
Group will):

 

(i)             invest in or acquire (or agree to invest in or acquire) any
share in, or any security issued by, any Joint Venture or any interest therein;
or

 

(ii)            transfer any assets, or lend, to or give a guarantee, Security
or Quasi Security for, or otherwise underwrite, the obligations of, or incur any
other liability (whether actual or contingent and whether present or future) in
respect of, a Joint Venture (or agree to do any of the foregoing).

 

91

--------------------------------------------------------------------------------


 

(b)         Paragraph (a) above does not apply to any acquisition of or
investment in, or transfer or loan to, or guarantee, Security or Quasi Security
for the obligations of, or any other liability in respect of, the Ti02 Joint
Venture or a Permitted Joint Venture.

 

32.22     Guarantees and Security

 

(a)         The Company shall:

 

(i)             within 30 days of a member of the Group becoming a Material
Subsidiary, ensure that the relevant member of the Group becomes an Additional
Guarantor in accordance with Clause 35 (Changes to the Obligors).

 

(b)         The Company need only perform its obligations under paragraph
(a) above if it is not unlawful for the relevant person to become a Guarantor
and that person becoming a Guarantor would not result in personal liability for
that person’s directors or other management. Each Obligor must use, and must
procure that the relevant person uses, all reasonable endeavours lawfully
available to avoid any such unlawfulness or personal liability. This includes
agreeing to a limit on the amount guaranteed. The Agent may (but shall not be
obliged to) agree to such a limit if, in its opinion, to do so would avoid the
relevant unlawfulness or personal liability.

 

(c)         Each Obligor shall (and the Company shall ensure that each other
member of the Group will), at its own expense, promptly take all such action as
the Agent or the Security Agent may require:

 

(i)             for the purpose of perfecting or protecting any of the Finance
Parties’ rights under, and preserving the Security intended to be created or
evidenced by, any of the Finance Documents; and

 

(ii)            for the purpose of facilitating the realisation of any of that
Security,

 

including the execution of any transfer, conveyance, assignment or assurance of
any asset and the giving of any notice, order or direction and the making of any
registration which the Agent or the Security Agent may reasonably require.

 

(d)         The Company shall ensure that at all times:

 

(i)             the aggregate of the unconsolidated net assets (excluding any
intragroup loans) of the Guarantors (without double counting and excluding any
interests in any Subsidiaries which are Guarantors) exceeds 80 per cent. of the
consolidated net assets of the Group; and

 

(ii)            the aggregate of the unconsolidated revenues or EBITDA of the
Guarantors (without double counting and excluding any dividends or other
distributions from Subsidiaries which are Guarantors) exceeds 80 per cent. of
the consolidated revenues or EBITDA of the Group,

 

in each case calculated by reference to the then most recent annual and
quarterly unaudited unconsolidated financial statements of each Guarantor and
the then most recent annual and quarterly audited consolidated financial
statements of the Group.

 

32.23     Issue of shares

 

(a)         No Obligor (other than the Company) shall (and the Company shall
ensure that no other member of the Group will):

 

92

--------------------------------------------------------------------------------


 

(i)             issue any share to any person; or

 

(ii)            grant to any person any conditional or unconditional option,
warrant or other right to call for the issue or allotment of, subscribe for,
purchase or otherwise acquire any share of any member of the Group (including
any right of pre-emption, conversion or exchange), or alter any right attaching
to any share capital of any member of the Group.

 

(b)         Paragraph (a) above does not apply to:

 

(i)             any issue of shares by a member of the Group to its immediate
holding company; and

 

(ii)            any issue of shares by a member of the Group which is not
wholly-owned, if such shares are issued pro rata to its shareholders.

 

32.24     Condition subsequent

 

Within 20 Business Days of request by the Security Agent (or such longer period
as the Company and the Security Agent (in its sole discretion) may agree), the
Company shall enter into a Transfer of Title for Security Agreement and/or an
Agreement on the Security Assignment of Intellectual Property Rights (on terms
substantially the same as the terms of the existing Security Documents), if the
Security Agent considers it necessary to do so to protect the legitimate
interests of the Finance Parties (taking into account (i) the value of the
assets subject to security under the existing Security Documents as a whole and
(ii) the proportion of the costs associated with the taking and perfection of
the additional security to the value of the assets proposed to be subject to the
additional security requested by the Security Agent).

 

33.         Events of Default

 

Each of the events or circumstances set out in Clause 33 is an Event of Default
(save for Clause 33.16 (Acceleration).

 

33.1       Non-payment

 

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:

 

(a)            its failure to pay is caused by:

 

(i)           administrative or technical error; or

 

(ii)          a Disruption Event; and

 

(b)           payment is made within 3 Business Days of its due date.

 

33.2       Financial covenants

 

Any requirement of Clause 31 (Financial covenants) is not satisfied.

 

33.3       Other obligations

 

(a)         Any person (other than a Finance Party) does not comply with Clauses
32.4 (Disposals), 32.5 (Merger), 32.14 (Financial Indebtedness), 32.16
(Acquisitions), 32.21 (Joint ventures) and 32.22 (Guarantees and Security)
(other than paragraph (c) thereof).

 

(b)         An Obligor does not comply with any provision of the Finance
Documents (other than those referred to in Clause 33.1 (Non-payment) and Clause
33.2 (Financial covenants) and paragraph (a) above), unless the failure to
comply is capable of remedy and is remedied within 20 Business

 

93

--------------------------------------------------------------------------------


 

Days of the earlier of the Agent giving notice to the Company or the Company
becoming aware of the failure to comply.

 

33.4       Misrepresentation

 

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading in any material respect when made or deemed to be made
unless the facts or circumstances underlying the misrepresentation are capable
of remedy and are remedied within the earlier of 20 Business Days of the Agent
giving notice to the Company and the Company becoming aware of the
misrepresentation.

 

33.5       Cross default

 

(a)         Any Financial Indebtedness of any member of the Group is not paid
when due nor within any originally applicable grace period.

 

(b)         Any Financial Indebtedness of any member of the Group is declared to
be or otherwise becomes due and payable prior to its specified maturity as a
result of an event of default (however described).

 

(c)         Any commitment for any Financial Indebtedness of any member of the
Group is cancelled or suspended by a creditor of any member of the Group as a
result of an event of default (however described).

 

(d)         Any creditor of any member of the Group becomes entitled to declare
any Financial Indebtedness of any member of the Group due and payable prior to
its specified maturity as a result of an event of default (however described).

 

(e)         No Event of Default will occur under this Clause 33.5 if the
aggregate amount of Financial Indebtedness or commitment for Financial
Indebtedness falling within paragraphs (a) to (d) above is less than €1,000,000
(or its equivalent in any other currency or currencies).

 

33.6       Insolvency

 

(a)         A member of the Group is unable or admits inability to pay its debts
as they fall due, suspends making payments on any of its debts or, by reason of
actual or anticipated financial difficulties, commences negotiations with one or
more of its creditors with a view to rescheduling any of its indebtedness.

 

(b)         The value of the assets of any member of the Group is less than its
liabilities (taking into account contingent and prospective liabilities).

 

(c)         A moratorium is declared in respect of any indebtedness of any
member of the Group.

 

33.7       Insolvency proceedings

 

(a)         In relation to a member of the Group having its seat in Germany:

 

(i)             a petition for insolvency proceedings in respect of its assets
(Antrag auf Eröffnung eines Insolvenzverfahrens) is filed, threatened to be
filed or any event occurs which constitutes a cause for the initiation of
insolvency proceedings (Eröffnungsgrund) as set out in sections 17 et seq. of
the German Insolvency Code (Insolvenzordnung); or

 

94

--------------------------------------------------------------------------------


 

(ii)           actions are taken pursuant to section 21 of the German Insolvency
Code by a competent court; or

 

(iii)          it commences negotiations with one or more of its creditors with
a view to the general readjustment or rescheduling of its indebtedness; or

 

(b)         with respect to any member of the Group located outside Germany, any
corporate action, legal proceedings or other procedure or step is taken in
relation to:

 

(i)            the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any member of the Group
other than a solvent liquidation or reorganisation of any member of the Group
which is not an Obligor;

 

(ii)            a composition, compromise, assignment or arrangement with any
creditor of any member of the Group;

 

(iii)          the appointment of a liquidator (other than in respect of a
solvent liquidation of a member of the Group which is not an Obligor), receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of any member of the Group or any of its assets; or

 

(iv)          enforcement of any Security over any assets of any member of the
Group, or

 

(c)         any analogous procedure or step is taken in any jurisdiction,

 

provided that no Event of Default shall have occurred under this Clause 33.7 in
respect of (A) an amalgamation, demerger, merger, consolidation or corporate
reconstruction on a solvent basis of a member of the Group which is not an
Obligor, or (B) any winding-up petition which is frivolous or vexatious and is
discharged, stayed or dismissed within 14 days of commencement and prior to its
advertisement.

 

(d)         unless the context otherwise requires, a reference in each Finance
Document in respect of an entity incorporated in Finland to:

 

(i)             winding-up, administration or dissolution includes any
declaration of bankruptcy (asetettu konkurssiin);

 

(ii)            an insolvency includes a bankruptcy (konkurssi) and any business
restructuring (yrityssaneeraus);

 

(iii)           a liquidator in bankruptcy includes a “pesänhoitaja”;

 

(iv)          an administrator includes a “selvittäjä” and “valvoja” in a
business restructuring (yrityssaneeraus); and

 

(v)           an attachment includes a “takavarikko” and/or any other
“turvaamistoimi” granted in accordance with Finnish law.

 

33.8       Creditors’ process

 

Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of a member of
the Group and is not discharged within 5 Business Days.

 

95

--------------------------------------------------------------------------------


 

33.9       Ownership of the Obligors

 

An Obligor (other than the Company) is not or ceases to be a Subsidiary of the
Company.

 

33.10     Unlawfulness

 

It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents.

 

33.11     Repudiation

 

An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document.

 

33.12     Security and guarantees

 

Any Security Document or any guarantee in, or any subordination under, any
Finance Document is not in full force and effect or any Security Document does
not create in favour of the Security Agent for the benefit of the Finance
Parties, the Security which it is expressed to create fully perfected and with
the ranking and priority it is expressed to have in a manner and to an extent
which is or is reasonably likely to be materially adverse to the interests of
the Lenders under the Finance Documents.

 

33.13     Material adverse change

 

The Majority Lenders (acting reasonably) determine that a Material Adverse
Effect exists, has occurred or might reasonably be expected to occur.

 

33.14     Litigation

 

(a)         Any litigation, arbitration, proceeding or dispute is started or
threatened or there are any circumstances likely to give rise to any litigation,
arbitration, proceeding or dispute, in each case which, if adversely determined,
might reasonably be expected to have a Material Adverse Effect.

 

(b)         Paragraph (a) shall not apply to any litigation, arbitration or
administrative proceedings which are vexatious or frivolous.

 

33.15     Cessation of business

 

Any Obligor suspends or ceases (or threatens to suspend or cease) to carry on
all or a material part of its business except as part of a Permitted Merger,
Permitted Transaction or a Permitted Disposal.

 

33.16     Acceleration

 

(a)         On and at any time after the occurrence of an Event of Default which
is continuing the Agent may, and shall if so directed by the Majority Lenders,
by notice to the Company:

 

(i)             cancel the Total Commitments whereupon they shall immediately be
cancelled;

 

(ii)            declare that all or part of the Utilisations, together with
accrued interest, and all other amounts accrued or outstanding under the Finance
Documents be immediately due and payable, whereupon they shall become
immediately due and payable;

 

(iii)           declare that all or part of the Utilisations be payable on
demand, whereupon they shall immediately become payable on demand by the Agent
on the instructions of the Majority Lenders; and/or

 

96

--------------------------------------------------------------------------------


 

(iv)          declare that full cash cover in respect of each Letter of Credit
or Bank Guarantee is immediately due and payable whereupon it shall become
immediately due and payable.

 

(b)         Promptly after being notified by the Agent of the Acceleration Date,
each Ancillary Lender shall by notice to the Company:

 

(i)             cancel its Ancillary Commitment whereupon it shall immediately
be cancelled;

 

(ii)            declare that all or the corresponding part of the utilisations
under any Ancillary Facility provided by that Ancillary Lender, together with
accrued interest, full cash cover in respect of all or the corresponding part of
the contingent liabilities of that Ancillary Lender under that Ancillary
Facility, and all or the corresponding part of all other amounts accrued or
outstanding in respect of that Ancillary Facility be immediately due and
payable, whereupon they shall become immediately due and payable; and/or

 

(iii)           declare that all or the corresponding part of the utilisations
under any Ancillary Facility provided by that Ancillary Lender, together with
accrued interest, full cash cover in respect of all or the corresponding part of
the contingent liabilities of that Ancillary Lender under that Ancillary
Facility, and all or the corresponding part of all other amounts accrued or
outstanding in respect of that Ancillary Facility be payable upon demand,
whereupon they shall immediately become payable on demand by that Ancillary
Lender (on the instructions of the Agent, if so directed by the Majority
Lenders).

 

(c)         No Ancillary Lender may cancel the whole or any part of its
Ancillary Commitment, declare that all or part of the utilisations under an
Ancillary Facility provided by that Ancillary Lender be immediately due and
payable or require the payment of cash cover in respect of all or any part of
any contingent liabilities of that Ancillary Lender under an Ancillary Facility
unless the Agent has delivered a notice to the Company pursuant to sub-paragraph
(ii) of paragraph (a) of this Clause 26.16.

 

97

--------------------------------------------------------------------------------


 

SECTION 9

 

CHANGES TO PARTIES

 

34.                           Changes to the Lenders

 

34.1                     Assignments and transfers by the Lenders

 

Subject to this Clause 34, a Lender (the “Existing Lender”) may:

 

(a)                                   assign any of its rights; or

 

(b)                                  transfer by novation any of its rights and
obligations,

 

to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets (the “New
Lender”).

 

34.2                     Conditions of assignment or transfer

 

(a)                            The consent of the Company is required for an
assignment or transfer by an Existing Lender, unless the assignment or transfer
is (i) prior to the Syndication Date, provided the New Lender is on the list of
potential syndicate members agreed by the Company and the Agent, (ii) to another
Existing Lender or an Affiliate of a Existing Lender or (iii) made while an
Event of Default is continuing.

 

(b)                           The consent of the Company to an assignment or
transfer must not be unreasonably withheld or delayed.  The Company will be
deemed to have given its consent five Business Days after the Existing Lender
has requested it unless consent is expressly refused by the Company within that
time.

 

(c)                            The consent of the Company to an assignment or
transfer must not be withheld solely because the assignment or transfer may
result in an increase to the Mandatory Cost.

 

(d)                           The consent of the Issuing Bank to an assignment
or transfer is required in accordance with paragraph (a) of Clause 7.2
(Assignments and transfers).

 

(e)                            An assignment will only be effective on:

 

(i)                                      receipt by the Agent of written
confirmation from the New Lender (in form and substance satisfactory to the
Agent) that the New Lender will assume the same obligations to the other Finance
Parties as it would have been under if it was an Original Lender; and

 

(ii)                                   performance by the Agent of all necessary
“know your customer” or other similar checks under all applicable laws and
regulations in relation to such assignment to a New Lender, the completion of
which the Agent shall promptly notify to the Existing Lender and the New Lender.

 

(f)                              A transfer will only be effective if the
procedure set out in Clause 34.5 (Procedure for transfer) is complied with.

 

(g)                           Any assignment or transfer by an Existing Lender
to a New Lender shall only be effective if it transfers or assigns the Existing
Lender’s share of each Facility pro rata.

 

98

--------------------------------------------------------------------------------


 

(h)                           If:

 

(i)                                      a Lender assigns or transfers any of
its rights or obligations under the Finance Documents or changes its Facility
Office; and

 

(ii)                                   as a result of circumstances existing at
the date the assignment, transfer or change occurs, an Obligor would be obliged
to make a payment to the New Lender or Lender acting through its new Facility
Office under Clause 23 (Tax gross-up and indemnities) or Clause 24 (Increased
Costs),

 

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

 

34.3                     Assignment or transfer fee

 

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of €2,000.

 

34.4                     Limitation of responsibility of Existing Lenders

 

(a)                            Unless expressly agreed to the contrary, an
Existing Lender makes no representation or warranty and assumes no
responsibility to a New Lender for:

 

(i)                                      the legality, validity, effectiveness,
adequacy or enforceability of the Finance Documents or any other documents;

 

(ii)                                   the financial condition of any Obligor;

 

(iii)                                the performance and observance by any
Obligor of its obligations under the Finance Documents or any other documents;
or

 

(iv)                               the accuracy of any statements (whether
written or oral) made in or in connection with any Finance Document or any other
document,

 

and any representations or warranties implied by law are excluded.

 

(b)                           Each New Lender confirms to the Existing Lender
and the other Finance Parties that it:

 

(i)                                      has made (and shall continue to make)
its own independent investigation and assessment of the financial condition and
affairs of each Obligor and its related entities in connection with its
participation in this Agreement and has not relied exclusively on any
information provided to it by the Existing Lender in connection with any Finance
Document; and

 

(ii)                                   will continue to make its own independent
appraisal of the creditworthiness of each Obligor and its related entities
whilst any amount is or may be outstanding under the Finance Documents or any
Commitment is in force.

 

(c)                            Nothing in any Finance Document obliges an
Existing Lender to:

 

(i)                                      accept a re-transfer from a New Lender
of any of the rights and obligations assigned or transferred under this Clause
34; or

 

99

--------------------------------------------------------------------------------


 

(ii)                                   support any losses directly or indirectly
incurred by the New Lender by reason of the non-performance by any Obligor of
its obligations under the Finance Documents or otherwise.

 

34.5                     Procedure for transfer

 

(a)                            Subject to the conditions set out in Clause 34.2
(Conditions of assignment or transfer) a transfer is effected in accordance with
paragraph (c) below when the Agent executes an otherwise duly completed Transfer
Certificate delivered to it by the Existing Lender and the New Lender.  The
Agent shall, subject to paragraph (b) below, as soon as reasonably practicable
after receipt by it of a duly completed Transfer Certificate appearing on its
face to comply with the terms of this Agreement and delivered in accordance with
the terms of this Agreement, execute that Transfer Certificate.

 

(b)                           The Agent shall only be obliged to execute a
Transfer Certificate delivered to it by the Existing Lender and the New Lender
once it is satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations in relation to
the transfer to such New Lender.

 

(c)                            On the Transfer Date:

 

(i)                                      to the extent that in the Transfer
Certificate the Existing Lender seeks to transfer by novation its rights and
obligations under the Finance Documents each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and their respective rights against one another under the
Finance Documents shall be cancelled (being the “Discharged Rights and
Obligations”);

 

(ii)                                   each of the Obligors and the New Lender
shall assume obligations towards one another and/or acquire rights against one
another which differ from the Discharged Rights and Obligations only insofar as
that Obligor and the New Lender have assumed and/or acquired the same in place
of that Obligor and the Existing Lender;

 

(iii)                                the Agent, the Arranger, the Security
Agent, the New Lender, the other Lenders, the Issuing Bank and any relevant
Ancillary Lenders shall acquire the same rights and assume the same obligations
between themselves as they would have acquired and assumed had the New Lender
been an Original Lender with the rights and/or obligations acquired or assumed
by it as a result of the transfer and to that extent the Agent, the Arranger,
the Security Agent, the Issuing Bank, any relevant Ancillary Lender and the
Existing Lender shall each be released from further obligations to each other
under the Finance Documents; and

 

(iv)                               the New Lender shall become a Party as a
“Lender”.

 

34.6                     Copy of Transfer Certificate to Company

 

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, send to the Company a copy of that Transfer Certificate.

 

34.7                     Disclosure of information

 

Any Lender may disclose to any of its Affiliates and any other person:

 

100

--------------------------------------------------------------------------------


 

(a)                                   to (or through) whom that Lender assigns
or transfers (or may potentially assign or transfer) all or any of its rights
and obligations under this Agreement;

 

(b)                                  with (or through) whom that Lender enters
into (or may potentially enter into) any sub-participation in relation to, or
any other transaction under which payments are to be made by reference to, this
Agreement or any Obligor;

 

(c)                                   to whom, and to the extent that,
information is required to be disclosed by any applicable law or regulation; or

 

(d)                                  for whose benefit that Lender charges,
assigns or otherwise creates Security (or may do so) pursuant to Clause 34.8
(Security over Lenders’ rights),

 

any information about any Obligor, the Group and the Finance Documents as that
Lender shall consider appropriate if, in relation to paragraphs (a), (b) and
(d) (in respect of 26.8 (b) (Creditors’ process)) above, the person to whom the
information is to be given has entered into a Confidentiality Undertaking.  This
Clause supersedes any previous agreement relating to the confidentiality of this
information.

 

34.8                     Security over Lenders’ rights

 

In addition to the other rights provided to Lenders under this Clause 34, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including:

 

(a)                                   any charge, assignment or other Security
to secure obligations to a federal reserve or central bank; and

 

(b)                                  in the case of any Lender which is a fund,
any charge, assignment or other Security granted to any holders (or trustee or
representatives of holders) of obligations owed, or securities issued, by that
Lender as Security for those obligations or securities,

 

except that no such charge, assignment or Security shall:

 

(i)                                  release a Lender from any of its
obligations under the Finance Documents or substitute the beneficiary of the
relevant charge, assignment or Security for the Lender as a party to any of the
Finance Documents; or

 

(ii)                               require any payments to be made by an Obligor
or grant to any person any more extensive rights than those required to be made
or granted to the relevant Lender under the Finance Documents.

 

35.                           Changes to the Obligors

 

35.1                     Assignments and transfer by Obligors

 

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

35.2                     Additional Borrowers

 

(a)                            Subject to compliance with the provisions of
paragraphs (c) and (d) of Clause 30.6 (“Know your customer” checks), the Company
may request that any of its wholly owned Subsidiaries becomes an Additional
Borrower.  That Subsidiary shall become an Additional Borrower if:

 

101

--------------------------------------------------------------------------------


 

(i)                                      all the Lenders participating in the
relevant Facility approve the addition of that Subsidiary;

 

(ii)                                   the Company delivers to the Agent a duly
completed and executed Accession Letter;

 

(iii)                                the Company confirms that no Default is
continuing or would occur as a result of that Subsidiary becoming an Additional
Borrower; and

 

(iv)                               the Agent has received all of the documents
and other evidence listed in Part II of Schedule 5 (Conditions precedent) in
relation to that Additional Borrower, each in form and substance satisfactory to
the Agent.

 

(b)                           The Agent shall notify the Company and the Lenders
promptly upon being satisfied that it has received (in form and substance
satisfactory to it) all the documents and other evidence listed in Part II of
Schedule 5 (Conditions precedent).

 

35.3                     Resignation of a Borrower

 

(a)                            In this Clause 35.3 (Resignation of a Borrower),
Clause 28.5 (Resignation of a Guarantor) and Clause 28.7 (Resignation and
release of Security on disposal), “Third Party Disposal” means the disposal of
an Obligor to a person which is not a member of the Group where that disposal is
permitted under Clause 32.4 (Disposals) or made with the approval of the
Majority Lenders (and the Parent has confirmed this is the case).

 

(b)                           If a Borrower is the subject of a Third Party
Disposal, the Company may request that such Borrower (other than the Company)
ceases to be a Borrower by delivering to the Agent a Resignation Letter.

 

(c)                            The Agent shall accept a Resignation Letter and
notify the Company and the other Finance Parties of its acceptance if:

 

(i)                                      the Company has confirmed that no
Default is continuing or would result from the acceptance of the Resignation
Letter;

 

(ii)                                   the Borrower is under no actual or
contingent obligations as a Borrower under any Finance Documents;

 

(iii)                                where the Borrower is also a Guarantor
(unless its resignation has been accepted in accordance with Clause 35.5
(Resignation of a Guarantor)), its obligations in its capacity as Guarantor
continue to be legal, valid, binding and enforceable and in full force and
effect (subject to the Legal Reservations) and the amount guaranteed by it as a
Guarantor is not decreased (and the Company has confirmed this is the case); and

 

(iv)                               the Company has confirmed that it shall
ensure that any relevant Net Sale Proceeds will be applied in accordance with
Clause 18.5 (Mandatory prepayment — Net Sale Proceeds).

 

(d)                           Upon notification by the Agent to the Company of
its acceptance of the resignation of a Borrower, that company shall cease to be
a Borrower and shall have no further rights or obligations under the Finance
Documents as a Borrower except that the resignation shall not take effect (and
the Borrower will continue to have rights and obligations under the Finance
Documents) until the date on which the Third Party Disposal takes effect.

 

102

--------------------------------------------------------------------------------


 

(e)                            The Agent may, at the cost and expense of the
Company, require a legal opinion from counsel to the Agent confirming the
matters set out in paragraph (c)(iii) above and the Agent shall be under no
obligation to accept a Resignation Letter until it has obtained such opinion in
form and substance satisfactory to it.

 

35.4                     Additional Guarantors

 

(a)                            Subject to compliance with the provisions of
paragraphs (c) and (d) of Clause 30.6 (“Know your customer” checks), the Company
may request that any of its wholly owned Subsidiaries become an Additional
Guarantor.  That Subsidiary shall become an Additional Guarantor if:

 

(i)                                      (except in the case of an Additional
Guarantor incorporated in a jurisdiction of incorporation of an existing
Obligor) the Agent approves the addition of that Subsidiary;

 

(ii)                                   the Company delivers to the Agent a duly
completed and executed Accession Letter; and

 

(iii)                                the Agent has received all of the documents
and other evidence listed in Part II of Schedule 5 (Conditions precedent) in
relation to that Additional Guarantor, each in form and substance satisfactory
to the Agent.

 

(b)                           The Agent shall notify the Company and the Lenders
promptly upon being satisfied that it has received (in form and substance
satisfactory to it) all the documents and other evidence listed in Part II of
Schedule 5 (Conditions precedent).

 

35.5                     Resignation of a Guarantor

 

(a)                            The Company may request that a Guarantor (other
than the Company) ceases to be a Guarantor by delivering to the Agent a
Resignation Letter if that Guarantor is being disposed of by way of a Third
Party Disposal (as defined in Clause 35.3 (Resignation of a Borrower)) and the
Company has confirmed this is the case.

 

(b)                           The Agent shall accept a Resignation Letter and
notify the Company and the Lenders of its acceptance if:

 

(i)                                      the Company has confirmed that no
Default is continuing or would result from the acceptance of the Resignation
Letter;

 

(ii)                                   no payment is due from the Guarantor
under Clause 28.1 (Guarantee and indemnity);

 

(iii)                                where the Guarantor is also a Borrower, it
is under no actual or contingent obligations as a Borrower and has resigned and
ceased to be a Borrower under Clause 35.3 (Resignation of a Borrower); and

 

(iv)                               the Company has confirmed that it shall
ensure that the Net Sale Proceeds will be applied, in accordance with Clause
18.5 (Mandatory Prepayment — Net Sale Proceeds).

 

(c)                            The resignation of that Guarantor shall not be
effective until the date of the relevant Third Party Disposal at which time that
company shall cease to be a Guarantor and shall have no further rights or
obligations under the Finance Documents as a Guarantor.

 

35.6                     Repetition of Representations

 

Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the Repeating Representations and each of the representations
set out in Clauses 29.5 (Validity and admissibility in evidence), 29.7
(Deduction of Tax) and 29.8 (No filing or stamp taxes) are true

 

103

--------------------------------------------------------------------------------


 

and correct in relation to it as at the date of delivery as if made by reference
to the facts and circumstances then existing.

 

35.7                     Resignation and release of security on disposal

 

(a)                            If a Borrower or Guarantor is or is proposed to
be the subject of a Third Party Disposal then:

 

(i)                                      where that Borrower or Guarantor
created Security pursuant to any Finance Document over any of its assets or
business in favour of the Security Agent, or Security pursuant to any Finance
Document in favour of the Security Agent was created over the shares (or
equivalent) of that Borrower or Guarantor, the Security Agent may at the cost
and request of the Company, release those assets, business or shares (or
equivalent) and issue certificates of non-crystallisation;

 

(ii)                                   the resignation of that Borrower or
Guarantor and related release of Security pursuant to any Finance Document
referred to in paragraph (i) above shall not become effective until the date of
that disposal; and

 

(iii)                                if the disposal of that Borrower or
Guarantor is not made, the Resignation Letter of that Borrower or Guarantor and
the related release of Security referred to in paragraph (i) above shall have no
effect and the obligations of the Borrower or Guarantor and the Security
pursuant to any Finance Document created or intended to be created by or over
that Borrower or Guarantor shall continue in full force and effect.

 

104

--------------------------------------------------------------------------------


 

SECTION 10

 

THE FINANCE PARTIES

 

36.                           Role of the Agent, the Security Agent and the
Arranger

 

36.1                     Appointment of the Agent and the Security Agent

 

(a)                            Each other Finance Party appoints the Agent to
act as its agent under and in connection with the Finance Documents.

 

(b)                           Each other Finance Party appoints the Security
Agent to act as security trustee under and in connection with the Finance
Documents.

 

(c)                            Each other Finance Party authorises each of the
Agent and the Security Agent to exercise the rights, powers, authorities and
discretions specifically given to it under or in connection with the Finance
Documents together with any other incidental rights, powers, authorities and
discretions.

 

(d)                           For the avoidance of doubt, each other Finance
Party authorises the Agent to execute and deliver the Subordination Agreement.

 

36.2                     Duties of the Agent and the Security Agent

 

(a)                            The Agent shall promptly forward to a Party the
original or a copy of any document which is delivered to the Agent for that
Party by any other Party.

 

(b)                           Except where a Finance Document specifically
provides otherwise, the Agent is not obliged to review or check the adequacy,
accuracy or completeness of any document it forwards to another Party.

 

(c)                            If the Agent receives notice from a Party
referring to this Agreement, describing a Default and stating that the
circumstance described is a Default, it shall promptly notify the Finance
Parties.

 

(d)                           If the Agent is aware of the non-payment of any
principal, interest, commitment fee or other fee payable to a Finance Party
(other than the Agent or the Arranger) under this Agreement it shall promptly
notify the other Finance Parties.

 

(e)                            The Agent shall promptly send to the Security
Agent such certification as the Security Agent may require pursuant to paragraph
7 (Basis of distribution) of Schedule 10 (Security Agency provisions).

 

(f)                              The duties of the Agent and the Security Agent
under the Finance Documents are solely mechanical and administrative in nature.

 

36.3                     Role of the Arranger

 

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

36.4                     Role of the Security Agent

 

The Security Agent shall not be an agent of (except as expressly provided in any
Finance Document) any Finance Party under or in connection with any Finance
Document.

 

105

--------------------------------------------------------------------------------


 

36.5                     No fiduciary duties

 

(a)                            Nothing in this Agreement constitutes the Agent,
the Security Agent (except as expressly provided in any Finance Document) or the
Arranger as a trustee or fiduciary of any other person.

 

(b)                           Neither the Agent, the Security Agent (except as
expressly provided in any Finance Document) nor the Arranger shall be bound to
account to any Lender for any sum or the profit element of any sum received by
it for its own account.

 

36.6                     Business with the Group

 

The Agent, the Security Agent and the Arranger may accept deposits from, lend
money to and generally engage in any kind of banking or other business with any
member of the Group.

 

36.7                     Rights and discretions of the Agent and the Security
Agent

 

(a)                            The Agent and the Security Agent may rely on:

 

(i)                                      any representation, notice or document
believed by it to be genuine, correct and appropriately authorised ; and

 

(ii)                                   any statement made by a director,
authorised signatory or employee of any person regarding any matters which may
reasonably be assumed to be within his knowledge or within his power to verify.

 

(b)                           The Agent and the Security Agent may assume
(unless it has received notice to the contrary in its capacity as agent for the
Lenders or, as the case may be, as security trustee for the Finance Parties)
that:

 

(i)                                      no Default has occurred (unless it has
actual knowledge of a Default arising under Clause 33.1 (Non-payment));

 

(ii)                                   any right, power, authority or discretion
vested in any Party or the Majority Lenders has not been exercised; and

 

(iii)                                any notice or request made by the Company
(other than a Utilisation Request or Selection Notice) is made on behalf of and
with the consent and knowledge of all the Obligors.

 

(c)                            Each of the Agent and the Security Agent may
engage, pay for and rely on the advice or services of any lawyers, accountants,
surveyors or other experts.

 

(d)                           Each of the Agent and the Security Agent may act
in relation to the Finance Documents through its personnel and agents.

 

(e)                            The Agent may disclose to any other Party any
information it reasonably believes it has received as agent under this
Agreement.

 

(f)                              Notwithstanding any other provision of any
Finance Document to the contrary, neither the Agent, the Security Agent nor the
Arranger is obliged to do or omit to do anything if it would or might in its
reasonable opinion constitute a breach of any law or regulation or a breach of a
fiduciary duty or duty of confidentiality.

 

106

--------------------------------------------------------------------------------


 

36.8                     Majority Lenders’ instructions

 

(a)                            Unless a contrary indication appears in a Finance
Document, the Agent and the Security Agent shall (i) exercise any right, power,
authority or discretion vested in it as Agent or Security Agent (as the case may
be) in accordance with any instructions given to it by the Majority Lenders (or,
if so instructed by the Majority Lenders, refrain from exercising any right,
power, authority or discretion vested in it as Agent or Security Agent, as the
case may be) and (ii) not be liable for any act (or omission) if it acts (or
refrains from taking any action) in accordance with an instruction of the
Majority Lenders.

 

(b)                           Unless a contrary indication appears in a Finance
Document, any instructions given by the Majority Lenders will be binding on all
the Finance Parties.

 

(c)                            Each of the Agent and the Security Agent may
refrain from acting in accordance with the instructions of the Majority Lenders
(or, if appropriate, the Lenders) until it has received such security as it may
require for any cost, loss or liability (together with any associated VAT) which
it may incur in complying with the instructions.

 

(d)                           In the absence of instructions from the Majority
Lenders (or, if appropriate, the Lenders), each of the Agent and the Security
Agent may act (or refrain from taking action) as it considers to be in the best
interest of the Lenders.

 

(e)                            Neither the Agent nor the Security Agent is
authorised to act on behalf of a Lender (without first obtaining that Lender’s
consent) in any legal or arbitration proceedings relating to any Finance
Document.

 

36.9                     Responsibility for documentation

 

Neither the Agent, the Security Agent nor the Arranger:

 

(a)                                   is responsible for the adequacy, accuracy
and/or completeness of any information (whether oral or written) supplied by the
Agent, the Security Agent, the Arranger, an Obligor or any other person given in
or in connection with any Finance Document or the Information Memorandum; or

 

(b)                                  is responsible for the legality, validity,
effectiveness, adequacy or enforceability of any Finance Document or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document.

 

36.10               Exclusion of liability

 

(a)                            Without limiting paragraph (b) below (and without
prejudice to the provisions of paragraph (e) of Clause 40.11 (Disruption to
Payment Systems etc)), neither the Agent nor the Security Agent will be liable
including without limitation for negligence or any other category of liability
whatsoever for any action taken by it under or in connection with any Finance
Document, unless directly caused by its gross negligence or wilful misconduct.

 

(b)                           No Party (other than the Agent or the Security
Agent) may take any proceedings against any officer, employee or agent of the
Agent or the Security Agent in respect of any claim it might have against the
Agent or the Security Agent or in respect of any act or omission of any kind by
that officer, employee or agent in relation to any Finance Document and any
officer, employee or agent of the Agent or the Security Agent may rely on this
Clause.

 

107

--------------------------------------------------------------------------------


 

(c)                            Neither the Agent nor the Security Agent will be
liable for any delay (or any related consequences) in crediting an account with
an amount required under the Finance Documents to be paid by it if it has taken
all necessary steps as soon as reasonably practicable to comply with the
regulations or operating procedures of any recognised clearing or settlement
system used by it for that purpose.

 

(d)                           Nothing in this Agreement shall oblige the Agent
or the Arranger to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender and each Lender confirms to the
Agent and the Arranger that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Agent or the Arranger.

 

36.11           Lenders’ indemnity to the Agent and the Security Agent

 

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent and the
Security Agent, within three Business Days of demand, against any cost, loss or
liability including without limitation for negligence or any other category of
liability whatsoever incurred by the Agent or the Security Agent (otherwise than
by reason of its gross negligence or wilful misconduct) (or in the case of any
cost, loss or liability pursuant to Clause 40.11 (Disruption to Payment Systems
etc.) notwithstanding the Agent’s negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the Agent) in acting as Agent or, as the case may be, Security Agent under
the Finance Documents (unless it has been reimbursed by an Obligor pursuant to a
Finance Document).

 

36.12           Resignation of the Agent or the Security Agent

 

(a)                           The Agent or the Security Agent may resign and
appoint one of its Affiliates acting through an office in the United Kingdom,
Germany or Finland as successor by giving notice to the other Finance Parties
and the Company.

 

(b)                           Alternatively the Agent or the Security Agent may
resign by giving notice to the other Finance Parties and the Company, in which
case the Majority Lenders (after consultation with the Company) may appoint a
successor Agent or, as the case may be, Security Agent in each case acting
through an office in the United Kingdom, Germany or Finland.

 

(c)                            If the Majority Lenders have not appointed a
successor Agent or, as the case may be, Security Agent in accordance with
paragraph (b) above within 30 days after notice of resignation was given, the
Agent or, as the case may be, Security Agent (after consultation with the
Company) may appoint a successor Agent or Security Agent.

 

(d)                           The retiring Agent or Security Agent shall, at its
own cost, make available to its successor such documents and records and provide
such assistance as its successor may reasonably request for the purposes of
performing its functions as Agent or Security Agent under the Finance Documents.

 

(e)                            The resignation notice of the Agent or Security
Agent shall only take effect upon the appointment of a successor.

 

108

--------------------------------------------------------------------------------


 

(f)                             Upon the appointment of a successor, the
retiring Agent or Security Agent shall be discharged from any further obligation
in respect of the Finance Documents but shall remain entitled to the benefit of
this Clause 36. Its successor and each of the other Parties shall have the same
rights and obligations amongst themselves as they would have had if such
successor had been an original Party.

 

(g)                            After consultation with the Company, the Majority
Lenders may, by notice to the Agent or, as the case may be, the Security Agent,
require it to resign in accordance with paragraph (b) above.  In this event, the
Agent or, as the case may be, the Security Agent shall resign in accordance with
paragraph (b) above.

 

36.13           Confidentiality

 

(a)                           The Agent (in acting as agent for the Finance
Parties) and the Security Agent (in acting as security trustee for the Finance
Parties) shall be regarded as acting through its respective agency or security
trustee division which in each case shall be treated as a separate entity from
any other of its divisions or departments.

 

(b)                           If information is received by another division or
department of the Agent or, as the case may be, the Security Agent, it may be
treated as confidential to that division or department and the Agent or, as the
case may be, the Security Agent shall not be deemed to have notice of it.

 

36.14           Relationship with the Lenders

 

(a)                           The Agent may treat each Lender as a Lender,
entitled to payments under this Agreement and acting through its Facility Office
unless it has received not less than five Business Days prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

(b)                           Each Lender shall supply the Agent with any
information required by the Agent in order to calculate the Mandatory Cost in
accordance with Schedule 7 (Mandatory Cost formulae).

 

36.15           Credit appraisal by the Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent, the Security Agent and the Arranger that it has been, and
will continue to be, solely responsible for making its own independent appraisal
and investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 

(a)                                  the financial condition, status and nature
of each member of the Group;

 

(b)                                  the legality, validity, effectiveness,
adequacy or enforceability of any Finance Document and any other agreement,
Security, arrangement or document entered into, made or executed in anticipation
of, under or in connection with any Finance Document;

 

(c)                                   whether that Lender has recourse, and the
nature and extent of that recourse, against any Party or any of its respective
assets under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, Security,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document; and

 

(d)                                  the adequacy, accuracy and/or completeness
of the Information Memorandum and any other information provided by the Agent,
the Security Agent, any Party or by any other

 

109

--------------------------------------------------------------------------------


 

person under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, Security,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document.

 

36.16           Reference Banks

 

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Agent shall (in
consultation with the Company) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

 

36.17           Management time of the Agent and the Security Agent

 

If an Event of Default has occurred and is continuing, any amount payable to the
Agent or the Security Agent under Clause 25.3 (Indemnity to the Agent and the
Security Agent), Clause 27 (Costs and expenses) and Clause 36.11 (Lenders’
indemnity to the Agent and the Security Agent) shall include the cost of
utilising its management time or other resources and will be calculated on the
basis of such reasonable daily or hourly rates as it may notify to the Company
and the Lenders, and is in addition to any fee paid or payable to it under
Clause 22 (Fees).

 

36.18           Security Agency provisions

 

The provisions of Schedule 10 (Security Agency provisions) shall bind each
Party.

 

36.19           Deduction from amounts payable by the Agent or the Security
Agent

 

If any Party owes an amount to the Agent or the Security Agent under the Finance
Documents the Agent or the Security Agent (as the case may be) may, after giving
notice to that Party, deduct an amount not exceeding that amount from any
payment to that Party which the Agent or the Security Agent (as the case may be)
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed.  For the purposes
of the Finance Documents that Party shall be regarded as having received any
amount so deducted.

 

37.                         Parallel Debt

 

(a)                           Each Obligor hereby irrevocably and
unconditionally undertakes to pay to the Security Agent amounts equal to any
amounts owing from time to time by that Obligor to any Finance Party under any
Finance Document as and when those amounts are due.

 

(b)                           Each Obligor and the Security Agent acknowledge
that the obligations of each Obligor under paragraph (a) are several and are
separate and independent from, and shall not in any way affect, the
corresponding obligations of that Obligor to any Finance Party under any Finance
Document (its “Corresponding Debt”) provided that:

 

(i)                                      the amounts for which each Obligor is
liable under paragraph (a) (its “Parallel Debt”) shall be decreased to the
extent that its Corresponding Debt has been irrevocably paid or (in the case of
guarantee obligations) discharged; and

 

(ii)                                   the Corresponding Debt of each Obligor
shall be decreased to the extent that its Parallel Debt has been irrevocably
paid or (in the case of guarantee obligations) discharged; and

 

(iii)                                the Parallel Debt of an Obligor shall not
exceed its Corresponding Debt.

 

110

--------------------------------------------------------------------------------


 

(c)                            For the purpose of this Clause 37, the Security
Agent acts in its own name and not as a trustee, and its claims in respect of
the Parallel Debt shall not be held on trust. The Security granted under the
Secured Documents to the Security Agent to secure the Parallel Debt is granted
to the Security Agent in its capacity as creditor of the Parallel Debt and shall
not be held on trust.

 

(d)                           All monies received by the Security Agent pursuant
to this Clause, and all amounts received by the Security Agent from or by the
enforcement of any Security granted to secure the Parallel Debt, shall be
applied in accordance with paragraph 15 (Order of application) of Schedule 10
(Security Agency provisions) of this Agreement.

 

(e)                            Without limiting or affecting the Security
Agent’s rights against the Obligors (whether under this Clause or under any
other provision of the Finance Document), each Obligor acknowledges that:

 

(i)                                      nothing in this Clause shall impose any
obligation on the Security Agent to advance any sum to any Obligor or otherwise
under any Finance Document, except in its capacity as Senior Lender; and

 

(ii)                                   for the purpose of any vote taken under
any Finance Document, the Security Agent shall not be regarded as having any
participation or commitment other than those which it has in its capacity as a
Lender.

 

38.                         Conduct of business by the Finance Parties

 

No provision of this Agreement will:

 

(a)                                  interfere with the right of any Finance
Party to arrange its affairs (tax or otherwise) in whatever manner it thinks
fit;

 

(b)                                  oblige any Finance Party to investigate or
claim any credit, relief, remission or repayment available to it or the extent,
order and manner of any claim; or

 

(c)                                   oblige any Finance Party to disclose any
information relating to its affairs (tax or otherwise) or any computations in
respect of Tax.

 

39.                         Sharing among the Finance Parties

 

39.1                  Payments to Finance Parties

 

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 40 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:

 

(a)                                  the Recovering Finance Party shall, within
three Business Days, notify details of the receipt or recovery to the Agent;

 

(b)                                  the Agent shall determine whether the
receipt or recovery is in excess of the amount the Recovering Finance Party
would have been paid had the receipt or recovery been received or made by the
Agent and distributed in accordance with Clause 40 (Payment mechanics), without
taking account of any Tax which would be imposed on the Agent in relation to the
receipt, recovery or distribution; and

 

(c)                                   the Recovering Finance Party shall, within
three Business Days of demand by the Agent, pay to the Agent an amount (the
“Sharing Payment”) equal to such receipt or recovery

 

111

--------------------------------------------------------------------------------


 

less any amount which the Agent determines may be retained by the Recovering
Finance Party as its share of any payment to be made, in accordance with Clause
40.5 (Partial payments).

 

39.2                  Redistribution of payments

 

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) in accordance with Clause 40.5 (Partial payments).

 

39.3                  Recovering Finance Party’s rights

 

(a)                           On a distribution by the Agent under Clause 39.2
(Redistribution of payments), the Recovering Finance Party will be subrogated to
the rights of the Finance Parties which have shared in the redistribution.

 

(b)                           If and to the extent that the Recovering Finance
Party is not able to rely on its rights under paragraph (a) above, the relevant
Obligor shall be liable to the Recovering Finance Party for a debt equal to the
Sharing Payment which is immediately due and payable.

 

39.4                  Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

(a)                                  each Finance Party which has received a
share of the relevant Sharing Payment pursuant to Clause 39.2 (Redistribution of
payments) shall, upon request of the Agent, pay to the Agent for account of that
Recovering Finance Party an amount equal to the appropriate part of its share of
the Sharing Payment (together with an amount as is necessary to reimburse that
Recovering Finance Party for its proportion of any interest on the Sharing
Payment which that Recovering Finance Party is required to pay); and

 

(b)                                  that Recovering Finance Party’s rights of
subrogation in respect of any reimbursement shall be cancelled and the relevant
Obligor will be liable to the reimbursing Finance Party for the amount so
reimbursed.

 

39.5                  Exceptions

 

(a)                           This Clause 39 shall not apply to the extent that
the Recovering Finance Party would not, after making any payment pursuant to
this Clause, have a valid and enforceable claim against the relevant Obligor.

 

(b)                           A Recovering Finance Party is not obliged to share
with any other Finance Party any amount which the Recovering Finance Party has
received or recovered as a result of taking legal or arbitration proceedings,
if:

 

(i)                                      it notified that other Finance Party of
the legal or arbitration proceedings; and

 

(ii)                                   that other Finance Party had an
opportunity to participate in those legal or arbitration proceedings but did not
do so as soon as reasonably practicable having received notice and did not take
separate legal or arbitration proceedings.

 

39.6                  Loss sharing

 

(a)                           In this Clause:

 

112

--------------------------------------------------------------------------------


 

“Loss Sharing Date” means the date (if any) on which the Agent exercises any of
its rights under paragraph (a)(ii) and/or (a)(iv) of Clause 33.16 (Acceleration)
or the date (if any) on which the Facilities are cancelled under Clause 18.3
(Change of control).

 

(b)                           If, at any time after the Loss Sharing Date, for
any reason:

 

(i)                                      any outstandings under Facility B or
any Ancillary Facility will not be repaid and/or discharged; and

 

(ii)                                   any resulting loss is not shared between
the Facility B Lenders and the Ancillary Lenders pro rata to the amount which
their respective exposures, whether drawn or undrawn, bore to their total
exposure, whether drawn or undrawn, as at the Loss Sharing Date,

 

the Facility B Lenders and the Ancillary Lenders shall make such payments
between themselves as the Agent shall require to ensure that after taking into
account such payments, any such loss is shared between the Facility B Lenders
and the Ancillary Lenders pro rata to the amount which their respective
exposures, whether drawn or undrawn, bore to their total exposure, whether drawn
or undrawn, as at the Loss Sharing Date.

 

113

--------------------------------------------------------------------------------


 

SECTION 11

 

ADMINISTRATION

 

40.                         Payment mechanics

 

40.1                  Payments to the Agent

 

(a)                           On each date on which an Obligor or a Lender is
required to make a payment under a Finance Document, that Obligor (subject to
Clause 40.10 (Payments to the Security Agent) )or Lender shall make the same
available to the Agent (unless a contrary indication appears in a Finance
Document) for value on the due date at the time and in such funds specified by
the Agent as being customary at the time for settlement of transactions in the
relevant currency in the place of payment.

 

(b)                           Payment shall be made to such account in the
principal financial centre of the country of that currency (or, in relation to
euro, in the principal financial centre in a Participating Member State or
London) with such bank as the Agent specifies.

 

40.2                  Distributions by the Agent

 

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 40.3 (Distributions to an Obligor) and Clause 40.4
(Clawback) and Clause 40.10 (Payments to the Security Agent), be made available
by the Agent as soon as practicable after receipt to the Party entitled to
receive payment in accordance with this Agreement (in the case of a Lender, for
the account of its Facility Office), to such account as that Party may notify to
the Agent by not less than five Business Days’ notice with a bank in the
principal financial centre of the country of that currency (or, in relation to
euro, in the principal financial centre of a Participating Member State or
London).

 

40.3                  Distributions to an Obligor

 

The Agent and the Security Agent may (with the consent of the Obligor or in
accordance with Clause 41 (Set-off)) apply any amount received by it for that
Obligor in or towards payment (on the date and in the currency and funds of
receipt) of any amount due from that Obligor under the Finance Documents or in
or towards purchase of any amount of any currency to be so applied.

 

40.4                  Clawback

 

(a)                           Where a sum is to be paid to the Agent or the
Security Agent under the Finance Documents for another Party, the Agent or, as
the case may be, the Security Agent is not obliged to pay that sum to that other
Party (or to enter into or perform any related exchange contract) until it has
been able to establish to its satisfaction that it has actually received that
sum.

 

(b)                           If the Agent or the Security Agent pays an amount
to another Party and it proves to be the case that it had not actually received
that amount, then the Party to whom that amount (or the proceeds of any related
exchange contract) was paid shall on demand refund the same to the Agent or, as
the case may be, the Security Agent together with interest on that amount from
the date of payment to the date of receipt by the Agent or, as the case may be,
the Security Agent, calculated by it to reflect its cost of funds.

 

114

--------------------------------------------------------------------------------


 

40.5                  Partial payments

 

(a)                           If the Agent receives a payment that is
insufficient to discharge all the amounts then due and payable by an Obligor
under the Finance Documents, the Agent shall apply that payment towards the
obligations of that Obligor under the Finance Documents in the following order:

 

(i)                                      first, in or towards payment pro rata
of any unpaid fees, costs and expenses of the Agent, the Security Agent, the
Issuing Bank or the Arranger under the Finance Documents;

 

(ii)                                   secondly, in or towards payment pro rata
of any accrued interest, fee or commission due but unpaid under this Agreement
or any Ancillary Facility Document;

 

(iii)                                thirdly, in or towards payment pro rata of
any principal due but unpaid under this Agreement or any Ancillary Facility
Document and any amount due but unpaid under Clauses 14.4 (Claims under a Letter
of Credit or Bank Guarantee) and 14.5 (Indemnities); and

 

(iv)                               fourthly, in or towards payment pro rata of
any other sum due but unpaid under the Finance Documents or any Ancillary
Finance Document,

 

provided that the Agent shall not make any such payments to any Ancillary Lender
prior to the Agent delivering a notice to the Company pursuant to paragraphs
(a) (ii) or (a) (iv) of Clause 33.16 (Acceleration) or any date on which the
Facilities are cancelled pursuant to Clause 18.3 (Change of control).

 

(b)                           The Agent shall, if so directed by the Majority
Lenders, vary the order set out in paragraphs (a)(ii) to (iv) above.

 

(c)                            Paragraphs (a) and (b) above will override any
appropriation made by an Obligor.

 

40.6                  No set-off by Obligors

 

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

40.7                  Business Days

 

(a)                           Any payment which is due to be made on a day that
is not a Business Day shall be made on the next Business Day in the same
calendar month (if there is one) or the preceding Business Day (if there is
not).

 

(b)                           During any extension of the due date for payment
of any principal or Unpaid Sum under this Agreement interest is payable on the
principal or Unpaid Sum at the rate payable on the original due date.

 

40.8                  Currency of account

 

(a)                           Subject to paragraphs (b) to (e) below, the Base
Currency is the currency of account and payment for any sum due from an Obligor
under any Finance Document.

 

(b)                           A repayment of a Utilisation or Unpaid Sum or a
part of a Utilisation or Unpaid Sum shall be made in the currency in which that
Utilisation or Unpaid Sum is denominated on its due date.

 

(c)                            Each payment of interest shall be made in the
currency in which the sum in respect of which the interest is payable was
denominated when that interest accrued.

 

115

--------------------------------------------------------------------------------


 

(d)                           Each payment in respect of costs, expenses or
Taxes shall be made in the currency in which the costs, expenses or Taxes are
incurred.

 

(e)                            Any amount expressed to be payable in a currency
other than the Base Currency shall be paid in that other currency.

 

40.9                  Change of currency

 

(a)                           Unless otherwise prohibited by law, if more than
one currency or currency unit are at the same time recognised by the central
bank of any country as the lawful currency of that country, then:

 

(i)                                      any reference in the Finance Documents
to, and any obligations arising under the Finance Documents in, the currency of
that country shall be translated into, or paid in, the currency or currency unit
of that country designated by the Agent (after consultation with the Company);
and

 

(ii)                                   any translation from one currency or
currency unit to another shall be at the official rate of exchange recognised by
the central bank for the conversion of that currency or currency unit into the
other, rounded up or down by the Agent (acting reasonably).

 

(b)                           If a change in any currency of a country occurs,
this Agreement will, to the extent the Agent (acting reasonably and after
consultation with the Company) specifies to be necessary, be amended to comply
with any generally accepted conventions and market practice in the Relevant
Interbank Market and otherwise to reflect the change in currency.

 

40.10           Payments to the Security Agent

 

Notwithstanding any other provision of any Finance Document, at any time after
any Security created by or pursuant to any Security Document becomes
enforceable, the Security Agent may require:

 

(a)                                  any Obligor to pay all sums due under any
Finance Document; or

 

(b)                                  the Agent to pay all sums received or
recovered from an Obligor under any Finance Document,

 

in each case as the Security Agent may direct for application in accordance with
the terms of the Security Documents.

 

40.11           Disruption to Payment Systems etc.

 

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Company that a Disruption Event has
occurred:

 

(a)                                  the Agent may, and shall if requested to do
so by the Company, consult with the Company with a view to agreeing with the
Company such changes to the operation or administration of the Facilities as the
Agent may deem necessary in the circumstances;

 

(b)                                  the Agent shall not be obliged to consult
with the Company in relation to any changes mentioned in paragraph (a) if, in
its opinion, it is not practicable to do so in the circumstances and, in any
event, shall have no obligation to agree to such changes;

 

(c)                                   the Agent may consult with the Finance
Parties in relation to any changes mentioned in paragraph (a) but shall not be
obliged to do so if, in its opinion, it is not practicable to do so in the
circumstances;

 

116

--------------------------------------------------------------------------------


 

(d)                                  any such changes agreed upon by the Agent
and the Company shall (whether or not it is finally determined that a Disruption
Event has occurred) be binding upon the Parties as an amendment to (or, as the
case may be, waiver of) the terms of the Finance Documents notwithstanding the
provisions of Clause 46 (Amendments and Waivers);

 

(e)                                   the Agent shall not be liable for any
damages, costs or losses whatsoever (including, without limitation for
negligence, gross negligence or any other category of liability whatsoever but
not including any claim based on the fraud of the Agent) arising as a result of
its taking, or failing to take, any actions pursuant to or in connection with
this Clause 40.11; and

 

(f)                                    the Agent shall notify the Finance
Parties of all changes agreed pursuant to paragraph (d) above.

 

41.                         Set-off

 

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation.  If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.

 

42.                         Notices

 

42.1                  Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

42.2                  Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

(a)                                  in the case of the Company, that identified
with its name in the signature pages below;

 

(b)                                  in the case of each Lender, each Ancillary
Lender or any other Original Obligor, that notified in writing to the Agent on
or prior to the date on which it becomes a Party; and

 

(c)                                   in the case of the Agent, the Issuing Bank
and the Security Agent, that identified with its name in the signature
pages below,

 

or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five Business Days’ notice.

 

42.3                  Delivery

 

(a)                           Any communication or document made or delivered by
one person to another under or in connection with the Finance Documents will
only be effective:

 

(i)                                      if by way of fax, when received in
legible form; or

 

117

--------------------------------------------------------------------------------


 

(ii)                                   if by way of letter, when it has been
left at the relevant address or five Business Days after being deposited in the
post postage prepaid in an envelope addressed to it at that address,

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 42.2 (Addresses), if addressed to that department
or officer.

 

(b)                           Any communication or document to be made or
delivered to the Agent or the Security Agent will be effective only when
actually received by the Agent and then only if it is expressly marked for the
attention of the department or officer identified with its signature below (or
any substitute department or officer as it shall specify for this purpose).

 

(c)                            All notices from or to an Obligor shall be sent
through the Agent.

 

(d)                           Any communication or document made or delivered to
the Company in accordance with this Clause will be deemed to have been made or
delivered to each of the Obligors.

 

42.4                  Notification of address and fax number

 

Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 42.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

 

42.5                  Electronic communication

 

(a)                           Any communication to be made between the Agent and
a Lender or the Company under or in connection with the Finance Documents may be
made by electronic mail or other electronic means, if the Agent and the relevant
Lender or the Company:

 

(i)                                      agree that, unless and until notified
to the contrary, this is to be an accepted form of communication;

 

(ii)                                   notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and

 

(iii)                                notify each other of any change to their
address or any other such information supplied by them.

 

(b)                           Any electronic communication made between the
Agent and a Lender or the Company will be effective only when actually received
in readable form and in the case of any electronic communication made by a
Lender or the Company to the Agent only if it is addressed in such a manner as
the Agent shall specify for this purpose.

 

42.6                  English language

 

(a)                           Any notice given under or in connection with any
Finance Document must be in English.

 

(b)                           All other documents provided under or in
connection with any Finance Document must be:

 

(i)                                      in English; or

 

(ii)                                   if not in English, and if so required by
the Agent, accompanied by a certified English translation and, in this case, the
English translation will prevail unless the document is a constitutional,
statutory or other official document.

 

118

--------------------------------------------------------------------------------


 

43.                         Calculations and certificates

 

43.1                  Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

43.2                  Certificates and Determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

43.3                  Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

 

44.                         Partial invalidity

 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

45.                         Remedies and waivers

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy.  The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

46.                         Amendments and waivers

 

46.1                  Required consents

 

(a)                           Subject to Clause 46.2 (Exceptions) any term of
the Finance Documents may be amended or waived only with the consent of the
Majority Lenders and the Obligors and any such amendment or waiver will be
binding on all Parties.

 

(b)                           The Agent may effect, on behalf of any Finance
Party, any amendment or waiver permitted by this Clause.

 

46.2                  Exceptions

 

(a)                           An amendment or waiver that has the effect of
changing or which relates to:

 

(i)                                      the definition of “Majority Lenders” in
Clause 8.1 (Definitions);

 

(ii)                                   an extension to the date of payment of
any amount under the Finance Documents (other than an amount owing under Clause
18.5 (Mandatory prepayment — Net Sale Proceeds) or Clause 18.7 (Mandatory
prepayment — Insurance Proceeds);

 

119

--------------------------------------------------------------------------------


 

(iii)                                a reduction in the Margin or a reduction in
the amount of any payment of principal, interest, fees or commission payable;

 

(iv)                               an increase in or an extension of any
Commitment;

 

(v)                                  a change to the Borrowers or Guarantors
other than in accordance with Clause 35 (Changes to the Obligors);

 

(vi)                               any provision which expressly requires the
consent of all the Lenders;

 

(vii)                            Clause 9.2 (Finance Parties’ rights and
obligations), Clause 11.3 (Change of Control), Clause 34 (Changes to the
Lenders), Clause 39 (Sharing among the Finance Parties) or this Clause 46; or

 

(viii)                         the release of any Security created pursuant to
any Security Document or of any asset charged thereunder (except as provided in
any Security Document or made pursuant to a Permitted Disposal),

 

shall not be made without the prior consent of all the Lenders.

 

(b)                           An amendment or waiver which relates to the rights
or obligations of the Agent, the Security Agent, the Issuing Bank, any Ancillary
Lender or the Arranger may not be effected without the consent of the Agent, the
Security Agent, the Issuing Bank, any Ancillary Lender or, as the case may be
the Arranger.

 

47.                         Counterparts

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

120

--------------------------------------------------------------------------------


 

SECTION 12

 

GOVERNING LAW AND ENFORCEMENT

 

48.                         Governing law

 

This Agreement is governed by English law.

 

49.                         Enforcement

 

49.1                  Jurisdiction

 

(a)                           The courts of England have exclusive jurisdiction
to settle any dispute arising out of or in connection with this Agreement
(including a dispute regarding the existence, validity or termination of this
Agreement) (a “Dispute”).

 

(b)                           The Parties agree that the courts of England are
the most appropriate and convenient courts to settle Disputes and accordingly no
Party will argue to the contrary.

 

(c)                            This Clause 49.1 is for the benefit of the
Finance Parties only.  As a result, no Finance Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction. 
To the extent allowed by law, the Finance Parties may take concurrent
proceedings in any number of jurisdictions.

 

49.2                  Service of process

 

Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):

 

(a)                                  irrevocably appoints Clifford Chance
Secretaries Limited at 10, Upper Bank Street, London E14 5JJ as its agent for
service of process in relation to any proceedings before the English courts in
connection with any Finance Document; and

 

(b)                                  agrees that failure by a process agent to
notify the relevant Obligor of the process will not invalidate the proceedings
concerned.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

121

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

THE ORIGINAL PARTIES

 

PART I

 

THE ORIGINAL OBLIGORS

 

Name of Original Borrower

 

Registration number (or equivalent, if any)

 

 

 

SACHTLEBEN CHEMIE GMBH

 

HR B 1 96 69

 

 

 

FINNISH HOLDCO

 

2196924-0

 

 

 

KEMIRA PIGMENTS OY

 

0948159-2

 

Name of Original Guarantor

 

Registration number (or equivalent, if any)

 

 

 

SACHTLEBEN CHEMIE GMBH

 

HR B 1 96 69

 

 

 

FINNISH HOLDCO

 

2196924-0

 

 

 

KEMIRA PIGMENTS OY

 

0948159-2

 

122

--------------------------------------------------------------------------------


 

PART II

 

THE ORIGINAL LENDERS

 

Name of Original Lender

 

Facility A Commitment
(€)

 

Facility B Commitment
(€)

 

 

 

 

 

Skandinaviska Enskilda Banken AB (publ)

 

150,000,000

 

15,000,000

 

 

 

 

 

Nordea Bank Finland Plc

 

150,000,000

 

15,000,000

 

123

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

CONDITIONS PRECEDENT

 

PART I

 

CONDITIONS PRECEDENT TO INITIAL UTILISATION

 

1.                                Original Obligors

 

(a)                           A certified (beglaubigt) copy of the
constitutional documents (Satzung or Gesellschaftsvertrag) of each Original
Obligor incorporated in Germany.

 

(b)                           A certified copy of the constitutional documents
of each Original Obligor incorporated in Finland, being a copy of an extract
from the Finnish Trade Register and articles of association of recent date not
dated earlier than 14 days prior to the date of this Agreement.

 

(c)                            A certified (beglaubigt) excerpt from the
commercial register (Handelsregister) of each Original Obligor incorporated in
Germany of recent date not dated earlier than 14 days prior to the date of this
Agreement.

 

(d)                           A copy of a resolution of the shareholders of each
Original Obligor incorporated in Germany:

 

(i)                                      approving the terms of, and the
transactions contemplated by, the Finance Documents to which it is a party and
resolving that it execute the Finance Documents to which it is a party; and

 

(ii)                                   instructing the managing director(s) of
each Original Obligor to execute the Finance Documents to which it is a party.

 

(e)                            A copy of a resolution of the board of directors
of each Original Obligor incorporated in a jurisdiction other than Germany:

 

(i)                                      approving the terms of, and the
transactions contemplated by, the Finance Documents to which it is a party and
resolving that it execute the Finance Documents to which it is a Party;

 

(ii)                                   authorising a specified person or persons
to execute the Finance Documents to which it is a party on its behalf; and

 

(iii)                                authorising a specified person or persons,
on its behalf, to sign and/or despatch all documents and notices (including, if
relevant, any Utilisation Request and Selection Notice) to be signed and/or
despatched by it under or in connection with the Finance Documents to which it
is a party.

 

(f)                             A copy of a resolution signed by all the holders
of the issued shares in each Original Guarantor incorporated in a jurisdiction
other than Germany, approving the terms of, and the transactions contemplated
by, the Finance Documents to which that Original Guarantor is a party.

 

(g)                            A specimen of the signature of each person
authorised by the resolutions referred to in paragraphs (d) and (e) above.

 

124

--------------------------------------------------------------------------------


 

(h)                           A certificate of the Company (signed by a
director) confirming that borrowing or guaranteeing, as appropriate, the Total
Commitments would not cause any borrowing, guaranteeing or similar limit binding
on any Original Obligor to be exceeded.

 

(i)                               A certificate of an authorised signatory of
the relevant Original Obligor certifying that each copy document relating to it
specified in this Part I of Schedule 5 is correct, complete and in full force
and effect as at a date no earlier than the date of this Agreement.

 

2.                                Security

 

Confirmation from the Security Agent that it has received each of the following
documents in form and substance satisfactory to it:

 

(a)                           A copy of each Security Document, duly executed by
the parties to it;

 

(b)                           All documents and/or evidence of all other steps,
required to perfect those Security Documents (to the extent so required pursuant
to the terms of the relevant Security Document) as advised to the Security Agent
by its legal advisers in each relevant jurisdiction.

 

3.                                Subordination Agreement

 

A copy of the Subordination Agreement, duly executed by the parties to it.

 

4.                                Legal opinions

 

(a)                           A legal opinion of Linklaters LLP, legal advisers
to the Arranger and the Agent in England and Germany substantially in the form
distributed to the Original Lenders prior to delivery.

 

(b)                           A legal opinion of Clifford Chance LLP, legal
advisers to the Obligors in Germany, on due incorporation and capacity of the
Obligors, incorporated in Germany, substantially in the form distributed to the
Original Lenders prior to delivery.

 

(c)                            A legal opinion of Hannes Snellman Attorneys at
Law Ltd, legal advisers to the Arranger and the Agent in Finland, substantially
in the form distributed to the Original Lenders prior to delivery.

 

5.                                Other documents and evidence

 

(a)                           Evidence that any process agent referred to in
Clause 49.2 (Service of process) has accepted its appointment.

 

(b)                           A copy of any other Authorisation or other
document, opinion or assurance which the Agent considers to be necessary (if it
has notified the Company accordingly) in connection with the entry into and
performance of the transactions contemplated by any Finance Document or for the
validity and enforceability of any Finance Document.

 

(c)                            The Original Financial Statements of each
Original Obligor.

 

(d)                           Evidence that the fees, costs and expenses then
due from the Company pursuant to Clause 22 (Fees) and Clause 27 (Costs and
expenses) have been paid or will be paid by the first Utilisation Date.

 

(e)                            Evidence that at the date of initial Utilisation,
Kemira Oy owns 39% and Rockwood Specialties Group GmbH owns 61% of the issued
share capital of the Company.

 

125

--------------------------------------------------------------------------------


 

(f)                             A copy of the Structuring Report.

 

(g)                            A copy of:

 

(i)                                      the KPMG Financial Due Diligence
Report; and

 

(ii)                                   the PwC Financial Due Diligence Report,

 

together with all related reliance letters and agreements.

 

(h)                           A copy of any Authorisation required by the Owners
to enter into and perform their obligations under the JV Documents.

 

(i)                               Evidence that the Kemira Guarantee has been
released in full or will be released in full prior to initial Utilisation of any
Facility.

 

(j)                              Evidence that the Kemira Pledge has been
released in full or will be released in full prior to initial Utilisation of any
Facility.

 

(k)                           A copy of each agreement documenting each
Shareholder Loan or, where no copy is available, a written confirmation from the
relevant creditor of each Shareholder Loan as to the outstanding principal
amount of that Shareholder Loan on the date of the first Utilisation Request.

 

(l)                               A copy of the Hedging Letter, duly executed by
the parties to it.

 

(m)                       A copy of the Base Case cash flow model.

 

(n)                           A copy of pro forma condensed consolidated
financial statements of the Company showing five year projections.

 

(o)                           The certificate referred to in paragraph (a)(i) of
Clause 4.2 (Further conditions precedent).

 

(p)                           A list of Material Subsidiaries in existence at
the date of initial Utilisation.

 

(q)                           An executed copy of each JV Document.

 

(r)                              Evidence that all Existing Debt which is to be
repaid on the date of first Utilisation of Facility A will be repaid and
cancelled in full on or before the date of such Utilisation.

 

(s)                             A structure chart of the Group.

 

(t)                              A certificate of an authorised signatory of the
Company certifying that steps 1 -17 (except for the repayment of Existing Debt),
as set out in the section of the Structuring Report entitled “JV — Structure for
Europe”, have been completed in accordance with the Structuring Report.

 

(u)                           A copy of the KPMG Supplementary Report.

 

126

--------------------------------------------------------------------------------


 

PART II

 

CONDITIONS PRECEDENT REQUIRED TO BE
DELIVERED BY AN ADDITIONAL OBLIGOR

 

1.           An Accession Letter, duly executed by the Additional Obligor and
the Company.

 

2.           A certified copy of the constitutional documents of the Additional
Obligor meaning, in respect of an Additional Obligor incorporated in Finland, a
copy of an extract from the Finnish Trade Register and articles of association
of recent date not dated earlier than 14 days prior to the date of its
accession.

 

3.           If the Additional Obligor is incorporated in Germany, a certified
excerpt from the commercial register of the Additional Obligor of recent date
not dated earlier than 14 days prior to the date of its accession.

 

4.           If customary and so required by the Agent, a copy of a resolution
of the board of directors of the Additional Obligor:

 

(a)             approving the terms of, and the transactions contemplated by,
the Accession Letter and the Finance Documents and resolving that it execute the
Accession Letter;

 

(b)             authorising a specified person or persons to execute the
Accession Letter on its behalf; and

 

(c)             authorising a specified person or persons, on its behalf, to
sign and/or despatch all other documents and notices (including, in relation to
an Additional Borrower, any Utilisation Request or Selection Notice) to be
signed and/or despatched by it under or in connection with the Finance
Documents.

 

5.           A specimen of the signature of each person authorised by the
resolution referred to in paragraph 4 above.

 

6.           If the Additional Guarantor is incorporated in England and Wales,
or if customary and so required by the Agent, a copy of a resolution signed by
all the holders of the issued shares of the Additional Guarantor, approving the
terms of, and the transactions contemplated by, the Finance Documents to which
the Additional Guarantor is a party.

 

7.           A certificate of the Additional Obligor (signed by a director)
confirming that borrowing or guaranteeing, as appropriate, the Total Commitments
would not cause any borrowing, guaranteeing or similar limit binding on it to be
exceeded.

 

8.           A certificate of an authorised signatory of the Additional Obligor
certifying that each copy document listed in this Part II of Schedule 5 is
correct, complete and in full force and effect as at a date no earlier than the
date of the Accession Letter.

 

9.           A copy of any other Authorisation or other document, opinion or
assurance which the Agent considers to be necessary or desirable in connection
with the entry into and performance of the transactions contemplated by the
Accession Letter or for the validity and enforceability of any Finance Document.

 

127

--------------------------------------------------------------------------------


 

10.         If available, the latest unaudited financial statements of the
Additional Obligor.

 

11.         A legal opinion of Linklaters LLP, legal advisers to the Arranger
and the Agent in England.

 

12.         If the Additional Obligor is incorporated in a jurisdiction other
than England and Wales, a legal opinion of the legal advisers to the Arranger
and the Agent in the jurisdiction in which the Additional Obligor is
incorporated.

 

13.         If the proposed Additional Obligor is incorporated in a jurisdiction
other than England and Wales, evidence that the process agent specified in
Clause 49.2 (Service of process), if not an Obligor, has accepted its
appointment in relation to the proposed Additional Obligor.

 

14.         Supplemental Security Documents granting security over all material
assets of the Additional Obligor, duly executed by the Additional Obligor
together with such other documents relating to the security granted pursuant to
such supplemental Security Documents as the Security Agent may require.

 

128

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

REQUESTS

 

PART I



UTILISATION REQUEST

 

From:      [Name of relevant Borrower]

 

To:          Merchant Banking, Skandinaviska Enskilda Banken AB (publ)

 

Dated:

 

Dear Sirs

 

Deukalion Einhundertvierundzwanzigste Vermögensverwaltungs - GmbH

- €330,000,000 Facility Agreement
dated 17 June 2008 (the “Agreement”)

 

1.           We refer to the Agreement. This is a Utilisation Request. Terms
defined in the Agreement have the same meaning in this Utilisation Request
unless given a different meaning in this Utilisation Request.

 

2.           We wish to borrow a Loan on the following terms:

 

Proposed Utilisation Date:

 

[                   ] or, if that is not a Business Day, the next Business Day)

 

 

 

Facility to be utilised:

 

[Facility A]/[Facility B]*

 

 

 

Currency of Loan:

 

[                   ]

 

 

 

Amount:

 

[                   ] or, if less, the Available Facility

 

 

 

Interest Period:

 

[                   ]

 

3.           We confirm that each condition specified in Clause 11.2 (Further
conditions precedent) is satisfied on the date of this Utilisation Request (to
the extent required to be satisfied pursuant to that Clause).

 

4.           The proceeds of this Loan should be credited to [account].

 

5.           This Utilisation Request is irrevocable.

 

Yours faithfully

 

 

 

 

Name and title:

 

authorised signatory for

 

[name of relevant Borrower]

 

--------------------------------------------------------------------------------

*    Delete as appropriate

 

129

--------------------------------------------------------------------------------


 

PART II

 

SELECTION NOTICE



APPLICABLE TO A FACILITY A LOAN

 

From:      [Name of relevant Borrower]

 

To:          Merchant Banking, Skandinaviska Enskilda Banken AB (publ)

 

Dated:

 

Dear Sirs

 

Deukalion Einhundertvierundzwanzigste Vermögensverwaltungs - GmbH - €330,000,000
Facility Agreement
dated 17 June 2008 (the “Agreement”)

 

1.           We refer to the Agreement. This is a Selection Notice. Terms
defined in the Agreement have the same meaning in this Selection Notice unless
given a different meaning in this Selection Notice.

 

2.           We refer to the following Facility A Loan[s] in [identify currency]
with an Interest Period ending on [                   ].*

 

3.           We request that the above Facility A Loan[s] be divided into
[                   ] Facility A Loans with the following Base Currency Amounts
and Interest Periods:**

 

or

 

We request that the next Interest Period for the above Facility A Loan[s] is
[                   ].***

 

4.           This Selection Notice is irrevocable.

 

Yours faithfully

 

 

 

 

Name and title:

 

authorised signatory for

 

the Company on behalf of
[Name of relevant Borrower]

 

--------------------------------------------------------------------------------

*

 

Insert details of all Facility A Loans in the same currency which have an
Interest Period ending on the same date.

 

 

 

**

 

Use this option if division of Loans is requested.

 

 

 

***

 

Use this option if sub-division is not required.

 

130

--------------------------------------------------------------------------------


 

PART III

 

UTILISATION REQUEST



LETTERS OF CREDIT AND BANK GUARANTEES

 

From:      [Name of relevant Borrower]

 

To:          Merchant Banking, Skandinaviska Enskilda Banken AB (publ)

 

Dated:

 

Dear Sirs

 

Deukalion Einhundertvierundzwanzigste Vermögensverwaltungs - GmbH - €330,000,000
Facility Agreement
dated 17 June 2008 (the “Agreement”)

 

1.           We wish to arrange for a [Letter of Credit/Bank Guarantee] to be
issued by the Issuing Bank on the following terms:

 

Proposed Utilisation Date:

 

[                   ] (or, if that is not a Business Day, the next Business Day)

 

 

 

Facility to be utilised:

 

Facility B

 

 

 

Amount:

 

[                   ] or, if less, the Available Facility

 

 

 

Beneficiary:

 

[                   ]

 

 

 

Term or Expiry Date:

 

[                   ]

 

2.           We confirm that each condition specified in Clause 13.6 (Issue of
Letters of Credit or Bank Guarantees) is satisfied on the date of this
Utilisation Request.

 

3.           We attach a copy of the proposed [Letter of Credit/Bank Guarantee]

 

4.           This Utilisation Request is irrevocable.

 

Delivery Instructions:

 

[specify delivery instructions]

 

Yours faithfully

 

 

 

 

Name and title:

 

authorised signatory for

 

the Company on behalf of
[Name of relevant Borrower]

 

131

--------------------------------------------------------------------------------


 

PART IV



ANCILLARY FACILITY REQUEST

 

From:

 

[Company]

 

 

 

To:

 

Merchant Banking, Skandinaviska Enskilda Banken AB (publ)

 

Dated:

 

Dear Sirs

 

Deukalion Einhundertvierundzwanzigste Vermögensverwaltungs - GmbH - €330,000,000
Facility Agreement
dated 17 June 2008 (the “Agreement”)

 

1.           We refer to the Agreement. This is an Ancillary Facility Request.
Terms defined in the Agreement have the same meaning in this Ancillary Facility
Request unless given a different meaning in this Ancillary Facility Request.

 

2.           We wish to establish an Ancillary Facility on the following terms:

 

Proposed Borrower:

 

[                   ]

 

 

 

Proposed Ancillary Lender:

 

[                   ]

 

 

 

Type or types of facility:

 

[                   ]

 

 

 

Commencement Date:

 

[                   ]

 

 

 

Expiry date:

 

[                   ]

 

 

 

Ancillary Commitment amount:

 

[                   ]

 

 

 

Currency/ies available:

 

[                   ]

 

 

 

[Other details required by the Agent:]

 

[                   ]

 

3.           We confirm that each condition specified in paragraphs (a) and
(b) of Clause 9.4 (Grant of Ancillary Facility) is satisfied on the date of this
Ancillary Facility Request.

 

4.           This Ancillary Facility Request is irrevocable.

 

Yours faithfully

 

 

 

 

Name and title:

 

authorised signatory for
[Company]

 

132

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

MANDATORY COST FORMULAE

 

1.           The Mandatory Cost is an addition to the interest rate to
compensate Lenders for the cost of compliance with (a) the requirements of the
Bank of England and/or the Financial Services Authority (or, in either case, any
other authority which replaces all or any of its functions) or (b) the
requirements of the European Central Bank.

 

2.           On the first day of each Interest Period (or as soon as possible
thereafter) the Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below.  The Mandatory Cost will be calculated by the Agent as a weighted
average of the Lenders’ Additional Cost Rates (weighted in proportion to the
percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3.           The Additional Cost Rate for any Lender lending from a Facility
Office in a Participating Member State will be the percentage notified by that
Lender to the Agent. This percentage will be certified by that Lender in its
notice to the Agent to be its reasonable determination of the cost (expressed as
a percentage of that Lender’s participation in all Loans made from that Facility
Office) of complying with the minimum reserve requirements of the European
Central Bank in respect of loans made from that Facility Office.

 

4.           The Additional Cost Rate for any Lender lending from a Facility
Office in the United Kingdom will be calculated by the Agent as follows:

 

(a)            in relation to a sterling Loan:

 

[g174211kf29i001.jpg]

per cent. per annum

 

(b)           in relation to a Loan in any currency other than sterling:

 

[g174211kf29i002.jpg]

per cent. per annum.

 

Where:

 

A             is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

B             is the percentage rate of interest (excluding the Margin and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in paragraph (a) of Clause 19.3 (Default interest)) payable
for the relevant Interest Period on the Loan.

 

C             is the percentage (if any) of Eligible Liabilities which that
Lender is required from time to time to maintain as interest bearing Special
Deposits with the Bank of England.

 

D             is the percentage rate per annum payable by the Bank of England to
the Agent on interest bearing Special Deposits.

 

133

--------------------------------------------------------------------------------


 

E              is designed to compensate Lenders for amounts payable under the
Fees Rules and is calculated by the Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Agent pursuant to
paragraph 7 below and expressed in pounds per £1,000,000.

 

5.           For the purposes of this Schedule:

 

(a)         “Eligible Liabilities” and “Special Deposits” have the meanings
given to them from time to time under or pursuant to the Bank of England Act
1998 or (as may be appropriate) by the Bank of England;

 

(b)         “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

(c)         “Fee Tariffs” means the fee tariffs specified in the Fees
Rules under the activity group A.1 Deposit acceptors (ignoring any minimum fee
or zero rated fee required pursuant to the Fees Rules but taking into account
any applicable discount rate); and

 

(d)         “Tariff Base” has the meaning given to it in, and will be calculated
in accordance with, the Fees Rules.

 

6.           In application of the above formulae, A, B, C and D will be
included in the formulae as percentages (i.e. 5 per cent. will be included in
the formula as 5 and not as 0.05).  A negative result obtained by subtracting D
from B shall be taken as zero.  The resulting figures shall be rounded to four
decimal places.

 

7.           If requested by the Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Agent, the rate of charge payable by that Reference Bank to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by that Reference Bank as being the average of the Fee Tariffs applicable to
that Reference Bank for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of that Reference Bank.

 

8.           Each Lender shall supply any information required by the Agent for
the purpose of calculating its Additional Cost Rate.  In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

 

(a)            the jurisdiction of its Facility Office; and

 

(b)           any other information that the Agent may reasonably require for
such purpose.

 

Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

 

9.           The percentages of each Lender for the purpose of A and C above and
the rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Agent to the contrary, each Lender’s obligations in relation to cash

 

134

--------------------------------------------------------------------------------


 

ratio deposits and Special Deposits are the same as those of a typical bank from
its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10.         The Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

11.         The Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12.         Any determination by the Agent pursuant to this Schedule in relation
to a formula, the Mandatory Cost, an Additional Cost Rate or any amount payable
to a Lender shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 

13.         The Agent may from time to time, after consultation with the Company
and the Lenders, determine and notify to all Parties any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 

135

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

FORM OF TRANSFER CERTIFICATE

 

To:          Merchant Banking, Skandinaviska Enskilda Banken AB (publ) as Agent

 

From:      [                   ] (the “Existing Lender”) and
[                   ] (the “New Lender”)

 

Dated:

 

Deukalion Einhundertvierundzwanzigste Vermögensverwaltungs - GmbH - €330,000,000
Facility Agreement
dated 17 June 2008 (the “Agreement”)

 

1.           We refer to the Agreement. This is a Transfer Certificate. Terms
defined in the Agreement have the same meaning in this Transfer Certificate
unless given a different meaning in this Transfer Certificate.

 

2.           We refer to Clause 34.5 (Procedure for transfer):

 

(a)            The Existing Lender and the New Lender agree to the Existing
Lender transferring to the New Lender by novation all or part of the Existing
Lender’s Commitment, rights and obligations referred to in the Schedule in
accordance with Clause 34.5 (Procedure for transfer).

 

(b)           The proposed Transfer Date is [                   ].

 

(c)            The Facility Office and address, fax number and attention details
for notices of the New Lender for the purposes of Clause 42.2 (Addresses) are
set out in the Schedule.

 

3.           The New Lender expressly acknowledges the limitations on the
Existing Lender’s obligations set out in paragraph (c) of Clause 34.4
(Limitation of responsibility of Existing Lenders).

 

4.           This Transfer Certificate may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Transfer Certificate.

 

5.           This Transfer Certificate is governed by English law.

 

136

--------------------------------------------------------------------------------


 

THE SCHEDULE



Commitment/rights and obligations to be transferred

 

[insert relevant details]

 

[Facility Office address, fax number and attention details for notices and
account details for payments.]

 

 

[Existing Lender]

[New Lender ]

 

 

By:

By:

 

 

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [                   ].

 

Merchant Banking, Skandinaviska Enskilda Banken AB (publ)

 

By:

 

137

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

FORM OF ACCESSION LETTER

 

To:          Merchant Banking, Skandinaviska Enskilda Banken AB (publ) as Agent

 

From:      [Subsidiary] and Deukalion Einhundertvierundzwanzigste
Vermögensverwaltungs - GmbH

 

Dated:

 

Dear Sirs

 

Deukalion Einhundertvierundzwanzigste Vermögensverwaltungs - GmbH - €330,000,000
Facility Agreement
dated 17 June 2008 (the “Agreement”)

 

1.           We refer to the Agreement. This is an Accession Letter. Terms
defined in the Agreement have the same meaning in this Accession Letter unless
given a different meaning in this Accession Letter.

 

2.           [Subsidiary] agrees to become an Additional [Borrower]/[Guarantor]
and to be bound by the terms of the Agreement as an Additional
[Borrower]/[Guarantor] pursuant to [Clause 35.2 (Additional Borrowers)]/[Clause
35.4 (Additional Guarantors)] of the Agreement.  [Subsidiary] is a company duly
incorporated under the laws of [name of relevant jurisdiction].

 

3.           [Subsidiary’s] administrative details are as follows:

 

Address:

 

Fax No:

 

Attention:

 

4.           This Accession Letter is governed by English law.

 

This Guarantor Accession Letter has been delivered as a deed on the date stated
at the beginning of this Guarantor Accession Letter.

 

 

 

 

 

 

 

 

Name and title:

 

Name and title:

 

Deukalion Einhundertvierundzwanzigste

Vermögensverwaltungs - GmbH

 

[Subsidiary]

 

138

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

SECURITY AGENCY PROVISIONS

 

1.           Definitions

 

In this Schedule:

 

“Security Property” means all right, title and interest in, to and under any
Security Document, including:

 

(a)            the assets expressed to be subject to the Security created
pursuant to any Security Document;

 

(b)           the benefit of the undertakings in any Security Document; and

 

(c)            all sums received or recovered by the Security Agent pursuant to
any Security Document and any assets representing the same.

 

2.           Declaration of trust

 

(a)         The Security Agent and each other Finance Party agree that the
Security Agent shall hold the Security Property in trust for the benefit of the
Finance Parties on the terms of the Finance Documents.

 

(b)         Subject to paragraph (c) below, paragraph (a) above shall not apply
to any Security Document which is expressed to be or is construed to be governed
by any law other than English law or any other law from time to time designated
by the Security Agent and an Obligor or any Security Property arising under any
such Security Document.

 

(c)         Paragraph (b) above shall not affect or limit paragraph (d) of
Clause 37 (Parallel Debt) nor the applicability of the provisions of this
Schedule with respect to any Security Document which is expressed to be or is
construed to be governed by any law other than English law or any other law from
time to time designated by the Security Agent and an Obligor or any Security
Property arising under any such Security Document.

 

3.           Defects in Security

 

The Security Agent shall not be liable for any failure or omission to perfect,
or defect in perfecting, the Security created pursuant to any Security Document,
including:

 

(a)            failure to obtain any Authorisation for the execution, validity,
enforceability or admissibility in evidence of any Security Document; or

 

(b)           failure to effect or procure registration of or otherwise protect
or perfect any of the Security created by the Security Documents under any laws
in any territory.

 

4.           No enquiry

 

The Security Agent may accept without enquiry, requisition, objection or
investigation such title as any Obligor may have to any assets expressed to be
subject to the Security created pursuant to any Security Document.

 

139

--------------------------------------------------------------------------------


 

5.           Retention of documents

 

The Security Agent may hold title deeds and other documents relating to any of
the assets expressed to be subject to the Security created pursuant to any
Security Document in such manner as it sees fit (including allowing any Obligor
to retain them).

 

6.           Indemnity out of Security Property

 

The Security Agent and every receiver, delegate, attorney, agent or other
similar person appointed under any Security Document may indemnify itself out of
the Security Property against any cost, loss or liability incurred by it in that
capacity (otherwise than by reason of its own gross negligence or wilful
misconduct).

 

7.           Basis of distribution

 

To enable it to make any distribution, the Security Agent may fix a date as at
which the amount of the Liabilities is to be calculated and may require, and
rely on, a certificate from any Finance Party giving details of:

 

(a)            any sums due or owing to any Finance Party as at that date; and

 

(b)           such other matters as it thinks fit.

 

8.           Rights of Security Agent

 

The Security Agent shall have all the rights, privileges and immunities which
gratuitous trustees have or may have in England, even though it is entitled to
remuneration.

 

9.           No duty to collect payments

 

The Security Agent shall not have any duty:

 

(a)            to ensure that any payment or other financial benefit in respect
of any of the assets expressed to be subject to the Security created pursuant to
any Security Document is duly and punctually paid, received or collected; or

 

(b)           to ensure the taking up of any (or any offer of any) stocks,
shares, rights, moneys or other property accruing or offered at any time by way
of interest, dividend, redemption, bonus, rights, preference, option, warrant or
otherwise in respect of any of the assets expressed to be subject to the
Security created pursuant to any Security Document.

 

10.         Perpetuity period

 

The perpetuity period for the trusts created by the Finance Documents shall be
80 years from the date of this Agreement.

 

140

--------------------------------------------------------------------------------


 

11.         Appropriation

 

(a)         Each Party irrevocably waives any right to appropriate any payment
to, or other sum received, recovered or held by, the Security Agent in or
towards payment of any particular part of the Liabilities and agrees that the
Security Agent shall have the exclusive right to do so.

 

(b)         Paragraph (a) above will override any application made or purported
to be made by any other person.

 

12.         Investments

 

All money received or held by the Security Agent under the Finance Documents
may, in the name of, or under the control of, the Security Agent:

 

(a)            be invested in any investment it may select; or

 

(b)           be deposited at such bank or institution (including itself, any
other Finance Party or any Affiliate of any Finance Party) as it thinks fit.

 

13.         Suspense account

 

Subject to paragraph 14 (Timing of Distributions) below the Security Agent may:

 

(a)            hold in an interest bearing suspense account any money received
by it from any Obligor; and

 

(b)           invest an amount equal to the balance from time to time standing
to the credit of that suspense account in any of the investments authorised by
paragraph 12 (Investments) above.

 

14.         Timing of Distributions

 

Distributions by the Security Agent shall be made as and when determined by it.

 

15.         Order of application

 

Subject to the rights of creditors mandatorily preferred by law applying to
companies generally, the proceeds of enforcement of the Security conferred by
the Security Documents, all recoveries by the Security Agent under guarantees
and all other amounts paid to the Security Agent pursuant to this Agreement
shall be applied in the following order:

 

(a)            first, in or towards payment of any unpaid fees, costs, expenses
and liabilities (including any interest thereon as provided in the Security
Documents) incurred by or on behalf of the Security Agent (or any adviser,
receiver, delegate, attorney or agent) and the remuneration of the Security
Agent (or any adviser, receiver, delegate, attorney or agent) in connection with
carrying out its duties or exercising powers or discretions under the Security
Documents or this Agreement;

 

(b)           second, in or towards payment to the Agent for application towards
any unpaid costs and expenses incurred by or on behalf of any Finance Party in
connection with such enforcement, recovery or other payment pari passu between
themselves;

 

141

--------------------------------------------------------------------------------


 

(c)            third, in or towards payment to the Agent for application towards
the balance of the Loans and any other Unpaid Sum;

 

(d)           fourth, in payment of the surplus (if any) to the relevant Obligor
or other person entitled to it.

 

16.         Delegation

 

(a)         The Security Agent may:

 

(i)             employ and pay an agent selected by it to transact or conduct
any business and to do all acts required to be done by it (including the receipt
and payment of money);

 

(ii)            delegate to any person on any terms (including power to
sub-delegate) all or any of its functions; and

 

(iii)           with the prior consent of the Majority Lenders, appoint, on such
terms as it may determine, or remove, any person to act either as separate or
joint security agent with those rights and obligations vested in the Security
Agent by this Agreement or any Security Document.

 

(b)         The Security Agent will not be:

 

(i)             responsible to anyone for any misconduct or omission by any
agent, person or security agent appointed by it pursuant to paragraph (a) above;
or

 

(ii)            bound to supervise the proceedings or acts of any such agent,
person or security agent,

 

provided that it exercises reasonable care in selecting that agent, person or
security agent.

 

17.         Unwinding

 

Any appropriation or distribution which later transpires to have been or is
agreed by the Security Agent to have been invalid or which has to be refunded
shall be refunded and shall be deemed never to have been made.

 

18.         Disapplication

 

Section 1 of the Trustee Act 2000 shall not apply to the duties and powers of
the Security Agent in relation to the trusts constituted by any Finance Document
save to the extent required by law.  Where there are inconsistencies between the
Trustee Act 1925 and the Trustee Act 2000 and the express provisions of any such
Finance Document, the provisions of such Finance Document shall, to the extent
allowed by law, prevail and, in the case of any such inconsistency with the
Trustee Act 2000, the provisions of such Finance Document shall constitute a
restriction or exclusion for the purposes of that Act.

 

19.         Lenders

 

The Security Agent shall be entitled to assume that each Lender is a Lender
unless notified by the Agent to the contrary.

 

142

--------------------------------------------------------------------------------


 

20.         Release of Security and guarantees

 

If, pursuant to or for the purpose of any disposal permitted under the Finance
Documents, the Security Agent requires any release of any guarantee or Security
granted by any Obligor, each Party shall promptly enter into any release and/or
other document and take any action which the Security Agent may reasonably
require.

 

21.         Authority of Security Agent

 

(a)         If, in connection with any disposal permitted under the Finance
Documents, an Obligor sells or otherwise disposes of (or proposes to sell or
otherwise dispose of) any asset, the Security Agent may, and is hereby
irrevocably authorised on behalf of each Party to:

 

(A)         release the Security created pursuant to the Security Documents over
the relevant asset;

 

(B)          if the relevant asset comprises all of the shares in the capital of
an Obligor, release that Obligor and any of its Subsidiaries form all its or
their past, present and future liabilities and/or obligations (both actual and
contingent) as an Obligor in accordance with Clauses 27.3 (Assignment or
transfer fee) and/or 27.5 (Procedure for transfer).

 

(b)         Each Party shall promptly enter into any release and/or other
document and take any action which the Security Agent may reasonably require to
give effect to paragraph (a) above.

 

143

--------------------------------------------------------------------------------


 

SCHEDULE 11

 

FORM OF COMPLIANCE CERTIFICATE

 

To:                          Merchant Banking, Skandinaviska Enskilda Banken AB
(publ) as Agent

 

From:                      Deukalion Einhundertvierundzwanzigste
Vermögensverwaltungs - GmbH

 

Dated:

 

Dear Sirs

 

Deukalion Einhundertvierundzwanzigste Vermögensverwaltungs - GmbH - €330,000,000
Facility Agreement
dated 17 June 2008 (the “Agreement”)

 

We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

 

1.           [We confirm that no Default is continuing.]*

 

2.           We confirm that:

 

[                   ]

 

3.           We set out (in reasonable detail) below computations as to the
ratios appearing in paragraph 2 above.

 

[                   ]

 

Signed:

 

 

Signed:

 

 

 

 

Name and title:

 

Name and title:

 

 

 

Director of

 

Director of

 

 

 

Deukalion Einhundertvierundzwanzigste Vermögensverwaltungs - GmbH

 

Deukalion Einhundertvierundzwanzigste Vermögensverwaltungs - GmbH

 

* insert applicable certification language

 

We have reviewed the Facility Agreement and audited consolidated financial
statements of [Sachtleben] for the year ended [                   ].

 

On the basis of that review and audit, nothing has come to our attention which
would require any modification to the confirmations in paragraph 2 of the above
Compliance Certificate [or which we know to be a continuing Default].

 

 

 

 

 

for and on behalf of Deukalion Einhundertvierundzwanzigste Vermögensverwaltungs
- GmbH

 

--------------------------------------------------------------------------------

*    If this statement cannot be made, the certificate should identify any
Default that is continuing and the steps, if any, being taken to remedy it.

 

144

--------------------------------------------------------------------------------


 

name of auditors of Deukalion Einhundertvierundzwanzigste Vermögensverwaltungs —
GmbH

 

145

--------------------------------------------------------------------------------


 

SCHEDULE 12
EXISTING SECURITY

PART I
EXISTING SECURITY

 

 

 

 

 

Real estate code

 

 

 

 

 

 

 

System nr.

 

Real estate

 

From

 

To

 

Beneficiary

 

CCY

 

Amount

 

400265

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3160

 

3160

 

Kemira Pigments Oy’s Eläkesäätiö

 

EUR

 

168 100,00

 

400285

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3259

 

3273

 

Kemira Pigments Oy’s Eläkesäätiö

 

EUR

 

12 613 500,00

 

400258

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3144

 

3145

 

Kemira Pigments Oy’s Eläkesäätiö

 

EUR

 

336 200,00

 

400256

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3139

 

3140

 

Kemira Pigments Oy’s Eläkesäätiö

 

EUR

 

336 200,00

 

400255

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3129

 

3133

 

Kemira Pigments Oy’s Eläkesäätiö

 

EUR

 

840 500,00

 

400254

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3126

 

3127

 

Kemira Pigments Oy’s Eläkesäätiö

 

EUR

 

336 200,00

 

400251

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3162

 

3162

 

Kemira Pigments Oy’s Eläkesäätiö

 

EUR

 

33 600,00

 

 

 

 

 

 

 

 

 

 

 

EUR

 

14 664 300,00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Real estate code

 

 

 

 

 

 

 

System nr.

 

Real estate

 

From

 

To

 

Beneficiary

 

CCY

 

Amount

 

400263

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3203

 

3203

 

Pori Sicness Fund

 

EUR

 

336 300,00

 

 

 

 

 

 

 

 

 

 

 

EUR

 

336 300,00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Real estate code

 

 

 

 

 

 

 

System nr.

 

Real estate

 

From

 

To

 

Beneficiary

 

CCY

 

Amount

 

400377

 

Pori, Kaanaankorpi 67 Kr. 1 to

 

3835

 

3841

 

Tullihallitus

 

EUR

 

117 600,00

 

400378

 

Pori, Vuori-Yyteri R.no1:328 (

 

3819

 

3829

 

Tullihallitus

 

EUR

 

184 800,00

 

400379

 

Pori, Vuori-Yyteri R.no1:328 (

 

3833

 

3834

 

Tullihallitus

 

EUR

 

33 600,00

 

400380

 

Pori, Vuori-Yyteri R.no1:328 (

 

3842

 

3842

 

Tullihallitus

 

EUR

 

16 800,00

 

400381

 

Pori, Vuori-Yyteri R.no1:328 (

 

3843

 

3855

 

Tullihallitus

 

EUR

 

218 400,00

 

400382

 

Pori, Vuori-Yyteri R.no1:328 (

 

3858

 

3862

 

Tullihallitus

 

EUR

 

84 000,00

 

400384

 

Pori, Vuori-Yyteri R.no1:328 (

 

3864

 

3878

 

Tullihallitus

 

EUR

 

252 000,00

 

 

 

 

 

 

 

 

 

 

 

EUR

 

907 200,00

 

 

146

--------------------------------------------------------------------------------


 

PART II
KEMIRA PLEDGE

 

 

 

 

 

Real estate code

 

 

 

 

 

 

 

System nr.

 

Real estate

 

From

 

To

 

Beneficiary

 

CCY

 

Amount

 

400234

 

Pori, Kaanaankorpi 67 Kr. 1 to

 

3153

 

3153

 

Neliapila Pension Fund

 

EUR

 

185.000,00

 

400239

 

Pori, Kaanaankorpi 67 Kr. 1 to

 

3189

 

3189

 

Neliapila Pension Fund

 

EUR

 

185.500,00

 

400238

 

Pori, Kaanaankorpi 67 Kr. 1 to

 

3185

 

3185

 

Neliapila Pension Fund

 

EUR

 

185.000,00

 

400237

 

Pori, Kaanaankorpi 67 Kr. 1 to

 

3181

 

3181

 

Neliapila Pension Fund

 

EUR

 

185.000,00

 

400235

 

Pori, Kaanaankorpi 67 Kr. 1 to

 

3154

 

3154

 

Neliapila Pension Fund

 

EUR

 

185.000,00

 

400245

 

Pori, Kaanaankorpi 67 Kr. 1 to

 

3149

 

3149

 

Neliapila Pension Fund

 

EUR

 

185.000,00

 

400246

 

Pori, Kaanaankorpi 67 Kr. 1 to

 

3150

 

3150

 

Neliapila Pension Fund

 

EUR

 

185.000,00

 

400247

 

Pori, Kaanaankorpi 67 Kr. 1 to

 

3155

 

3155

 

Neliapila Pension Fund

 

EUR

 

185.000,00

 

400248

 

Pori, Kaanaankorpi 67 Kr. 1 to

 

3156

 

3156

 

Neliapila Pension Fund

 

EUR

 

16.800,00

 

400268

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3168

 

3169

 

Neliapila Pension Fund

 

EUR

 

336.200,00

 

400267

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3163

 

3166

 

Neliapila Pension Fund

 

EUR

 

672.400,00

 

400266

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3161

 

3161

 

Neliapila Pension Fund

 

EUR

 

168.100,00

 

400264

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3204

 

3207

 

Neliapila Pension Fund

 

EUR

 

1.345.200,00

 

400244

 

Pori, Kaanaankorpi 67 Kr. 1 to

 

3143

 

3143

 

Neliapila Pension Fund

 

EUR

 

185.000,00

 

400243

 

Pori, Kaanaankorpi 67 Kr. 1 to

 

3138

 

3138

 

Neliapila Pension Fund

 

EUR

 

185.000,00

 

400242

 

Pori, Kaanaankorpi 67 Kr. 1 to

 

3128

 

3128

 

Neliapila Pension Fund

 

EUR

 

185.000,00

 

400241

 

Pori, Kaanaankorpi 67 Kr. 1 to

 

3193

 

3193

 

Neliapila Pension Fund

 

EUR

 

185.000,00

 

400240

 

Pori, Kaanaankorpi 67 Kr. 1 to

 

3190

 

3190

 

Neliapila Pension Fund

 

EUR

 

185.000,00

 

400228

 

Pori, Kaanaankorpi 67 Kr. 1 to

 

3148

 

3148

 

Neliapila Pension Fund

 

EUR

 

185.000,00

 

400229

 

Pori, Kaanaankorpi 67 Kr. 1 to

 

3151

 

3151

 

Neliapila Pension Fund

 

EUR

 

185.000,00

 

400230

 

Pori, Kaanaankorpi 67 Kr. 1 to

 

3159

 

3159

 

Neliapila Pension Fund

 

EUR

 

185.000,00

 

400231

 

Pori, Kaanaankorpi 67 Kr. 1 to

 

3167

 

3167

 

Neliapila Pension Fund

 

EUR

 

185.000,00

 

400232

 

Pori, Kaanaankorpi 67 Kr. 1 to

 

3179

 

3179

 

Neliapila Pension Fund

 

EUR

 

185.000,00

 

400233

 

Pori, Kaanaankorpi 67 Kr. 1 to

 

3152

 

3152

 

Neliapila Pension Fund

 

EUR

 

185.000,00

 

400250

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3158

 

3158

 

Neliapila Pension Fund

 

EUR

 

16.800,00

 

400252

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3209

 

3209

 

Neliapila Pension Fund

 

EUR

 

185.000,00

 

400253

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3124

 

3125

 

Neliapila Pension Fund

 

EUR

 

336.200,00

 

400281

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3212

 

3214

 

Neliapila Pension Fund

 

EUR

 

2.522.700,00

 

400282

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3217

 

3218

 

Neliapila Pension Fund

 

EUR

 

1.681.800,00

 

400283

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3221

 

3223

 

Neliapila Pension Fund

 

EUR

 

2.522.700,00

 

400284

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3225

 

3229

 

Neliapila Pension Fund

 

EUR

 

4.204.500,00

 

400257

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3135

 

3136

 

Neliapila Pension Fund

 

EUR

 

336.200,00

 

400236

 

Pori, Kaanaankorpi 67 Kr. 1 to

 

3174

 

3174

 

Neliapila Pension Fund

 

EUR

 

185.000,00

 

400259

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3137

 

3137

 

Neliapila Pension Fund

 

EUR

 

168.100,00

 

400260

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3141

 

3142

 

Neliapila Pension Fund

 

EUR

 

336.200,00

 

400261

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3146

 

3147

 

Neliapila Pension Fund

 

EUR

 

336.200,00

 

400262

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3197

 

3202

 

Neliapila Pension Fund

 

EUR

 

5.045.400,00

 

400276

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3191

 

3191

 

Neliapila Pension Fund

 

EUR

 

168.100,00

 

400275

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3188

 

3188

 

Neliapila Pension Fund

 

EUR

 

168.100,00

 

400274

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3187

 

3187

 

Neliapila Pension Fund

 

EUR

 

168.100,00

 

400273

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3184

 

3184

 

Neliapila Pension Fund

 

EUR

 

168.100,00

 

400272

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3178

 

3178

 

Neliapila Pension Fund

 

EUR

 

168.100,00

 

400271

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3175

 

3176

 

Neliapila Pension Fund

 

EUR

 

336.200,00

 

400269

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3170

 

3171

 

Neliapila Pension Fund

 

EUR

 

336.200,00

 

400270

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3173

 

3173

 

Neliapila Pension Fund

 

EUR

 

168.100,00

 

400280

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3210

 

3210

 

Neliapila Pension Fund

 

EUR

 

840.900,00

 

400277

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3194

 

3194

 

Neliapila Pension Fund

 

EUR

 

168.100,00

 

400278

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3208

 

3208

 

Neliapila Pension Fund

 

EUR

 

168.100,00

 

400279

 

Pori, Kaanaankorpi 67 Kr. 1 To

 

3195

 

3195

 

Neliapila Pension Fund

 

EUR

 

840.900,00

 

 

 

 

 

 

 

 

 

 

 

EUR

 

27.630.000,00

 

 

147

--------------------------------------------------------------------------------


 

SCHEDULE 13

TIMETABLES

PART I
LOANS

 

“D -   ” refers to the number of Business Days before the relevant Utilisation
Date/the first day of the relevant Interest Period.

 

 

 

Loans in euro

 

Loans in sterling

 

Loans in other
currencies

 

 

 

 

 

 

 

 

 

Request for approval as an Optional Currency, if required (Clause 11.3
(Conditions relating to Optional Currencies))

 

 

 

D - 3
10:00 a.m.

 

D - 5
10:00 a.m.

 

 

 

 

 

 

 

 

 

Agent notifies the Lenders of the request (Clause 11.3 (Conditions relating to
Optional Currencies))

 

 

 

D - 3

3:00 p.m.

 

D - 5

3:00 p.m.

 

 

 

 

 

 

 

 

 

Responses by Lenders to the request (Clause 11.3 (Conditions relating to
Optional Currencies))

 

 

 

D - 2

1:00 p.m.

 

D - 4

1:00 p.m.

 

 

 

 

 

 

 

 

 

Agent notifies the Company if a currency is approved as an Optional Currency in
accordance with Clause 11.3 (Conditions relating to Optional Currencies)

 

 

 

D - 2

5:00 p.m.

 

D - 4

5:00 p.m.

 

 

 

 

 

 

 

 

 

Delivery of a duly completed Utilisation Request (Clause 12.1 (Delivery of a
Utilisation Request)) or a Selection Notice (Clause 20.1 (Selection of Interest
Periods))

 

D - 3
10:00 a.m.

 

D - 1
10:00 a.m.

 

D - 3
10:00 a.m.

 

 

 

 

 

 

 

 

 

Agent determines (in relation to a Utilisation) the Base Currency Amount of the
Loan, if required under Clause 12.4 (Lenders’ participation) and notifies the
Lenders of the Loan in accordance with Clause 12.4 (Lenders’ participation)

 

D - 3
11:00 a.m.

 

D - 1
11:00 a.m.

 

D - 3
11:00 a.m.

 

 

 

 

 

 

 

 

 

LIBOR or EURIBOR is fixed

 

Quotation Day as of 11:00 a.m.

(Brussels time)

 

Quotation Day as of 11:00 a.m.

 

 

Quotation Day as of 11:00 a.m.

 

 

 

 

 

 

 

 

 

Agent receives a notification from a

 

Quotation Day

 

Quotation Day

 

Quotation Day

 

 

148

--------------------------------------------------------------------------------


 

Lender under Clause 15.2 (Unavailability of a currency)

 

3:00 p.m.

 

3:00 p.m.

 

3:00 p.m.

 

 

 

 

 

 

 

 

 

Agent gives notice in accordance with Clause 15.2 (Unavailability of a currency)

 

Quotation Day 5:00 p.m.

 

Quotation Day 5:00 p.m.

 

Quotation Day 5:00 p.m.

 

 

149

--------------------------------------------------------------------------------


 

PART II
LETTERS OF CREDIT OR BANK GUARANTEES

 

 

 

Euro

 

Sterling

 

Other Currencies

 

 

 

 

 

 

 

 

 

Request for approval as an Optional Currency, if required (Clause 11.3
(Conditions relating to Optional Currencies))

 

 

 

D - 3

10:00 a.m.

 

D - 5

10:00 a.m.

 

 

 

 

 

 

 

 

 

Agent notifies the Lenders of the request (Clause 11.3 (Conditions relating to
Optional Currencies))

 

 

 

D - 3

3:00 p.m.

 

D - 5

3:00 p.m.

 

 

 

 

 

 

 

 

 

Responses by Lenders to the request (Clause 11.3 (Conditions relating to
Optional Currencies))

 

 

 

D - 2

1:00 p.m.

 

D - 4

1:00 p.m.

 

 

 

 

 

 

 

 

 

Agent notifies the Company if a currency is approved as an Optional Currency in
accordance with Clause 11.3 (Conditions relating to Optional Currencies)

 

 

 

D - 2

5:00 p.m.

 

D - 4

5:00 p.m.

 

 

 

 

 

 

 

 

 

Delivery of a duly completed Utilisation Request (Clause 13.3 (Delivery of a
Utilisation Request for Letters of Credit or Bank Guarantees)

 

D - 3

10:00 a.m.

 

D - 1

10:00 a.m.

 

D - 3

10:00 a.m.

 

 

 

 

 

 

 

 

 

Agent determines (in relation to a Utilisation) the Base Currency Amount of the
Letter of Credit or Bank Guarantees, if required under Clause 13.6 (Issue of
Letters of Credit or Bank Guarantees) and notifies the Issuing Bank and the
Lenders of the Letter of Credit or Bank Guarantee in accordance with Clause 13.6
(Issue of Letters of Credit or Bank Guarantees)

 

D - 3

11:00 a.m.

 

D - 1

11:00 a.m.

 

D - 3

11:00 a.m.

 

 

 

 

 

 

 

 

 

Delivery of a duly completed Renewal Request (Clause 13.7 (Renewal of a Letter
of Credit or Bank Guarantee).

 

D - 3

10:00 a.m.

 

D - 1

10:00 a.m.

 

D - 3

10:00 a.m.

 

 

150

--------------------------------------------------------------------------------

 


 

SCHEDULE 14

FORM OF LETTER OF CREDIT

 

To:                   [Beneficiary]

 

(the “Beneficiary”)

 

[Date]

 

 

Irrevocable Standby Letter of Credit no.

 

At the request of [                   ] Merchant Banking, Skandinaviska Enskilda
Banken AB (publ), (the “Issuing Bank”) issues this irrevocable standby letter of
credit (“Letter of Credit”) in your favour on the following terms and
conditions:

 

1.                            Definitions

 

In this Letter of Credit:

 

“Business Day” means a day (other than a Saturday or a Sunday) on which banks
are open for general business in Frankfurt, Helsinki, London and Stockholm(1).

 

“Demand” means a demand for a payment under this Letter of Credit in the form of
the schedule to this Letter of Credit.

 

“Expiry Date” means [                   ].

 

“Total L/C Amount” means [                   ].

 

2.                            Issuing Bank’s agreement

 

(a)                       The Beneficiary may request a drawing or drawings
under this Letter of Credit by giving to the Issuing Bank a duly completed
Demand.  A Demand must be received by the Issuing Bank by [                   ]
p.m. ([London] time) on the Expiry Date.

 

(b)                       Subject to the terms of this Letter of Credit, the
Issuing Bank unconditionally and irrevocably undertakes to the Beneficiary that,
within [ten] Business Days of receipt by it of a Demand, it must pay to the
Beneficiary the amount demanded in that Demand.

 

(c)                        The Issuing Bank will not be obliged to make a
payment under this Letter of Credit if as a result the aggregate of all payments
made by it under this Letter of Credit would exceed the Total L/C Amount.

 

--------------------------------------------------------------------------------

(1)                       This may need to be amended depending on the currency
of payment under the Letter of Credit.

 

151

--------------------------------------------------------------------------------


 

3.                            Expiry

 

(a)                       The Issuing Bank will be released from its obligations
under this Letter of Credit on the date (if any) notified by the Beneficiary to
the Issuing Bank as the date upon which the obligations of the Issuing Bank
under this Letter of Credit are released.

 

(b)                       Unless previously released under paragraph (a) above,
on [                   ] p.m. ([London] time) on the Expiry Date the obligations
of the Issuing Bank under this Letter of Credit will cease with no further
liability on the part of the Issuing Bank except for any Demand validly
presented under the Letter of Credit that remains unpaid.

 

(c)                        When the Issuing Bank is no longer under any further
obligations under this Letter of Credit, the Beneficiary must return the
original of this Letter of Credit to the Issuing Bank.

 

4.                            Payments

 

All payments under this Letter of Credit shall be made in the Base Currency or
an Optional Currency and for value on the due date to the account of the
Beneficiary specified in the Demand.

 

5.                            Delivery of Demand

 

Each Demand shall be in writing, and, unless otherwise stated, may be made by
letter or fax and must be received in legible form by the Issuing Bank at its
address and by the particular department or officer (if any) as follows:

 

[Address of Issuing Bank]

 

Attention: [                   ]

 

6.                            Assignment

 

The Beneficiary’s rights under this Letter of Credit may not be assigned or
transferred.

 

7.                            ISP 98

 

Except to the extent it is inconsistent with the express terms of this Letter of
Credit, this Letter of Credit is subject to the International Standby Practices
(ISP 98), International Chamber of Commerce Publication No. 590.

 

8.                            Governing Law

 

This Letter of Credit is governed by English law.

 

9.                            Jurisdiction

 

The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Letter of Credit.

 

Yours faithfully,

 

 

152

--------------------------------------------------------------------------------


 

Merchant Banking, Skandinaviska Enskilda Banken AB (publ)

 

 

By:

 

153

--------------------------------------------------------------------------------


 

SCHEDULE
FORM OF DEMAND

 

To:                   Merchant Banking, Skandinaviska Enskilda Banken AB (publ)

 

[Date]

 

 

Dear Sirs

Standby Letter of Credit no. [                   ] issued in favour of
[BENEFICIARY]
(the “Letter of Credit”)

 

We refer to the Letter of Credit.  Terms defined in the Letter of Credit have
the same meaning when used in this Demand.

 

1.                            We certify that the sum of [                   ]
is due [and has remained unpaid for at least [                   ] Business
Days] [under [set out underlying contract or agreement]].  We therefore demand
payment of the sum of [                   ].

 

2.                            Payment should be made to the following account:

 

Name:

 

Account Number:

 

Bank:

 

3.                            The date of this Demand is not later than the
Expiry Date.

 

Yours faithfully

 

 

(Authorised Signatory)

(Authorised Signatory)

 

 

 

 

 

For

 

 

 

[BENEFICIARY]

 

154

--------------------------------------------------------------------------------


 

SCHEDULE 15
FORM OF BANK GUARANTEE

 

To:                   [Beneficiary]

 

(the “Beneficiary”)

 

[Date]

 

Irrevocable Bank Guarantee No. [                   ]

 

At the request of [                   ], Merchant Banking, Skandinaviska
Enskilda Banken AB (publ) (the “Issuing Bank”) issues this irrevocable bank
guarantee (“Bank Guarantee”) in your favour on the following terms and
conditions:

 

1.                            Definitions

 

In this Bank Guarantee:

 

“Business Day” means a day (not being a Saturday or Sunday) on which banks are
open for general business in Frankfurt, Helsinki, London and Stockholm.

 

“Demand” means a demand for a payment under this Bank Guarantee in the form of
the schedule to this Bank Guarantee.

 

“Expiry Date” means [                   ].

 

“Total Bank Guarantee Account” means [                   ].

 

2.                            Issuing Bank’s agreement

 

(a)                       The Beneficiary may make a demand under this Bank
Guarantee by giving to the Issuing Bank a duly completed Demand. A Demand must
be received by the Issuing Bank by [                   ] p.m. ([London] time) on
the Expiry Date.

 

(b)                       Subject to the terms of this Bank Guarantee, the
Issuing Bank unconditionally and irrevocably undertakes to the Beneficiary that,
within [ten] Business Days of receipt by it of a Demand, it must pay to the
Beneficiary the amount demanded in that Demand.

 

(c)                        The Issuing Bank will not be obliged to make a
payment under this Bank Guarantee if as a result the aggregate of all payments
made by it under this Bank Guarantee would exceed the Total Bank Guarantee
Amount.

 

3.                            Expiry

 

(a)                       The Issuing Bank will be released from its obligations
under this Bank Guarantee on the date (if any) notified by the Beneficiary to
the Issuing Bank as the date upon which the obligations of the Issuing Bank
under this Bank Guarantee are released.

 

(b)                       Unless previously released under paragraph (a) above,
on [                   ] p.m. ([London] time) on the Expiry Date the obligations
of the Issuing Bank under this Bank Guarantee will cease with no

 

155

--------------------------------------------------------------------------------


 

further liability on the part of the Issuing Bank except for any Demand validly
presented under the Bank Guarantee that remains unpaid.

 

(c)                        When the Issuing Bank is no longer under any further
obligations under this Bank Guarantee, the Beneficiary must return the original
of this Bank Guarantee to the Issuing Bank.

 

4.                            Payments

 

All payments under this Bank Guarantee shall be made in the Base Currency or an
Optional Currency and for value on the due date to the account of the
Beneficiary specified in the Demand.

 

5.                            Delivery of Demand

 

Each Demand shall be in writing, and, unless otherwise stated, may be made by
letter or fax and must be received in legible form by the Issuing Bank at its
address and by the particular department or officer (if any) as follows:

 

[Address of Issuing Bank]

 

Attention:                           [                   ]

 

6.                            Assignment

 

The Beneficiary’s rights under this Bank Guarantee may not be assigned or
transferred.

 

7.                            ISP 98

 

Except to the extent it is inconsistent with the express terms of this Bank
Guarantee, this Bank Guarantee is subject to the International Standby Practices
(ISP 98), International Chamber of Commerce Publication No. 590.

 

8.                            Governing Law

 

This Bank Guarantee is governed by English law.

 

9.                            Jurisdiction

 

The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Bank Guarantee.

 

Yours faithfully

 

Merchant Banking, Skandinaviska Enskilda Banken AB (publ)

 

 

By:

 

156

--------------------------------------------------------------------------------


 

Schedule to Bank Guarantee
Form of Demand

 

To:                   Merchant Banking, Skandinaviska Enskilda Banken AB (publ)

[Date]

 

Dear Sirs

 

Bank Guarantee. No. [                   ] issued in favour of [BENEFICIARY] (the
“Bank Guarantee”)

 

We refer to the Bank Guarantee. Terms defined in the Bank Guarantee have the
same meaning when used in this Demand.

 

1.                            We certify that the sum of [                   ]
is due [and has remained unpaid for at least [                   ] Business
Days] [under [set out underlying contract or agreement]]. We therefore demand
payment of the sum of [                   ].

 

2.                            Payment should be made to the following account:

 

Name:

Account Number:

Bank:

 

3.                            The date of this Demand is not later than the
Expiry Date.

 

Yours faithfully

 

 

(Authorised Signatory)

(Authorised Signatory)

 

 

 

 

 

For

 

 

 

[BENEFICIARY]

 

157

--------------------------------------------------------------------------------


 

SCHEDULE 16
FORM OF RESIGNATION LETTER

 

To:                   [                   ] as Agent

 

From:     [resigning Obligor] and Deukalion Einhundertvierundzwanzigste
Vermögensverwaltungs - GmbH

 

Dated:

 

Dear Sirs

Deukalion Einhundertvierundzwanzigste Vermögensverwaltungs - GmbH - €330,000,000
Facility Agreement
dated 17 June 2008 (the “Agreement”)

 

1.                            We refer to the Agreement. This is a Resignation
Letter. Terms defined in the Agreement have the same meaning in this Resignation
Letter unless given a different meaning in this Resignation Letter.

 

2.                            Pursuant to [Clause 35.3 (Resignation of a
Borrower)]/[Clause 35.5 (Resignation of a Guarantor)], we request that
[resigning Obligor] be released from its obligations as a [Borrower]/[Guarantor]
under the Agreement and the Finance Documents.

 

3.                            We confirm that:

 

(a)                        no Default is continuing or would result form the
acceptance of this request; and

 

(b)                        this request is given in relation to a Third Party
Disposal of [resigning Obligor];

 

(c)                         the Net Sale Proceeds have been or will be applied
in accordance with Clause 18.5 (Mandatory prepayment- Net Sale Proceeds).

 

4.                            This letter is governed by English law.

 

 

 

 

 

 

 

 

Deukalion Einhundertvierundzwanzigste

 

 

Vermögensverwaltungs - GmbH

 

[resigning Obligor]

 

 

 

By:

 

By:

 

158

--------------------------------------------------------------------------------


 

SIGNATURE PAGES

 

The Company

 

Deukalion Einhundertvierundzwanzigste Vermögensverwaltungs - GmbH

 

Address:           Dr. — Rudolf — Sachtleben — Str. 4

47198, Duisburg

Germany

 

Fax: +49 (2066) 22-3201

 

Email: w.d.griebler@sachtleben.de

 

Attention: Wolf-Dieter Griebler

 

By: DR MARCUS BRUNE

 

 

The Original Borrowers

 

Deukalion Einhundertvierundzwanzigste Vermögensverwaltungs - GmbH

 

By:

DR MARCUS BRUNE

 

 

 

Sachtleben Chemie GmbH

 

By:

DR MARTIN BURGHOLTE

PROF WOLF-DIETER GRIEBLER

 

 

White Pigments Holding Oy

 

By:

UDO PINGER

 

 

 

Kemira Pigments Oy

 

By:

HANNU VIROLAINEN

 

 

 

The Original Guarantors

 

Deukalion Einhundertvierundzwanzigste Vermögensverwaltungs - GmbH

 

By:

DR MARCUS BRUNE

 

 

--------------------------------------------------------------------------------


 

Sachtleben Chemie GmbH

 

By:

DR MARTIN BURGHOLTE

PROF WOLF-DIETER GRIEBLER

 

 

White Pigments Holding Oy

 

By:

UDO PINGER

 

 

 

Kemira Pigments Oy

 

By:

HANNU VIROLAINEN

 

 

 

The Arranger

 

Merchant Banking, Skandinaviska Enskilda Banken AB (publ)

 

By:

MALCOLM CROW

ÅSA SAMUELSSON

 

 

Nordea Bank Finland plc

 

By:

ESA RAITANEN

JUHA-MATTI PELTOMAA

 

 

The Original Lenders

 

Skandinaviska Enskilda Banken AB (publ)

 

By:

MALCOLM CROW

ÅSA SAMUELSSON

 

 

Nordea Bank Finland Plc

 

By:

ESA RAITANEN

JUHA-MATTI PELTOMAA

 

--------------------------------------------------------------------------------


 

The Agent

 

Merchant Banking, Skandinaviska Enskilda Banken AB (publ)

 

Address:

Skandinaviska Enskilda Banken AB (publ)

 

Rissneleden 110

 

SE-106 40 Stockholm

 

 

Attention:

SCO

 

 

E-mail:

sco@seb.se

 

 

Fax number:

+ 46 8 611 03 84

 

 

With a copy to:

 

 

 

Address:

Loan Agency

 

Capital Markets, SEB

 

Scandinavian House

 

2 Cannon Street

 

London EC4M 6XX

 

 

E-mail:

agency@seb.co.uk

 

 

Fax number:

+ 44 207 329 2304

 

 

 

 

 

By:

MALCOLM CROW

ÅSA SAMUELSSON

 

 

The Security Agent

 

Merchant Banking, Skandinaviska Enskilda Banken AB (publ)

 

Address:

Loan Agency

 

Capital Markets, SEB

 

Scandinavian House

 

2 Cannon Street

 

London EC4M 6XX

 

 

E-mail:

agency@seb.co.uk

 

 

Fax number:

+ 44 207 329 2304

 

 

Attention:

Loan Agency

 

 

By:

MALCOLM CROW

ÅSA SAMUELSSON

 

 

The Issuing Bank

 

Merchant Banking, Skandinaviska Enskilda Banken AB (publ)

 

By:

MALCOLM CROW

ÅSA SAMUELSSON

 

--------------------------------------------------------------------------------